Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.1 Filed 08/05/21 Page 1 of 171




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN

JAMAR CHISM, ASHLEY DEGRUY,                Case No.:
KISSY ELLIOTT, WILLIAM
GARRISON, MATTHEW MASTRACCI,               CLASS ACTION COMPLAINT
ARTHUR RAY, MARK SILVER, and
KENITH YATES, individually and on
behalf of all others similarly situated,
                                           JURY TRIAL DEMANDED
                 Plaintiffs,

      v.

GENERAL MOTORS LLC, et al.,

                 Defendants.
 Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.2 Filed 08/05/21 Page 2 of 171




                                       TABLE OF CONTENTS

                                                                                                                   Page

I.     INTRODUCTION ........................................................................................... 1
II.    PARTIES ......................................................................................................... 5
       A.       Plaintiffs ................................................................................................ 5
       B.       Defendants ........................................................................................... 11
III.   JURISDICTION AND VENUE .................................................................... 12
IV.    GENERAL FACTUAL ALLEGATIONS .................................................... 13
       A.       SDMs are supposed to detect crashes and control airbags
                and seatbelts. ....................................................................................... 13
       B.       GM used a dangerous and defective SDM software
                calibration in its trucks and SUVs. ...................................................... 17
       C.       GM knew that the SDM Calibration Defect was
                dangerous and unjustified but has failed to warn or
                compensate consumers. ....................................................................... 22
                1.        Old GM recklessly downplayed serious risks of
                          injury when it chose to include the SDM
                          Calibration Defect in the Class Vehicles. ................................. 24
                2.        The 45 millisecond cutoff was not necessary to
                          protect against “late” airbag deployments. ............................... 27
                3.        GM knew about a pattern of suspicious accidents
                          involving the SDM Calibration Defect but has
                          done nothing to correct it. ......................................................... 31
                a.        GM has litigated personal injury lawsuits for
                          suspicious airbag failures in the Class
                          Vehicles. .................................................................................... 32
                b.        GM knew or should have known about
                          hundreds of publicly reported airbag failures
                          in the Class Vehicles. ................................................................ 37




                                                           -i-
 Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.3 Filed 08/05/21 Page 3 of 171




                                        TABLE OF CONTENTS
                                            (continued)
                                                                                                                   Page

        D.       Despite its knowledge, GM misrepresented and
                 concealed important information about the SDM
                 Calibration Defect and Class Vehicle safety. ...................................... 65
                 1.        Labels and window stickers on the Class Vehicles
                           stated that they were equipped with working
                           airbags and seatbelts and failed to disclose the
                           SDM Calibration Defect. .......................................................... 66
                 2.        GM published owners’ manuals for the Class
                           Vehicles that detailed their safety features but did
                           not disclose the SDM Calibration Defect. ................................ 70
                 3.        GM marketed the Class Vehicles to be safe and
                           reliable but failed to mention the SDM Calibration
                           Defect. ....................................................................................... 74
V.      CLASS ACTION ALLEGATIONS .............................................................. 80
        A.       The Class Definition............................................................................ 81
        B.       Numerosity: Federal Rule of Civil Procedure 23(a)(1) ...................... 83
        C.       Commonality and Predominance: Federal Rule of Civil
                 Procedure 23(a)(2) and 23(b)(3) ......................................................... 83
        D.       Typicality: Federal Rule of Civil Procedure 23(a)(3) ......................... 85
        E.       Adequacy: Federal Rule of Civil Procedure 23(a)(4) ......................... 86
        F.       Declaratory and Injunctive Relief: Federal Rule of Civil
                 Procedure 23(b)(2) .............................................................................. 86
        G.       Superiority: Federal Rule of Civil Procedure 23(b)(3) ....................... 86
VI.     ANY APPLICABLE STATUTES OF LIMITATION ARE
        TOLLED ........................................................................................................ 87
VII. CAUSES OF ACTION .................................................................................. 89
        A.       Claims Asserted on Behalf of the Nationwide Class .......................... 89
                           NATIONWIDE COUNT I: FRAUD BY
                           CONCEALMENT (Common Law).......................................... 89

                                                           -ii-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.4 Filed 08/05/21 Page 4 of 171




                                 TABLE OF CONTENTS
                                     (continued)
                                                                                                          Page

                    NATIONWIDE COUNT II: UNJUST
                    ENRICHMENT (Common Law).............................................. 92
     B.    State-Specific Claims .......................................................................... 94
           i.       California .................................................................................. 94
                    CALIFORNIA COUNT I: Violation of
                    California Consumers Legal Remedies Act
                    Cal. Civ. Code § 1750, et seq. (On Behalf
                    of the California State Class) .................................................... 94
                    CALIFORNIA COUNT II: Violations of the
                    California Unfair Competition Law Cal.
                    Bus. & Prof. Code § 17200, et seq. (On
                    Behalf of the California State Class) ........................................ 98
                    CALIFORNIA COUNT III: Violations of
                    the California False Advertising Law Cal.
                    Bus. & Prof. Code § 17500, et seq. (On
                    Behalf of the California State Class) ...................................... 100
                    CALIFORNIA COUNT IV: Breach of
                    Express Warranty Cal. Com. Code §§ 2313
                    and 10210 (On Behalf of the California
                    State Class) .............................................................................. 103
                    CALIFORNIA COUNT V: Breach of
                    Implied Warranty of Merchantability Cal.
                    Com. Code §§ 2314 and 10212 (On Behalf
                    of the California State Class) .................................................. 106
                    CALIFORNIA COUNT VI: Violation of
                    Song-Beverly Consumer Warranty Act, ................................. 108
                    Breach of Implied Warranty Cal Civ. Code §
                    1790, et seq. (On Behalf of the California
                    State Class) .............................................................................. 108
                    CALIFORNIA COUNT VII: Violation of
                    the Song-Beverly Consumer Protection Act, .......................... 110

                                                   -iii-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.5 Filed 08/05/21 Page 5 of 171




                               TABLE OF CONTENTS
                                   (continued)
                                                                                                         Page

                  Breach of Express Warranty Cal Civ. Code
                  § 1790, et seq. (On Behalf of the California
                  State Class) .............................................................................. 110
           ii.    Florida ..................................................................................... 113
                  FLORIDA COUNT I: Violations of the
                  Florida Unfair & Deceptive Trade Practices
                  Act Fla. Stat. § 501.201, et seq. (On Behalf
                  of the Florida State Class) ....................................................... 113
                  FLORIDA COUNT II: Breach of Express
                  Warranty Fla. Stat. §§ 672.313 and 680.21
                  (On Behalf of the Florida State Class) .................................... 116
                  FLORIDA COUNT III: Breach of Implied
                  Warranty of Merchantability Fla. Stat.
                  §§ 672.314 and 680.212 (On Behalf of the
                  Florida State Class) ................................................................. 118
           iii.   Louisiana ................................................................................. 120
                  LOUISIANA COUNT I: Violations of the
                  Louisiana Unfair Trade Practices and ..................................... 120
                  Consumer Protection Law La. Stat. Ann.
                  § 51:1401, et seq. (On Behalf of the
                  Louisiana State Class) ............................................................. 120
                  LOUISIANA COUNT II: Breach of Implied
                  Warranty of Merchantability/ ................................................. 124
                  Warranty Against Redhibitory Defects La.
                  Civ. Code Art. 2520, 2524 (On Behalf of the
                  Louisiana State Class) ............................................................. 124
           iv.    Michigan ................................................................................. 125
                  MICHIGAN COUNT I: Violations of the
                  Michigan Consumer Protection Act Mich.



                                                 -iv-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.6 Filed 08/05/21 Page 6 of 171




                              TABLE OF CONTENTS
                                  (continued)
                                                                                                         Page

                 Comp. Laws § 445.903, et seq. (On Behalf
                 of the Michigan State Class) ................................................... 125
                 MICHIGAN COUNT II: Breach of Express
                 Warranty Mich. Comp. Laws §§ 440.2313
                 and 440.2860 (On Behalf of the Michigan
                 State Class) .............................................................................. 129
                 MICHIGAN COUNT III: Breach of Implied
                 Warranty of Merchantability Mich. Comp.
                 Laws §§ 440.2314 and 440.2860 (On Behalf
                 of the Michigan State Class) ................................................... 131
           v.    North Carolina......................................................................... 133
                 NORTH CAROLINA COUNT I: Violations
                 of the North Carolina Unfair and Deceptive
                 Acts and Practices Act N.C. Gen. Stat. § 75-
                 1.1, et seq. (On Behalf of the North Carolina
                 State Class) .............................................................................. 133
                 NORTH CAROLINA COUNT II: Breach of
                 Express Warranty N.C. Gen. Stat. §§ 25-2-
                 313 and 252A-210 (On Behalf of the North
                 Carolina State Class) ............................................................... 137
                 NORTH CAROLINA COUNT III: Breach
                 of Implied Warranty of Merchantability
                 N.C. Gen. Stat. §§ 25-2-314 and 252A-212
                 (On Behalf of the North Carolina State
                 Class) ....................................................................................... 139
           vi.   Ohio ......................................................................................... 141
                 OHIO COUNT I: Violations of the Ohio
                 Consumer Sales Practices Act Ohio Rev.
                 Code § 1345.01, et seq. (On Behalf of the
                 Ohio State Class)..................................................................... 141



                                                 -v-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.7 Filed 08/05/21 Page 7 of 171




                                     TABLE OF CONTENTS
                                         (continued)
                                                                                                                Page

                        OHIO COUNT II: Violations of the Ohio
                        Deceptive Trade Practices Act Ohio Rev.
                        Code § 4165.01, et seq. (On Behalf of the
                        Ohio State Class)..................................................................... 146
                        OHIO COUNT III: Breach of Express
                        Warranty Ohio. Rev. Code § 1302.26, et
                        seq. / U.C.C. § 2-313 (On Behalf of the
                        Ohio State Class)..................................................................... 149
                        OHIO COUNT IV: Breach of Implied
                        Warranty of Merchantability Ohio Rev.
                        Code §§ 1302.27 and 1310.19 (On Behalf of
                        the Ohio State Class) ............................................................... 151
                vii.    Texas ....................................................................................... 153
                        TEXAS COUNT I: Violations of the
                        Deceptive Trade Practices Act Tex. Bus. &
                        Com. Code § 17.41, et seq. (On Behalf of
                        the Texas State Class) ............................................................. 153
                        TEXAS COUNT II: Breach of Express
                        Warranty Tex. Bus. & Com. Code §§ 2.313
                        and 2A.210 (On Behalf of the Texas State
                        Class) ....................................................................................... 157
                        TEXAS COUNT III: Breach of Implied
                        Warranty of Merchantability Tex. Bus. &
                        Com. Code §§ 2.314 and 2A.212 (On Behalf
                        of the Texas State Class) ......................................................... 159
VIII. PRAYER FOR RELIEF .............................................................................. 161
IX.     DEMAND FOR JURY TRIAL ................................................................... 162




                                                       -vi-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.8 Filed 08/05/21 Page 8 of 171




      Plaintiffs Jamar Chism, Ashley DeGruy, Kissy Elliott, William Garrison,

Matthew Mastracci, Arthur Ray, Mark Silver, and Kenith Yates, individually and on

behalf of all others similarly situated (the “Class”), allege the following against

General Motors LLC, General Motors Holdings LLC, and General Motors Company

(collectively, “Defendants,” “GM,” or “New GM”) based, where applicable, on

personal knowledge, information and belief, and the pre-filing investigation of

counsel and their experts.

I.    INTRODUCTION

      1.     Car crashes kill or seriously injure hundreds of thousands of people

every year. Because of this risk, the federal government requires automobile

manufacturers to include critical safety features—seatbelts and airbags—in all

vehicles sold in the United States. This life-saving equipment has been mandatory in

passenger vehicles since 1997. See 49 U.S.C. § 30127.

      2.     This case involves a dangerous defect that compromises these critical

safety systems in millions of GM trucks and SUVs. When working properly, during

a frontal crash of sufficient severity, the seatbelts should tighten to hold the vehicle

occupants in place, and the airbags should inflate to protect them from hard impacts.

A defect in GM trucks and SUVs, however, can prevent seatbelt tightening and

airbag deployment during certain types of crashes, leaving vehicle occupants

without protection exactly when they need it most.


                                          -1-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.9 Filed 08/05/21 Page 9 of 171




      3.     The defect is contained in the vehicles’ airbag control unit, which is

referred to by GM and herein as an “SDM” or “Sensing and Diagnostic Module.”

The defect itself is referred to herein as the “SDM Calibration Defect.”

      4.     The SDM is a small computer connected to sensors placed throughout

the vehicle. These sensors tell the SDM when they detect irregular behavior and,

based on these signals, the SDM will fire the airbags and tighten seatbelts when

needed in a crash.

      5.     In the Class Vehicles, the software program that controls the SDM was

calibrated to prevent airbag and seatbelt deployment just 45 milliseconds after a

crash has begun.1 This has serious repercussions in real-world accidents that last

longer than 45 milliseconds—such as accidents that involve multiple impacts, or that

increase in severity over a period of time—in which the airbags and seatbelts in the

Class Vehicles can fail.

      6.     A team of software engineers from Delco Electronics—which designed

the SDM software program in the Class Vehicles—expressly warned Old GM in

1999 that preventing airbag and seatbelt deployment after 45 milliseconds was a




1
 The “Class Vehicles” include all vehicles in the United States that contain the
SDM Calibration Defect that were (1) manufactured, sold, distributed, or leased by
Defendants or (2) manufactured, sold, distributed, or leased by Old GM and
purchased or leased by Plaintiff or a Class member after July 10, 2009.
                                         -2-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.10 Filed 08/05/21 Page 10 of 171




reckless and dangerous design decision.2 Old GM’s trucks group, which was in

charge of design and development for trucks and SUVs, ignored this warning and

insisted on using a defective SDM calibration that shuts off the airbags after 45

milliseconds. Tellingly, a separate team in charge of design and development for

GM cars rejected this approach after hearing the Delco team’s concerns, and

included a much longer window (150 milliseconds) for the airbags and seatbelts to

deploy in a crash for the vehicles they designed.

      7.     When it was formed in 2009, General Motors, LLC (“GM LLC”)

acquired books, records, and personnel from Old GM that reflected this reckless

decision to use the dangerous SDM calibration in its trucks and SUVs. Despite this

acquired knowledge, GM continued to use Delco SDMs in its vehicles and, on

information and belief, continued to use the defective calibration associated with

those Delco SDMs as well.

      8.     Since it was formed, GM has continued to gain knowledge of the defect

through individual lawsuits, consumer complaints, and its own investigations into

serious crashes where the airbags and seatbelts failed to deploy in the Class

Vehicles. As an example, documents in a personal-injury lawsuit filed against GM




2
 As detailed further below, Old GM filed for bankruptcy in 2009, which led to the
creation of the contemporary GM entities named as Defendants herein.
                                         -3-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.11 Filed 08/05/21 Page 11 of 171




LLC in 2011 describe the defect in detail and relate Old GM’s reckless decision to

use it. See § IV.C.3.a, infra.

      9.      Further, publicly available consumer complaints to the National

Highway Traffic and Safety Administration (“NHTSA”) detail more than eight

hundred instances where the airbags and/or seatbelts suspiciously failed in the Class

Vehicles during frontal crashes. Many of these reports specifically state that GM

knew about and investigated the crash after the reported airbag failures. A separate

NHTSA dataset indicates that, from 1999 to the present, at least 1,298 people were

killed or injured in a frontal collision in which the airbags did not deploy in one of

these vehicles. See IV.C.3.b, infra.

      10.     Despite its knowledge of the defect and its impact on safety, GM has

concealed the defect and failed to recall or repair the Class Vehicles, presumably to

avoid the significant costs and inconveniences of recalling millions of vehicles. GM

has hidden the defect in spite of its obligation to disclose it, misrepresented the Class

Vehicles to be safe, and continued to sell them to consumers.

      11.     Because of GM’s failure to disclose the truth, consumers continue to

purchase and drive Class Vehicles with the SDM Calibration Defect every day—on

road trips, commutes, and weekend errands alike—unaware that their airbags and

seatbelts may not operate in a prolonged frontal crash. This lawsuit seeks redress




                                          -4-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.12 Filed 08/05/21 Page 12 of 171




from GM for the damages incurred when Plaintiffs and proposed Class members

paid for vehicles with a safety system that may fail in life-threatening collisions.

II.   PARTIES

       A.     Plaintiffs

      12.    Plaintiff Jamar Chism (“Plaintiff” for the purposes of this paragraph) is

an individual residing in Mooresville, North Carolina. In or around December 2012,

Plaintiff purchased a new 2012 Chevrolet Traverse (for purposes of Plaintiff’s

allegations, the “Class Vehicle”) from Hendrick City Chevrolet, an authorized

dealership located in Charlotte, North Carolina. At the time, Plaintiff reasonably

expected that the airbags and seatbelts would function in the event of a crash and had

no way of knowing that it contained a dangerous and defective SDM calibration that

could cause the airbags and seatbelts to fail during a crash. To the contrary, before

acquiring the vehicle, Plaintiff viewed Chevrolet’s website, advertisements,

brochures, and commercials that touted the safety and reliability of Plaintiff’s

vehicle and GM vehicles generally. Plaintiff also spoke to a salesperson at Hendrick

City Chevrolet prior to his purchase about the safety and reliability of the Class

Vehicle. GM concealed the existence of the defective SDM calibration from

consumers including Plaintiff. Plaintiff would not have purchased the Class Vehicle,

or would have paid less for it, if Defendants did not conceal material information

about the defective SDM calibration.


                                          -5-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.13 Filed 08/05/21 Page 13 of 171




      13.    Plaintiff Ashley DeGruy (“Plaintiff” for the purposes of this paragraph)

is an individual residing in New Orleans, Louisiana. In May 2014, Plaintiff

purchased a new 2014 Chevrolet Equinox (for purposes of Plaintiff’s allegations, the

“Class Vehicle”) from Banner Chevrolet, an authorized dealership located in New

Orleans, Louisiana. At the time, Plaintiff reasonably expected that the airbags and

seatbelts would function in the event of a crash and had no way of knowing that it

contained a dangerous and defective SDM calibration that could cause the airbags

and seatbelts to fail during a crash. To the contrary, before acquiring the vehicle,

Plaintiff viewed Chevrolet’s website and saw Chevrolet advertisements that touted

the safety and reliability of Plaintiff’s vehicle and GM vehicles generally. GM

concealed the existence of the defective SDM calibration from consumers including

Plaintiff. Plaintiff would not have purchased the Class Vehicle, or would have paid

less for it, if Defendants did not conceal material information about the defective

SDM calibration.

      14.    Plaintiff Kissy Elliott (“Plaintiff” for the purposes of this paragraph) is

an individual residing in Flint, Michigan. On or around April 2, 2018, Plaintiff

purchased a used 2014 Chevrolet Traverse (for purposes of Plaintiff’s allegations,

the “Class Vehicle”) from Al Serra Auto Plaza, an authorized dealership located in

Grand Blanc, Michigan. At the time, Plaintiff reasonably expected that the airbags

and seatbelts would function in the event of a crash and had no way of knowing that


                                          -6-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.14 Filed 08/05/21 Page 14 of 171




it contained a dangerous and defective SDM calibration that could cause the airbags

and seatbelts to fail during a crash. To the contrary, before acquiring the vehicle,

Plaintiff viewed or heard commercials and reviews through television, radio, and the

internet that touted the safety and reliability of Plaintiff’s vehicle and GM vehicles

generally. GM concealed the existence of the defective SDM calibration from

consumers including Plaintiff. Plaintiff would not have purchased the Class Vehicle,

or would have paid less for it, if Defendants did not conceal material information

about the defective SDM calibration.

      15.    Plaintiff William Garrison (“Plaintiff” for the purposes of this

paragraph) is an individual residing in West Palm Beach, Florida. On or around

November 19, 2014, Plaintiff purchased a new 2014 Chevy Silverado (for purposes

of Plaintiff’s allegations, the “Class Vehicle”) from Roger Dean Chevrolet, an

authorized dealership located in West Palm Beach, Florida. At the time, Plaintiff

reasonably expected that the airbags and seatbelts would function in the event of a

crash and had no way of knowing that it contained a dangerous and defective SDM

calibration that could cause the airbags and seatbelts to fail during a crash. To the

contrary, before acquiring the vehicle, Plaintiff specifically asked the salesperson at

the dealership about the safety of the front and side airbags, and the salesperson

confirmed the safety and reliability of Plaintiff’s vehicle and GM vehicles generally.

GM concealed the existence of the defective SDM calibration from consumers


                                          -7-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.15 Filed 08/05/21 Page 15 of 171




including Plaintiff. Plaintiff would not have purchased the Class Vehicle, or would

have paid less for it, if Defendants did not conceal material information about the

defective SDM calibration.

      16.      Plaintiff Matthew Mastracci (“Plaintiff” for the purposes of this

paragraph) is an individual residing in Okemos, Michigan. On or around September

2013, Plaintiff purchased a new 2014 Chevy Silverado (for purposes of Plaintiff’s

allegations, the “Class Vehicle”) from Auto Choice Chevrolet Buick, an authorized

dealership located in Bellaire, Ohio. At the time, Plaintiff reasonably expected that

the airbags and seatbelts would function in the event of a crash and had no way of

knowing that it contained a dangerous and defective SDM calibration that could

cause the airbags and seatbelts to fail during a crash. To the contrary, before

acquiring the vehicle, Plaintiff reviewed information about the Class Vehicle safety

online, including the Class Vehicle’s rating on J.D. Power, which touted the safety

and reliability of Plaintiff’s vehicle and GM vehicles generally. GM concealed the

existence of the defective SDM calibration from consumers including Plaintiff.

Plaintiff would not have purchased the Class Vehicle, or would have paid less for it,

if Defendants did not conceal material information about the defective SDM

calibration.

      17.      Plaintiff Arthur Ray (“Plaintiff” for the purposes of this paragraph) is

an individual residing in Brentwood, CA. On or around January 22, 2010, Plaintiff


                                           -8-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.16 Filed 08/05/21 Page 16 of 171




purchased a new 2010 GMC Sierra 2500 (for purposes of Plaintiff’s allegations, the

“Class Vehicle”) from Concord GMC, an authorized dealership located in Concord,

CA. At the time, Plaintiff reasonably expected that the airbags and seatbelts would

function in the event of a crash and had no way of knowing that it contained a

dangerous and defective SDM calibration that could cause the airbags and seatbelts

to fail during a crash. To the contrary, before acquiring the vehicle, Plaintiff viewed

or heard commercials and reviews through television, radio, and the internet that

touted that touted the safety and reliability of Plaintiff’s vehicle and GM vehicles

generally. GM concealed the existence of the defective SDM calibration from

consumers including Plaintiff. Plaintiff would not have purchased the Class Vehicle,

or would have paid less for it, if Defendants did not conceal material information

about the defective SDM calibration.

      18.    Plaintiff Mark Silver (“Plaintiff” for the purposes of this paragraph) is

an individual residing in Palmdale, California. On or around February 5, 2020,

Plaintiff purchased a used 2014 Chevrolet 1500 Express Van (for purposes of

Plaintiff’s allegations, the “Class Vehicle”) from a private party located in Palmdale,

CA. At the time, Plaintiff reasonably expected that the airbags and seatbelts would

function in the event of a crash and had no way of knowing that it contained a

dangerous and defective SDM calibration that could cause the airbags and seatbelts

to fail during a crash. To the contrary, before acquiring the vehicle, Plaintiff viewed


                                         -9-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.17 Filed 08/05/21 Page 17 of 171




or heard commercials and reviews through television, radio, and the internet that

touted the safety and reliability of Plaintiff’s vehicle and GM vehicles generally.

GM concealed the existence of the defective SDM calibration from consumers

including Plaintiff. Plaintiff would not have purchased the Class Vehicle, or would

have paid less for it, if Defendants did not conceal material information about the

defective SDM calibration.

      19.    Plaintiff Kenith Yates (“Plaintiff” for the purposes of this paragraph) is

an individual residing in Fort Worth, Texas. In or around June 2019, Plaintiff

purchased a used 2014 Chevrolet Silverado LD (for purposes of Plaintiff’s

allegations, the “Class Vehicle”) from Moritz Chevrolet, an authorized dealership

located in Fort Worth, Texas. At the time, Plaintiff reasonably expected that the

airbags and seatbelts would function in the event of a crash and had no way of

knowing that it contained a dangerous and defective SDM calibration that could

cause the airbags and seatbelts to fail during a crash. To the contrary, in 2013 and

2014 Plaintiff recalls viewing advertisements and commercials for the Class Vehicle

that touted the safety and reliability of the Class Vehicle and GM vehicles. Before

acquiring the vehicle in 2019, Plaintiff conducted additional online research into the

Class Vehicle. Plaintiff also spoke to a salesperson at Moritz Chevrolet prior to his

purchase about the safety and reliability of the Class Vehicle. GM concealed the

existence of the defective SDM calibration from consumers including Plaintiff.


                                        -10-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.18 Filed 08/05/21 Page 18 of 171




Plaintiff would not have purchased the Class Vehicle, or would have paid less for it,

if Defendants did not conceal material information about the defective SDM

calibration.

       B.      Defendants

      20.      General Motors LLC (“GM LLC”) is a Delaware limited liability

company with its principal place of business located at 300 Renaissance Center,

Detroit, Michigan, and is a citizen of the States of Delaware and Michigan. The sole

member and owner of GM LLC is General Motors Holdings LLC.

      21.      General Motors Holdings LLC (“GM Holdings”) is a Delaware limited

liability company with its principal place of business in Detroit, Michigan, and is a

citizen of the States of Delaware and Michigan. The sole member and owner of GM

Holdings is General Motors Company.

      22.      General Motors Company (“GM Parent”) is a Delaware corporation

with its principal place of business in Detroit, Michigan, and is a citizen of the States

of Delaware and Michigan. GM Parent’s only asset is its 100% ownership interest in

GM Holdings. In public SEC filings, GM Parent states: “We design, build and sell

cars, trucks, crossovers and automobile parts worldwide.” GM Parent sells vehicles

“through [its] dealer network to retail customers.” As further noted in SEC filings,




                                         -11-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.19 Filed 08/05/21 Page 19 of 171




GM Parent is also responsible for making reports to NHTSA related to vehicle

safety and making determinations as to vehicle recalls.3

        23.   Each of GM LLC, GM Holdings, and GM Parent operates out of GM’s

Global Headquarters in Detroit, Michigan.

        24.   In June 2009, General Motors Corporation (“Old GM”) filed for

bankruptcy. Defendants were then created on or about July 10, 2009, in connection

with the sale of substantially all of Old GM’s assets pursuant to a Master Sale and

Purchase Agreement. As a result of the sale, GM LLC acquired substantially all of

Old GM’s books, records, and personnel. GM LLC then transferred some of these

assets to GM Holdings (formed shortly after the bankruptcy sale). Defendants

thereby acquired from Old GM the knowledge about the SDM Calibration Defect

(defined below) that those books, records, and personnel held. GM Parent and GM

LLC also took responsibility for any necessary recalls of Old GM vehicles going

forward.

        25.   The causes of action in this Complaint are directed to GM Parent, GM

Holdings, and GM LLC and are based on their misconduct.

III.    JURISDICTION AND VENUE

        26.   This Court has original jurisdiction over this action pursuant to the

Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one


3
    Quoted language from General Motors Company’s Form 10-K for fiscal year 2019.
                                         -12-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.20 Filed 08/05/21 Page 20 of 171




Class member is of diverse citizenship from one Defendant, there are more than 100

Class members, and the aggregate amount in controversy exceeds $5 million,

exclusive of interest and costs.

      27.    The Court has general personal jurisdiction over Defendants because

they are headquartered in Detroit, Michigan. Mich. Comp. Laws § 600.705.

      28.    Venue is proper in this District under 28 U.S.C. § 1391 because

Defendants are Michigan corporations and conduct substantial business in this

district, and because a substantial part of the events and/or omissions giving rise to

the claims occurred in this District.

IV.   GENERAL FACTUAL ALLEGATIONS

       A.     SDMs are supposed to detect crashes and control airbags and
              seatbelts.

      29.    Motor vehicles are required by federal law to use safety features to

protect occupants in the event of a crash. These features include seatbelt

pretensioners, which tighten seatbelts to secure the occupants, and airbags, which are

cushions that rapidly inflate from the steering wheel and other areas of the vehicle.

During an accident, seatbelt pretensioners hold vehicle occupants in place, and

airbags buffer or prevent impact between occupants and hard structures in the

vehicle. Without the airbags, slamming into the hard structures (such as the steering

wheel) during a crash can cause serious injuries or death.



                                         -13-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.21 Filed 08/05/21 Page 21 of 171




      30.    When functioning properly, the combination of seatbelts and airbags is

highly effective in reducing the safety risk in automobile collisions. NHTSA reports

that the use of seatbelts and airbags reduces fatality risk by 61 percent compared to

an unbelted occupant in a vehicle without airbags.4 From 1987 to 2017, an estimated

50,457 lives were saved because frontal airbags deployed during a crash.5

      31.    Although airbags work effectively to protect occupants when

necessary, they are not meant to deploy with every impact. A crash may be of lower

intensity (e.g., a fender bender in a parking lot) such that the seatbelt alone will be

sufficient protection for the occupant.6 Airbags are designed to deploy in “moderate

to severe” frontal or near-frontal crashes. A “moderate to severe” frontal crash is the

equivalent of hitting a solid, fixed barrier at 8-14 miles per hour or higher.7

      32.    Seatbelt and airbag systems are known as “passive” safety systems

because, when they are needed, they are supposed to operate automatically

(meaning, the driver does not need to hit a button to deploy the airbag). They use




4
  U.S. Department of Transportation, NHTSA, Fatalities in Frontal Crashes Despite
Seat Belts and Airbags, NHTSA Technical Report No. DOT HS 811 202 (September
2009).
5
  See Exhibit D. NHTSA, Air Bags Overview. Available at:
https://www.nhtsa.gov/equipment/air-bags (last visited August 4, 2021).
6
  Dr. Ching-Yao Chan, Fundamentals of Crash Sensing in Automotive Airbag
Systems. Copyright Society of Automotive Engineers, (2000), at p. 50.
7
  See Exhibit D. Air Bags Overview, supra note 5.
                                          -14-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.22 Filed 08/05/21 Page 22 of 171




sophisticated components and software to activate and deploy the seatbelts and

airbags systems automatically.

      33.    The “brain” behind this operation is the airbag control unit or “ACU”

(also known as an Electronic Control Unit or “ECU”). GM refers to this component

as the “Sensing and Diagnostic Module” or “SDM,” and that term is used throughout

this Complaint. SDMs are effectively computers that control the car’s safety

systems. They are intended, where necessary, to issue a “command” to deploy

airbags and tighten seatbelts to prevent or mitigate injury to the vehicle occupants in

a crash.

      34.    The SDM operates in three basic phases. First, during regular vehicle

operation, the SDM is set in a resting or “normal” mode. In this mode, the SDM

constantly receives signals from sensors placed throughout the vehicle, which collect

and report information on inputs such as acceleration, wheel speed, brake pressure,

and impacts.8 The SDM monitors and interprets these signals to determine whether

the vehicle is involved (or about to be involved) in a crash.

      35.    Second, while monitoring these signals in “normal” mode, if and when

the SDM detects an irregular input that suggests a potential crash, it “wakes up” to



8
 See Exhibit E. Clemson University Vehicular Electronics Laboratory, “Airbag
Deployment Systems.” Available at:
https://cecas.clemson.edu/cvel/auto/systems/airbag_deployment.html (last visited
August 4, 2021).
                                         -15-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.23 Filed 08/05/21 Page 23 of 171




search for confirmation of a crash (as opposed to, for example, an irregular input

from slamming on the brakes and then avoiding a collision). In this second stage—

known as “wake up” or “standby” mode—the SDM’s crash-sensing software

algorithm is engaged to quickly decipher crash status.9 After this “wake up” mode is

initially triggered by an irregular input, if additional inputs confirm a moderate to

severe frontal crash, the SDM should issue a command to “fire” the airbag and/or

tighten the seatbelts as needed. 10

      36.    Third, the final phase in this sequence is the “reset” phase. From “wake

up” mode, after it detects that a crash or a potential crash has fully completed, (i.e.,

that the vehicle has returned to normal operation after an irregular input) the SDM

ultimately returns to its normal operating state through “resetting.”

      37.    A vehicle striking a pothole illustrates this three-phase sequence. The

vehicle first operates with the SDM in “normal” mode as it drives down the road.

Then, suddenly, the driver hits an unseen pothole. This jolt from hitting the pothole

(and/or related inputs like deceleration) will trigger the SDM to “wake up” mode

where it searches for more inputs, quickly asking: “How fast is the vehicle slowing


9
  See Exhibit F. John Pearley Huffman, “The Physics of Airbags,” Car & Driver,
June 14, 2011. Available at: https://www.caranddriver.com/features/a15121591/the-
physics-of-airbags-feature (last visited August 4, 2021).
10
   See Exhibit G. Jesse Kendall, P.E., and Kenneth Solomon, Ph.D., “Airbag
Deployment Criteria” at p. 11. Available at:
https://www.experts.com/content/articles/Kenneth-Solomon-Airbag-Paper.pdf (last
visited August 4, 2021).
                                          -16-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.24 Filed 08/05/21 Page 24 of 171




down? Is the front bumper crushed? Is the vehicle speeding back up normally?” and

reacting in turn.11 If the SDM senses that the vehicle returns to normal operation

and continues down the road, it will stop looking for confirmation of a crash and

reset back to normal after it determines the danger has passed. On the other hand, if,

after it hits the pothole, the vehicle veers out of its lane and crashes into another

vehicle head on, the SDM should detect this second input and fire the airbag.12

      38.    This entire sequence—from sensing an irregular signal (the pothole), to

waking up and searching for confirmation of a crash, to firing the airbag where

needed—might take only fractions of a second. Indeed, a typical “crash duration” in

a frontal, vehicle-to-barrier collision lasts for approximately 80-150 milliseconds

(0.08-0.15 seconds).13 For that reason, timing this sequence properly is critically

important to ensure that the seatbelts are tightened and the airbags deploy to protect

the occupants when they need to.

       B.     GM used a dangerous and defective SDM software calibration in
              its trucks and SUVs.

      39.    Throughout the three-phase sequence described above, SDMs rely on

software algorithms to interpret signals, estimate crash dynamics, and issue a

“deploy” or “do not deploy” command to the safety systems. For the SDM to



11
   See Exhibit G, Solomon, supra note 10, at p. 11.
12
   Id. at p. 8.
13
   Chan, supra note 6, at p. 169.
                                          -17-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.25 Filed 08/05/21 Page 25 of 171




function as intended, the software that controls it must be designed to recognize and

react to crashes so that the airbags inflate when they are needed.

         40.    Crash sensing occurs in “real-time,” meaning that the sensing algorithm

can only examine a limited window of data to predict and judge the severity of crash

events before conclusion, so that the airbags can deploy and protect the occupant on

impact.14 A decision to “deploy” the airbags should occur when thresholds set to tell

the SDM a crash is severe enough (i.e. a moderate to severe frontal collision) are met

or exceeded. These deployment thresholds are programmed into the SDM software

through a process in which engineers “calibrate” the software in the vehicle.

         41.    In the Class Vehicles, the software calibration that controls how the

SDM detects accidents and deploys the safety system contains a serious defect (the

“SDM Calibration Defect”). Specifically, for frontal crashes, GM calibrated the

SDM to prevent deployment of airbags and pretensioners more than 45 milliseconds

after it enters “wake up” mode. GM did this by increasing the deployment

thresholds to unattainable values 45 milliseconds into the crash sequence. With this

calibration in place, no matter how severe the inputs the SDM received after 45

milliseconds, the airbags and pretensioners would not deploy.




14
     Chan, supra note 6, at p. 95.
                                           -18-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.26 Filed 08/05/21 Page 26 of 171




      42.    This defect was no accident; rather, as detailed below, GM included it

by design when it modified the SDM software program (known as ALGO-S) in the

Class Vehicles to include it.

      43.    In affirmatively blocking these critical safety features after 45

milliseconds, GM greatly and needlessly increased the risk of injury and death in a

variety of frontal crashes. Specifically, the defect manifests in frontal crashes that

endure for 45 milliseconds or longer, and require airbag deployment or seatbelt

tightening after 45 milliseconds.

      44.    For example, this includes frontal crashes with multiple, distinct points

of impact known as “concatenated” events. A vehicle that first hits a curb and then

veers and hits a tree, or first hits a speed bump and then crashes into the vehicle in

front of it, are examples of concatenated crashes. By their nature, concatenated

accidents involve multiple discrete inputs for the SDM to detect during a crash

sequence.

      45.    In concatenated crashes, the first part of the incident (hitting a curb)

sends the SDM into its “wake up” or “stand by” mode. The initial curb hit does not

trigger the airbag or tighten the seatbelt, but the SDM “wakes up” to confirm

whether further irregular signals will follow and indicate a need for the seatbelts or

airbags. In the Class Vehicles—because of the software calibration that controls the

SDM—the “wake up” mode lasts for just 45 milliseconds after the first irregular


                                         -19-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.27 Filed 08/05/21 Page 27 of 171




signal. After that time, and by GM’s design, the deployment thresholds in the

software drastically increase, such that no further input, no matter how severe, could

exceed the thresholds and trigger the airbag to deploy or seatbelts to tighten.15

      46.    In addition to concatenated crashes, the defect is also implicated in

frontal crashes that increase in severity and require airbag deployment or seatbelt

tightening after an initial, “soft” impact. These types of crashes are referred to

herein as “prolonged” or “long-soft” crash onsets. This would include, for example,

a crash into another vehicle’s bumper which—because the bumper is comparatively

“soft”—may take time before the “soft” bumper collapses, and a “hard” impact into

the engine compartment begins.16 “Soft” crashes involve a “relatively long crash

duration” that may last 20-50 percent longer than a head-on crash into a rigid barrier,

like a cement wall.17

      47.    In a prolonged onset crash, the initial impact into a “soft” surface, such

as a bumper, starts the SDM clock ticking. Depending on the crash conditions such

as speed, road incline, angle of impact, weather, ice on the road, etc., this “soft”

impact may last longer than 45 milliseconds. Throughout the “soft” impact, the



15
   As detailed in this section, the triggering thresholds are pre-set inputs in the
software that tell the SDM that a crash is severe enough to deploy an airbag.
16
   An example of a “soft” crash is where a vehicle crashes into a deformable barrier,
or crashes at an angle, which will result in a “softer” impact than a head-on crash
into a rigid barrier (which is a “hard” crash). Chan, supra note 6, at p. 40.
17
   Chan, supra note 6, at p. 40.
                                         -20-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.28 Filed 08/05/21 Page 28 of 171




SDM will be in wake up mode to search for a confirmatory signal. But, it will not

find another input sufficient to trigger the airbags from the “soft” impact. As

explained above, in the Class Vehicles, the SDM clock effectively times out when

the 45 millisecond mark hits. So, if the crash proceeds through the “soft” layers and

into the engine compartment of another vehicle at say, 70 milliseconds, no airbag or

seatbelt deployment is possible no matter how severe the later, “hard” impact gets.

      48.    In practice, this means that the airbags and seatbelt pretensioners in the

Class Vehicles can only be fired within 45 milliseconds of a first, irregular signal. If

a second signal occurs after 45 milliseconds, the SDM purposefully, by design,

disregards signals that would otherwise trigger airbag deployment.

      49.    The net result is a “dead zone” starting just 45 milliseconds into a

crash, after which vehicle occupants are completely vulnerable. The dead zone lasts

until the SDM detects that the crash has ended completely (meaning that the

irregular signals have concluded, and the vehicle has resumed normal operation),

and then resets back to normal mode.

      50.    This significant gap in protection after 45 milliseconds is unreasonably

dangerous because accidents—particularly complicated, real-world accidents—are

not necessarily completed at that point. In many cases, a crash continues, and airbags

and seatbelts are needed, well after that time. Yet, GM’s SDM software calibration

in the Class Vehicles makes it impossible for the airbags to deploy and seatbelts to


                                         -21-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.29 Filed 08/05/21 Page 29 of 171




tighten in the “dead zone” in which a crash may still be underway—which is a

serious, unjustified, and dangerous safety defect. Indeed, even GM’s own cars

division includes a significantly longer window for potential deployment.

       C.     GM knew that the SDM Calibration Defect was dangerous and
              unjustified but has failed to warn or compensate consumers.

      51.    GM knew or had reason to know of the SDM Calibration Defect and

the risks it entails from at least July 10, 2009, when GM acquired substantially all of

Old GM’s books, records, and personnel, and the knowledge about the defective

SDM software calibration those books, records, and personnel held. GM has

continued to acquire knowledge—based on lawsuits implicating the SDM

Calibration Defect and hundreds of publicly reported accidents with airbag and

seatbelt failures—from 2009 to the present.

      52.    Nonetheless, GM has continued to conceal this problem and the pattern

of accidents, injuries, and deaths that have resulted from it. GM has failed to share

this information with the consumers who paid for and drive these Class Vehicles

every day.

      53.    It should come as no surprise that GM has unreasonably and unsafely

delayed disclosure of the SDM Calibration Defect. Indeed, GM has a recent history

of attempts to avoid the costs, potential liabilities, and reputational harms from a

safety recall for Takata airbags, and seems to have repeated that same tactic here.



                                         -22-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.30 Filed 08/05/21 Page 30 of 171




      54.     As is now public knowledge, millions of GM vehicles contain the

dangerous and defective Takata airbag inflators that can explode with too much

force and spray metal shrapnel into vehicle passenger compartments. While the

dangers of these Takata airbags were widely known for years, GM lobbied

regulators to delay a recall for its affected vehicles to avoid a resulting hit to its

profits.18 In 2016, GM reported that recalling its vehicles with Takata inflators

would cost hundreds of millions of dollars.19

      55.     Consumers brought a putative class action seeking redress. See In re

Takata Airbag Product Liability Litigation, Case No. 14-cv-240009, Dkt. 2750,

(S.D. Fl.). While other vehicle manufacturers had earlier and voluntarily recalled

their vehicles with Takata airbags, it was only years later, with that consumer

litigation pending, that GM finally issued a belated recall. And importantly, it did so

only after regulators from NHTSA denied GM’s petition for inconsequentiality, in

which it attempted to argue that a recall was not necessary.20



18
   See Exhibit H. “GM seeks to delay recall of 1 million vehicles with Takata air bag
inflators.” Reuters, September 16, 2016. Available at:
https://www.reuters.com/article/us-gm-recall/gm-seeks-to-delay-recall-of-1-million-
vehicles-with-takata-air-bag-inflators-idUSKCN11M27N (last visited August 4,
2021).
19
   Id.
20
   See Exhibit I. “GM will recall 7 million vehicles for air bag issue worldwide.”
Reuters, November 23, 2020. Available at: https://www.reuters.com/article/us-gm-
recall/gm-will-recall-7-million-vehicles-for-air-bag-issue-worldwide-
idUSKBN2831TH (last visited August 4, 2021).
                                           -23-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.31 Filed 08/05/21 Page 31 of 171




      56.    Here, as in Takata, GM knew or should have known that the SDM

software calibration in the Class Vehicles—which includes a dead zone that prevents

the airbag and seatbelts from deploying after 45 milliseconds—was dangerous.

Nonetheless, GM kept using it anyway, did not recall or repair the Class Vehicles to

correct it, and still has not told consumers about it.

      1.     Old GM recklessly downplayed serious risks of injury when it
             chose to include the SDM Calibration Defect in the Class Vehicles.
      57.    In general, the vehicle manufacturer sets the deployment thresholds in

the SDM software calibration that will trigger a command to fire the airbags and/or

tighten the seatbelts. The vehicle manufacturer uses results from laboratory crash

testing to inform these parameters.21

      58.    But laboratory results are not sufficient in themselves, because real-

world accidents—which can occur from multiple angles and involve inputs from

myriad variables like weather, temperature, or incline—will differ from the testing

environment.22 For that reason, manufacturers must exercise appropriate care to

design crash sensing frameworks that function to keep people safe in the real world.

      59.    Old GM worked with an external team of engineers from Delco

Electronics (later called Delphi Electronics) to develop the SDM software program

used in the Class Vehicles, starting with Model Year 1999. The team from Delco


21
   See Exhibit F, Huffman, supra note 9.
22
   See Exhibit G, Solomon, supra note 10, at 13.
                                          -24-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.32 Filed 08/05/21 Page 32 of 171




developed a proposed software program, known as ALGO-S, which it presented to

Old GM for review.

      60.    During this time, Old GM divided the design and development of its

vehicles into a “cars” group and a “trucks” group, with the trucks group responsible

for design, development, and production of larger model trucks and SUVs. After it

reviewed the Delco team’s proposed SDM software algorithm, ALGO-S, the trucks

group insisted on adding the 45 millisecond cut off described above when it

calibrated that program for use in its trucks and SUVs. On information and belief,

the trucks group proposed this cutoff based on test results which indicated that

frontal-barrier accidents in its trucks and SUVs would be complete within 45

milliseconds or less in laboratory conditions.

      61.    In response, the Delco team expressly warned the trucks group that

such an aggressive cutoff could fail to capture additional signals in complex crashes

outside of the laboratory, leaving occupants completely unprotected during

prolonged onset crashes or crashes with multiple impact points. The trucks group

insisted, however, and the 45 millisecond cutoff was added in the SDM software

calibration for GM trucks and SUVs.

      62.    On information and belief, documents, records, and personnel

reflecting GM trucks’ insistence—over Delco’s objection—to include this cutoff

were passed on from Old GM to New GM in 2009. On information and belief, other


                                        -25-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.33 Filed 08/05/21 Page 33 of 171




major vehicle manufacturers throughout the industry include a significantly longer

window for the SDM to detect a potential accident and deploy the airbags and

seatbelts.

         63.   Indeed, in the ALGO-S program as it was designed by Delco, the

window in which the airbags and seatbelts can deploy in a crash is up to at least 150

milliseconds—over three times the interval that GM trucks added in the defective

calibration. Tellingly, after the Delco team repeated the same warnings about the

truck group’s proposed 45 millisecond cutoff to GM’s cars group, the cars group

rejected the shorter cutoff. Instead, the cars group used the ALGO-S software with

the Delco-recommended period of 150 milliseconds for deployment.

         64.   Delco’s original 150 millisecond window allows for airbag and seatbelt

deployment in real-world frontal crashes, which themselves can endure for up to 150

milliseconds.23 When GM trucks added the defective 45 millisecond cutoff to the

software calibration in the Class Vehicles, it prematurely, and dangerously,

prevented the airbags and seatbelts from functioning when a frontal crash may still

be well underway.




23
     Chan, supra note 6, at p. 169.
                                         -26-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.34 Filed 08/05/21 Page 34 of 171




      2.     The 45 millisecond cutoff was not necessary to protect against
             “late” airbag deployments.
      65.    GM trucks group’s insistence on the 45 millisecond window after

which the airbags and seatbelts cannot deploy was unjustified and unsafe.

      66.    On information and belief, the trucks group chose to set this aggressive

cutoff due to concerns about the potential for airbags to deploy “too late” during an

accident. But as the trucks group also knew, these concerns were unwarranted given

technology that mitigated the risks of “late” airbag deployments.

      67.    A brief history of airbags in motor vehicles puts this reckless decision

in context. Before 1998, airbag systems were effectively one-size-fits-all. Designed

to protect against only frontal crashes, these “first-generation” airbags were built to

meet a standardized government test that required they protect an unbelted, midsize

adult male dummy (175 pounds) in a 30-MPH crash into a rigid barrier.24 To do so,

an airbag had to fill up quickly with gas, resulting in a deployment speed of up to

200 MPH.25




24
   See Exhibit J. Jack Keebler, Airbags Safe Insane? – Special Report, Motortrend
(Sept. 1, 2000), https://www.motortrend.com/news/airbags-safe-insane-special-
report/ (last visited August 4, 2021).
25
   Id.; see also Exhibit K, David B. Ottaway & Warren Brown, From Life Saver to
Fatal Threat, The Wash. Post (June 1, 1997),
https://www.washingtonpost.com/archive/politics/1997/06/01/from-life-saver-to-
fatal-threat/56d05b9e-a1bc-49b7-beb4-43480762b25e/ (last visited August 4, 2021).
                                         -27-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.35 Filed 08/05/21 Page 35 of 171




      68.      Not all vehicle occupants fit this description, however, and the intensity

of first-generation airbag deployment could prove dangerous for children and those

who were positioned too close to the bag when it inflated (for example, because they

had already been thrown forward toward the steering wheel during an under-way

accident).26

      69.      Public perception about airbag safety in motor vehicles, and in turn, the

vehicle manufacturers that sold them, turned increasingly unfavorable following

reports of late and aggressive deployments in first generation airbags. Both

regulators and vehicle manufacturers recognized the need to address these issues.27

Beginning in October 1995, NHTSA initiated a series of actions to minimize and

eventually eliminate the adverse effects of late and aggressive airbag deployments

while preserving their life-saving benefits.28

      70.      In 1997, NHTSA issued modified federal rules to allow automakers to

reduce the energy in frontal airbags. This led to “an industry-wide changeover” to




26
   Susan A. Ferguson & Lawrence W. Schneider, An Overview of Frontal Airbag
Performance with Changes in Frontal Crash-Test Requirements: Findings of the
Blue Ribbon Panel for the Evaluation of Advanced Technology Airbags, Traffic
Injury Prevention 3 (Nov. 2008).
27
   U.S. Department of Transportation, NHTSA, An Evaluation of the 1998–1999
Redesign of Frontal Air Bags, NHTSA Technical Report No. DOT HS 810 685,
p.11, (August 2006) [hereinafter “NHTSA Redesign Report”]; see also Ferguson &
Schneider, supra note 26.
28
   NHTSA Redesign Report, supra note 27, at vii.
                                          -28-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.36 Filed 08/05/21 Page 36 of 171




“redesigned” airbags in the very next model years (1998-1999).29 The “redesign”

consisted of several new technology innovations. The first and immediate solution

was “depowered” airbags: automobile manufacturers removed some of the gas-

generating propellant or stored gas from the inflators to reduce the pressure and

velocity of deployments. This change alone was highly effective in reducing low-to-

moderate speed fatalities.30

      71.    Other innovations to reduce the risk of aggressive deployments

included reducing the volume or rearward extent of airbags, positioning them further

from occupants, revised folding techniques, and tethering and shifting from

pyrotechnic inflators to hybrids including stored gas.31

      72.    Old GM knew about and employed these new technologies in its

vehicles. Indeed, as the director of Old GM’s Safety Center Terry Connolly said in

2000, there were no significant downsides to using this new “depowered” airbag

technology, even for unbelted passengers.32




29
   Id.; see also Exhibit L. Micah Wright, The Hidden Dangers of Older Airbags,
MotorBiscuit (May 8, 2015), https://www.motorbiscuit.com/the-hidden-dangers-of-
older-airbags (last visited August 4, 2021).
30
   See NHTSA Redesign Report, supra note 27 at 25.
31
   Id. at vii.
32
   See Exhibit J, Keebler, supra note 24.
                                        -29-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.37 Filed 08/05/21 Page 37 of 171




       73.   Further innovations referred to as “advanced” or “smart” airbags

followed soon thereafter.33 “Advanced” airbags alter deployment patterns according

to feedback from a number of sensors. These sensors tailor how the airbag deploys

based on the severity of the crash, the size and posture of the vehicle occupant,

whether the occupant is wearing a seatbelt, and how close the occupant is to the

airbag. 34

       74.   Many “advanced” systems use dual-stage or multi-stage inflators. This

means that they have two inflation stages that can be ignited sequentially or

simultaneously depending on crash severity.

       75.   “Advanced” airbags were phased into production beginning September

1, 2003 and were required in all new vehicles by September 1, 2006.35

       76.   Thus, based on the depowered and advanced airbag technology starting

in 1998 and 1999, the risks posed by “late” deployments in early generation airbags

had greatly diminished. Indeed, while NHTSA estimates that more than 290 deaths

were caused by frontal airbag inflation between 1990 and 2008, nearly 90 percent of

those deaths occurred in vehicles manufactured before 1998 (i.e. with first




33
   See NHTSA Redesign Report, supra note 27 at p. 3.
34
   See Exhibit L. Wright, supra note 29.
35
   NHTSA Redesign Report, supra note 27, at vii.
                                        -30-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.38 Filed 08/05/21 Page 38 of 171




generation airbag technology).36 Today, with this new technology, serious injuries

from properly functioning airbags are rare.37

      77.    Despite knowledge and use of the new technology mitigating the risks

of late deployments, the trucks group still insisted on shutting off the airbags and

seatbelts in the Class Vehicles after 45 milliseconds. On information and belief,

despite these well-established advancements in airbag technology outlined above,

GM continued to use this same defective software algorithm in its vehicles in 2009

and beyond.38

      78.    This reckless decision and continued disregard for clear warnings about

the risks in shutting off the SDM too soon during an accident has had real and tragic

consequences.

      3.     GM knew about a pattern of suspicious accidents involving the
             SDM Calibration Defect but has done nothing to correct it.
      79.    As outlined above, GM has known about the SDM Calibration Defect

since it took over Old GM’s books, records, and personnel in 2009. GM has

continued to accrue knowledge of the defect, and its serious consequences, in the

years since. Indeed, GM has known about, investigated, and even litigated numerous



36
   See Exhibit M. Insurance Institute for Highway Safety. “Airbags” (2021),
available at: https://www.iihs.org/topics/airbags (last visited August 4, 2021).
37
   Id.
38
   Publicly available crash data reports from NHTSA indicate that the Delco SDM
was used in GM trucks vehicles up through at least MY 2015.
                                         -31-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.39 Filed 08/05/21 Page 39 of 171




crashes in which airbags suspiciously failed to deploy in multi-impact or prolonged

onset frontal crashes in the Class Vehicles—a clear indication of the SDM

Calibration Defect.

      80.    Despite obvious signs of a known and dangerous risk, GM concealed

these accidents and the SDM Calibration Defect from consumers and regulators to

avoid or at least delay a recall and the attendant costs and reputational damage

therefrom. To date, GM has taken no corrective action to repair or recall the Class

Vehicles to address this defect.

                      a.    GM has litigated personal injury lawsuits for
                            suspicious airbag failures in the Class Vehicles.

      81.    In addition to its institutional records and knowledge, GM was on

notice of the SDM Calibration Defect through litigating personal injury lawsuits

involving airbag and seatbelts failures consistent with the SDM Calibration Defect.

      82.    In one case filed in 2011—just two years after GM was formed—

plaintiff James Nossar sued GM LLC following a crash in his 2005 Chevrolet

Trailblazer (a Class Vehicle here). As detailed in that complaint, on or about

February 25, 2010, Mr. Nossar drove his Trailblazer into the back of a 1999

Suburban “and sustained a moderate to severe frontal impact . . . at a rate of speed

that exceeded the airbag system’s predetermined deployment threshold.” See Nossar

v. General Motors LLC, Dkt. 4, Case No. 1:11-cv-02129 (N.D. Ga.). Despite this

“significant frontal collision,” the airbag failed to deploy and seatbelt pretensioners

                                         -32-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.40 Filed 08/05/21 Page 40 of 171




failed to trigger. Without the airbag or seatbelt to protect him, Mr. Nossar’s head

slammed into the steering wheel, which caused “fracturing practically every bone in

his face and brain injuries.” Id.

      83.    In support of his claims, in April 2012, Mr. Nossar filed an expert

report from Chris Caruso. Mr. Caruso is an expert in automotive crash sensing

systems and worked for Delco engineering during the development of the defective

SDM software in the Class Vehicles. See id. at Dkt. 40-2.

      84.    In that report, Caruso detailed the same flaws in the SDM software

calibration described herein. He explained that the airbag sensing system in the

Trailblazer was “defective by design and has the potential to not deploy frontal

impact airbags in high speed frontal impacts where conditions vary slightly from the

perfect laboratory conditions where the system was designed and tested.” Based on

Caruso’s experience working in the development of the SDM software, he related

that there were concerns, due to the calibration, “that in longer duration, but high

severity events and in concatenated events (such as a curb impact followed by a

utility pole impact), the airbags would fail to deploy because the algorithm

deployment thresholds were no longer active.” Id.

      85.    Caruso further related that as that litigation proceeded into discovery,

he would “expect to identify emails and other correspondence between GM Truck

Engineers and Delphi Crash Sensor engineers discussing the concerns over GM


                                        -33-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.41 Filed 08/05/21 Page 41 of 171




Truck Groups’ edict to set certain crash sensor calibration parameters outside

the recommended minimum guidelines set by the crash sensing algorithm

designers [i.e. the Delphi/Delco engineers].” Caruso “ha[d] seen these documents

before and kn[e]w the content,” and summarized that “the calibration values result

in premature turning off of algorithm thresholds which effectively disables the

front airbags after 45 to 50ms.” Id. (emphasis added).

      86.    As to Mr. Nossar’s crash specifically, Caruso concluded that the

airbags and seatbelts failed because, at the time the airbags should have deployed,

“the SDM calibration had already timed out after 45-ms after the crash started.”

Caruso’s conclusion there was that “[t]he failure by GM to understand the risks of

certain dictated calibration values [in the SDM software calibration] led directly to

the design defect that rendered the frontal impact airbag system in the 2005

Chevrolet Trailblazer defective and unreasonably dangerous in certain field relevant,

real-world crashes.” Id.

      87.    GM LLC, a named defendant in that case, clearly knew about and

received Mr. Caruso’s report outlining the history of these issues in the SDM

software calibration.

      88.    Another plaintiff, Chad Vaith, filed a lawsuit against GM LLC in 2017

after an accident in his MY 2014 Silverado. As that complaint relates, in December

2015, Mr. Vaith was involved in an accident in which he drove his Silverado “off


                                        -34-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.42 Filed 08/05/21 Page 42 of 171




the road into a ditch,” after which he “continued through the ditch for approximately

forty yards before launching over the driveway/culvert. . . before coming to a final

rest approximately twenty yards south.” See Vaith v. General Motors LLC, Dkt. 1,

Case No. 18-cv-00031 (D. Minn.). Despite multiple impacts in that prolonged

accident, the airbags and seatbelts did not deploy, causing Mr. Vaith to “suffer

severe personal injuries.” Mr. Caruso was also a disclosed expert in that case,

although a report was not publicly filed. See, e.g., id. at Dkt. 64.

      89.    Mr. Vaith’s case proceeded into fact discovery and ultimately resulted

in a “negotiated settlement” between Mr. Vaith and GM. Id. at Dkt. 82.

      90.    Apart from previous lawsuits against GM with Mr. Caruso as an expert,

another automotive crash expert, Sal Fariello, wrote directly to GM’s CEO Mary

Barra twice in December 2016 to raise similar concerns about issues he had

observed in the airbag sensing system in model year 2006 GM SUVs. Mr. Fariello’s

letters are available in NHTSA’s public records.39

      91.    Mr. Fariello’s letters to GM’s CEO focused on an accident in a 2006

Trailblazer (a Class Vehicle here) for which he served as a litigation consultant in a

lawsuit filed in or around 2014. Therein, he lists multiple technical issues with the




39
  Mr. Fariello is a forensic crash investigator. See Exhibit N. Bill Saporito, “Air Bag
Blow Out,” Time Magazine, (December 4, 2014). Available at:
https://time.com/3617681/the-air-bag-blowout (last visited August 4, 2021).
                                          -35-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.43 Filed 08/05/21 Page 43 of 171




airbag sensing system that he wanted to bring to GM’s attention and urge them to

address. For example, he cautions that, in his view:

             a.     “The deployment thresholds [i.e. the inputs that will trigger

deployment] for the airbag were set too high and compromised driver and passenger

safety as a result of GM’s improper effort to mitigate lawsuits related to relatively

low speed deployments of the airbag.”;

             b.     “The deployment threshold did not meet GM’s and generally

accepted standards for when an airbag should deploy in order to prevent occupant

death based on written technical papers and educational videos produced by GM or

its employees.”; and

             c.     “Failure of the SDM to independently process a crash pulse and

deploy the airbag implicates a defective software algorithm; specifically ‘Algo S-H’

[the software algorithm in the Class Vehicles].”

       92.   At the time, in 2016, Mr. Fariello noted that the SDM could be re-

programed “with a more responsive algorithm” to resolve these issues, and that

GM’s “only apparent motive for not doing this related to the cost of implementing a

recall.”

       93.   Frustrated by the response he received from GM’s counsel in response

to these letters, Mr. Fariello then wrote to Senator Bill Nelson of Florida enclosing




                                         -36-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.44 Filed 08/05/21 Page 44 of 171




his correspondence to GM and escalating his concerns. Senator Nelson then

forwarded that correspondence to NHTSA.40

      94.    As Mr. Fariello concluded, in his view, GM was stalling on this issue

“just as they did with the Takata airbag matter.”

                     b.     GM knew or should have known about hundreds of
                            publicly reported airbag failures in the Class
                            Vehicles.

      95.    GM was also on notice of the SDM Calibration Defect and its attendant

safety risks from consumer complaints. These complaints are publicly available

online through NHTSA’s website. Between 1999 and the present, hundreds of

consumers reported to NHTSA that airbags and/or seatbelts had suspiciously failed

during frontal crashes involving concatenated (multiple) impacts or potentially

prolonged crash onsets.

      96.    On information and belief, vehicle manufacturers such as GM monitor

these public databases for complaints about their vehicles, in particular in light of

their statutory obligations to report known safety defects in their vehicles to NHTSA

and consumers. Moreover, in many of these reports, it is expressly clear that GM

was directly informed of, and even investigated, the accident in question. While GM

has access to the full body of these complaints from 1999 and onward in the public


40
  See Exhibit O. Mr. Fariello’s letters to GM and further documentation are
available at: https://static.nhtsa.gov/odi/cmpl/2017/CL-10955948-3381.pdf (last
visited August 4, 2021).
                                         -37-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.45 Filed 08/05/21 Page 45 of 171




database, it bears mention that over three hundred of them were filed after the new

GM entities were created in 2009.41

      97.    One such complaint details an accident in a 2004 Chevrolet Trailblazer

in August 2014. The driver states that they were traveling 50 MPH on a four-lane

highway where another vehicle, waiting to U-turn, “decided to turn right into me—

oncoming traffic.” The vehicles crashed, which then “sent [the driver] into a head on

collision with the guard rail.” The driver questions that “there were 2 incidents in

that sequence of events that the airbags should have deployed, but did not! This

accident caused several injuries to myself and my passenger. We definitely could

have been killed and no airbags to help save our lives…” Photos of the damage to

the vehicle from that accident follow. (NHTSA Complaint #1100694).




41
  Many publicly reported accidents occurred prior to 2009, which information
would likewise have been available to Old GM. GM would have acquired Old GM’s
knowledge of these accidents, reflected in its books, records, and personnel, when it
was formed in 2009.
                                         -38-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.46 Filed 08/05/21 Page 46 of 171




                                    -39-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.47 Filed 08/05/21 Page 47 of 171




      98.    Another report describes a September 2012 accident in a 2005

Chevrolet Trailblazer. It states that the driver, at 30 MPH, swerved to avoid a deer in

the road, which caused the vehicle to lose control, exit the road, and ultimately

“crash[] off a 9 foot embankment.” From there, the vehicle continued to crash

through a field, into a dirt levy, and finally into a drainage ditch. None of the airbags

deployed. The driver “became unconscious after his head crashed into the steering

wheel” and “suffered severe neck injuries.” The dealer later inspected the vehicle,

but responded that the results were “inconclusive” and that the manufacturer “was

notified but offered no assistance.” Photos of the damage to the vehicle from that

accident follow. (NHTSA Complaint #942950).42




42
  See Exhibit P. Accident documentation and photos are available at:
https://static.nhtsa.gov/odi/cmpl/2012/EQ-10477257-8767.pdf (last visited August 4,
2021).
                                         -40-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.48 Filed 08/05/21 Page 48 of 171




                                    -41-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.49 Filed 08/05/21 Page 49 of 171




      99.    In another example, the complaint describes a serious accident in

March 2019 involving a 2005 Chevrolet Equinox. The vehicle crashed into the front

of another vehicle at 35 MPH. The airbags did not deploy. The driver sustained

injuries to the head and ankle and required medical attention. Photos of the damage

to the vehicle from that accident follow. (NHTSA Complaint #1550406).43




43
  See Exhibit Q. Photos and accident information are available at:
https://static.nhtsa.gov/odi/cmpl/2019/EQ-11191960-7090.pdf (last visited August 4,
2021).
                                       -42-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.50 Filed 08/05/21 Page 50 of 171




      100. Another account of a July 2007 accident in a model year 2001 Isuzu

Rodeo describes a crash at 65 MPH so severe that “the median on the highway

sustained property damage” and “the vehicle was destroyed,” but the airbags did not

deploy. This is how the vehicle looked after that accident:




                                        -43-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.51 Filed 08/05/21 Page 51 of 171




      101. Additional examples of similarly suspicious frontal accidents—i.e.,

frontal accidents with multiple discrete impacts, or potentially prolonged onset

frontal crashes involving “soft” impacts—in which the airbags and/or seatbelts failed

include:

             a.    NHTSA complaint #753287 dated Tuesday, October 16, 2001,

reported an accident on Monday, October 8, 2001 involving a 1999 CHEVROLET

SUBURBAN in Andover, KS. The complaint states: “60 MPH CROSS WIND

BLEW THE SUBURBAN HEAD ON INTO THE CONCRETE MEDIAN. THE

VEHICLE SPUN 360 DEGREES, WENT INTO THE DITCH, THE FRONT END

HIT AGAIN THE VEHICLE WENT UP THE OTHER SIDE OF THE



                                        -44-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.52 Filed 08/05/21 Page 52 of 171




EMBANKMENT AND STOPPED IN A FIELD. ENTIRE FRONT END OF THE

FRAME NOT REPAIRABLE . . . FRONT CROSSMEMBER BENT AND

ENGINE MOVED UPWARDS AT A 10 DEGREE ANGLE. AIR BAGS FAILED

TO DEPLOY. *AK”44

               b.    NHTSA complaint #859858 dated Friday, April 7, 2000, reported

an accident on Saturday, April 3, 1999 involving a 1999 CHEVROLET

SILVERADO. The complaint states: “WHILE TRAVELING ON A WET ROAD

AT HIGHWAY SPEED OF 60 MPH VEHICLE HYDROPLANED, SPUN INTO A

DITCH, AND COLLIDED INTO A TREE WITH BOTH SIDES AND FRONT OF

VEHICLE. UPON IMPACT, AIR BAGS FAILED TO DEPLOY. MFR.

NOTIFIED. *AK”

               c.    NHTSA complaint #877320 dated Wednesday, January 3, 2001,

reported an accident on Friday, December 1, 2000 involving a 1999 CHEVROLET

SUBURBAN in Amarillo, TX. The complaint states: “CONSUMER WAS

TRAVELING ABOUT 40MPH ON HIGHWAY AND ANOTHER VEHICLE

VEERED INTO HER LANE, HITTING HER HEAD-ON, AND PUSHING

VEHICLE INTO ANOTHER LANE. VEHICLE HIT TELEPHONE POLE, AND

DUAL AIRBAGS DIDN'T DEPLOY. CONSUMER WAS INJURED.

CHEVROLET HAS BEEN NOTIFIED. *AK”


44
     Emphasis is supplied here and in the paragraphs that follow.
                                          -45-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.53 Filed 08/05/21 Page 53 of 171




            d.    NHTSA complaint #10060150 dated Tuesday, March 2, 2004,

reported an accident on Tuesday, February 24, 2004 involving a 2001

CHEVROLET BLAZER in Austin, TX. The complaint states: “DRIVER SIDE

AIR BAG FAILED TO DEPLOY IN A CRASH THROUGH: 1. A SIX FOOT

TALL WOODEN FENCE AT ALMOST 30MPH, THEN 2. THE EXTERIOR SIDE

OF A 2-STORY HOME THAT CONTAINED THE KITCHEN SINK AND

PLUMBING FIXTURES, WHILE SMASHING UP AND OVER THE FIFTEEN-

INCH CONCRETE FOUNDATION, FRONT-END FIRST.*AK”

            e.    NHTSA complaint #10082050 dated Thursday, July 15, 2004,

reported an accident on Wednesday, July 14, 2004 involving a 2003 CHEVROLET

SUBURBAN in Fresno, CA. The complaint states: “THE CONSUMER WAS

INVOLVED IN AN ACCIDENT WHERE IT WAS HIT FROM THE FRONT

DRIVER SIDE, THE IMPACT CAUSED THE VEHICLE TO HIT A

TELEPHONE POLE HEAD ON. THE AIR BAGS DID NOT DEPLOY. *JB”

            f.    NHTSA complaint #10103512 dated Friday, December 10, 2004,

reported an accident on Sunday, December 5, 2004 involving a 2001 CHEVROLET

SILVERADO in Rialto, CA. The complaint states: “CONSUMER’S VEHICLE

WAS REAR ENDED WHILE DRIVING 50 MPH. THE VEHICLE WAS

FORCE[D] INTO A SPIN AND THEN, IT HIT A CONCRETE ROAD DIVIDER.

UPON IMPACT, NEITHER FRONTAL AIR BAGS DEPLOYED. DRIVER


                                      -46-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.54 Filed 08/05/21 Page 54 of 171




SUSTAINED INJURIES, AND HAD TO BE TRANSPORTED TO A LOCAL

HOSPITAL. DEALER AND MANUFACTURER WERE NOTIFIED. THE

CONSUMER STATED THAT THE SEAT BELT DID NOT KEEP HER FROM

HITTING HER CHEST ON THE STEERING WHEEL.”

            g.   NHTSA complaint #10108404 dated Tuesday, February 1, 2005,

reported an accident on Tuesday, January 11, 2005 involving a 2000 CHEVROLET

SILVERADO in Toney, AL. The complaint states: “A CAR PULLED OUT IN

FRONT OF ME WHICH STILL HIT THE DRIVER'S SIDE OF MY VEHICLE

(2000 CHEVY SILVERADO). THEN MY TRUCK HAD A FULL FRONTAL

IMPACT AT GREATER THAN 30 MPH INTO A DIRT WALL IN WHICH

NEITHER THE DRIVER'S NOR PASSENGER'S AIRBAGS DEPLOYED

(THE TRUCK IS TOTALLED). I HIT THE STEERING WHEEL AND GOT A

CONCUSSION WITH BLOOD AROUND THE BRAIN, A BROKE CHEEK

BONE, AND FRACTURED HIP. MY WIFE WAS 33 WEEKS PREGNANT AT

THE TIME AND HER WATER BROKE AND SHE GOT A COMPOUND

FRACTURE IN THE LOWER LEG/ANKLE. AS A RESULT OF THE WATER

BREAKING MY SON WAS BORN 3 DAYS LATER 7 WEEKS PREMATURE.

AS FOR WHAT WAS DONE TO CORRECT THE PROBLEM I'M HOPING IT

WILL AT LEAST BE INVESTIGATED TO MAKE SURE THIS IS NOT A




                                    -47-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.55 Filed 08/05/21 Page 55 of 171




SYSTEMIC PROBLEM (I.E. SOFTWARE SCREWUP SOMETHING NOT

HOOKED UP RIGHT IN THE AIRBAG SYSTEM ETC).”

            h.   NHTSA complaint #10115806 dated Thursday, March 24, 2005,

reported an accident on Thursday, March 24, 2005 involving a 2002 CHEVROLET

SILVERADO in Claremore, OK. The complaint states: “A PIECE OF FURNITURE

WAS LOCATED IN THE MIDDLE OF THE HIGHWAY WHILE DRIVING,

CAUSING THE DRIVER TO HIT THE FURNITURE. DRIVER LOST

CONTROL OF A VEHICLE, AND IT CRASHED INTO A CONCRETE WALL.

DRIVER'S SIDE SEAT BELT FAILED, AND THE AIRBAGS DID NOT

DEPLOY.”

            i.   NHTSA complaint #10158090 dated Tuesday, May 23, 2006,

reported an accident on Sunday, February 26, 2006 involving a 2004 CHEVROLET

TRAILBLAZER in Fayetteville, NC. The complaint states: “DT*: THE CONTACT

STATED WHILE DRIVING 50 MPH THE VEHICLE WAS INVOLVED IN A

HEAD ON COLLISION WITH ANOTHER VEHICLE. THE VEHICLE

CONTINUED MOVING AND STOPPED BY COLLIDING WITH A STORE

SIGN. THE AIR BAGS DID NOT DEPLOY AND SEAT BELTS WERE

WORN . . . THE INSURANCE COMPANY DETERMINED THE VEHICLE

WAS TOTALED DUE TO THE ACCIDENT. THE DEALER DOES NOT HAVE




                                    -48-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.56 Filed 08/05/21 Page 56 of 171




THE MEANS TO TEST FOR AIR BAG NON-DEPLOYMENT. UPDATED

1/24/2007 - *NM”

            j.     NHTSA complaint #10161658 dated Thursday, July 6, 2006,

reported an accident on Saturday, June 3, 2006 involving a 1999 CHEVROLET

BLAZER in Ludlow, MA. The complaint states in part: “CHEVY DRIVER HIT A

CAR IN HER LANE FIRST, THEN RICOCHETED HEAD ON INTO A TREE.

NEITHER TIME DID AIRBAGS DEPLOY. *TT”

            k.     NHTSA complaint #10163811 dated Friday, July 28, 2006,

reported an accident on Thursday, July 20, 2006 involving a 2000 ISUZU RODEO

in Nederland, TX. The complaint states: “A GIRL RAN A RED LIGHT AND I HIT

HER IN THE PASSENGER SIDE OF HER CAR HEAD ON WITH MY 2000

ISUZU RODEO. IT WAS A FULL FRONTAL COLLISION FOR ME AND MY

CHILDREN. LUCKILY, WE ARE ALWAYS BUCKLED UP BECAUSE NONE

OF MY AIRBAGS DEPLOYED AT ALL. THE OTHER CAR WAS GOING

ABOUT 60 MPH AND HER AIRBAG DEPLOYED WHEN I HIT HER BUT

MINE DID NOT. LUCKILY, MY CHILDREN WERE NOT HURT BADLY BUT

UNFORTUNATELY, I SUSTAINED NECK, BACK AND KNEE INJURIES. I

WAS AND STILL AM VERY UPSET THAT MY AIRBAGS FAILED. EVEN

THE OWNER OF THE BODY SHOP I USE WAS IN SHOCK THAT THEY

DID NOT DEPLOY AS THE IMPACT WAS ENOUGH TO SPLIT THE


                                     -49-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.57 Filed 08/05/21 Page 57 of 171




FRAME OF MY RODEO AND TOTAL IT OUT . . . THANK YOU FOR YOUR

TIME, I HOPE I CAN HELP ANOTHER FAMILY FROM GETTING INJURED.”

            l.    NHTSA complaint #10217793 dated Tuesday, February 12,

2008, reported an accident on Thursday, February 7, 2008 involving a 2006

CHEVROLET TRAILBLAZER in Lakewood, OH. The complaint states: “A 2006

CHEVY TRAILBLAZER TRAVELING OVER THE SPEED LIMIT ON MY

STREET CRASHED INTO A TREE, A PARKED CAR, AND THEN

CONTINUED TO ROLL OVER ACROSS MY FRONT LAWN, LANDING

SIDEWAYS AFTER FLIPPING SEVERAL TIMES. THE OCCUPANTS WERE

SEVERELY INJURED. NO AIRBAGS DEPLOYED DURING THE CRASH.

THE DRIVER OF THE VEHICLE IS IN ICU NEEDING FACIAL

RECONSTRUCTIVE SURGERY. *TR”

            m.    NHTSA complaint #10221319 dated Saturday, March 15, 2008,

reported an accident on Thursday, February 21, 2008 involving a 2005

CHEVROLET TRAILBLAZER in Clay, NY. The complaint states: “I WAS

DRIVING ON A 2 LANE ROAD GOING 45MPH. A CAR WAS FOLLOWING

CLOSE BEHIND ME SO I WENT TO GET INTO RIGHT LANE AND MY

TRUCK DID 5 360 AND HIT 3 TREES HEAD ON AND AIR BAG NEVER

DEPLOYED. *TR”




                                      -50-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.58 Filed 08/05/21 Page 58 of 171




            n.    NHTSA complaint #10263896 dated Wednesday, April 1, 2009,

reported an accident on Thursday, March 26, 2009 involving a 2002 CHEVROLET

TRAILBLAZER in Elizabeth, NJ. The complaint states: “I WAS IN A CAR

ACCIDENT, WHERE I WAS TRAVELING AT ABOUT 35 MPH. AN

AGGRESSIVE DRIVER SPEED AROUND ME AND CUT ME OFF AND THAN

STOMPED ON THIS BRAKES IN FRONT OF ME. DUE TO THAT I SWERVED

TO MISS HIM CLIPPING HIS RIGHT BACK LIGHT AD BUMPER WITH MY

LEFT HEADLIGHT AND BUMPER. AS I WAS SWERVING I HIT A TREE

JUST ABOUT DEAD ON WITH MY CAR . . . I HIT THE TREE AT A SPEED OF

ABOUT 28-30 MPH. AFTER INITIAL IMPACT I WAS RUSHED TO THE

HOSPITAL DUE TO UNCONSCIOUS AND FACIAL CONTUSIONS. DURING

THE FIRST MOMENTS AFTER THE ACCIDENT, ONE OF THE FIRST

THINGS OFFICERS, EMTS AND WITNESSES SAID WAS “I CAN'T

BELIEVE THE AIRBAGS DIDN'T GO OFF.” IN THE RECENT DAYS

AFTER THE ACCIDENT I HAVE HAD SEVERAL MECHANICS AND SUCH

APPRAISE THE CAR, THE ONE COMMON THEME THEY ALL SHARE IS

THAT THEY SUSPECT THERE MIGHT NOT BE AN AIRBAG WHERE IT

BELONGS. OR THE LACK THERE OF. *TR”

            o.    NHTSA complaint #10463248 dated Wednesday, June 27, 2012,

reported an accident on Friday, July 15, 2011 involving a 2005 GMC in Richmond,


                                     -51-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.59 Filed 08/05/21 Page 59 of 171




VA. The complaint states: “THE CONTACT STATED WHILE DRIVING 55 MPH,

HE CRASHED INTO A TREE. THE AIR BAGS FAILED TO DEPLOY . . . A

POLICE REPORT WAS FILED. THE MANUFACTURER WAS MADE AWARE

OF THE FAILURE; HOWEVER, THEY PROVIDED NO ASSISTANCE . . . THE

CONSUMER’S VEHICLE WAS DAMAGED WHEN HE TRIED TO AVOID

HITTING THE VEHICLE BY SWERVING SIDEWAYS AND SLIDING INTO

THE GRASS. HE TRIED STOPPING THE VEHICLE WHILE IT WAS STILL ON

THE PAVEMENT BUT HE INEVITABLY RAN INTO THE DITCH AND FLEW

AIRBORNE INTO A TREE, AND THE TRUCK OVERTURNED.”

            p.   NHTSA complaint #10524151 dated Wednesday, July 10, 2013,

reported an accident on Thursday, May 30, 2013 involving a 2006 CHEVROLET

TRAILBLAZER in Mansfield, OH. The complaint states: “THIS COMPLAINT IS

BEING FILED ON BEHALF OF THE VEHICLE OWNER AND DRIVER. THIS

CHEVY TRAILBLAZER WAS INVOLVED IN A TWO VEHICLE, DOUBLE

FATAL CRASH. THE FRONT OF THE TRAILBLAZER STRUCK THE

DRIVER'S SIDE DOOR OF A CAVALIER THAT FAILED TO YIELD FROM A

STOP SIGN. THE TRAILBLAZER STAYED CONNECTED WITH THE

CAVALIER, FORCING IT OFF THE LEFT SIDE OF THE ROADWAY AND

INTO A LARGE TREE. BOTH OCCUPANTS IN THE CAVALIER WERE

FATALLY INJURED. THE FRONT AIRBAGS DID NOT DEPLOY ON THE


                                    -52-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.60 Filed 08/05/21 Page 60 of 171




TRAILBLAZER AND NO EVENT WAS RECORDED ON THE AIRBAG

CONTROL MODULE. *TR”

            q.   NHTSA complaint #10537593 dated Tuesday, August 27, 2013,

reported an accident on Tuesday, August 13, 2013 involving a 2003 CHEVROLET

BLAZER in Harrison Township, MI. The complaint states: “I WAS TRAVELING

SOUTHBOUND WHEN I EXPERIENCED A SEIZURE AND LOST CONTROL

OF MY VEHICLE. I PROCEEDED TO VEER TO THE LEFT WHERE I

CLIPPED SEVERAL CARS THAT WERE HEADED NORTHBOUND . . . I

THEN PROCEEDED OVER A TREE LAWN AND INTO A PARKING LOT. I

HIT A DODGE RAM PICKUP WITH THE RIGHT FRONT CORNER OF MY

VEHICLE AND PUSHED THAT VEHICLE INTO ANOTHER PARKED CAR

THAT WAS NEXT TO IT. BOTH VEHICLES ENDED UP SIDEWAYS AND MY

VEHICLE ENDED UP SPUN AROUND 180 DEGREES . . . THE JAWS OF LIFE

WERE USED TO EXTRACT ME FROM MY VEHICLE. I WAS TAKEN TO A

LOCAL HOSPITAL WHERE IT WAS DETERMINED THAT I SUFFERED

BURST FRACTURES OF L1, L2, AND L3. I ALSO SUFFERED AN EVULSION

FRACTURE OF MY LEFT ANKLE. THE POLICE REPORT STATES THAT I

WAS TRAVELLING AT A HIGH RATE OF SPEED AND THAT THE

VEHICLES WHICH WERE NORTHBOUND WERE JUST CLIPPED. THE

AIRBAGS ARE BOTH STILL WITHIN THEIR CASES AS NEITHER


                                    -53-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.61 Filed 08/05/21 Page 61 of 171




DEPLOYED . . . THE INSURANCE INVESTIGATOR EVEN EXPRESSED

TO MY WIFE THAT HE WAS SURPRISED THAT THE AIR BAG DID NOT

DEPLOY.”

            r.    NHTSA complaint #10550276 dated Wednesday, October 30,

2013, reported an accident on Monday, October 28, 2013 involving a 2006

CHEVROLET TRAILBLAZER in Neihart, MT. The complaint states: “TL* THE

CONTACT OWNS A 2006 CHEVROLET TRAILBLAZER. THE CONTACT

STATED THAT WHILE DRIVING APPROXIMATELY 35 MPH, SHE LOST

CONTROL OF THE VEHICLE WHILE DRIVING IN SNOWY WEATHER. THE

VEHICLE NOSE DIVED INTO AN EMBANKMENT AND THEN CRASHED

INTO A BOULDER. THE AIR BAGS FAILED TO DEPLOY. THE CONTACT

WAS TRANSPORTED TO THE HOSPITAL VIA AMBULANCE FOR

TREATMENT OF A CONCUSSION AND BRUISING. THE FRONT

PASSENGER WAS ALSO INJURED AND SUSTAINED BRUISING. THE

VEHICLE WAS DESTROYED. THE MANUFACTURER WAS MADE AWARE

OF THE FAILURE.”

            s.    NHTSA complaint #10574295 dated Sunday, March 23, 2014,

reported an accident on Friday, February 21, 2014 involving a 2010 GMC

TERRAIN in Saint Joe, IN. The complaint states: “INVOLVED IN A 21 CAR PILE

UP IN THE UPPER PENINSULA DURING A COMPLETE WHITE OUT. WE


                                     -54-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.62 Filed 08/05/21 Page 62 of 171




WERE ONLY TRAVELING APPROXIMATELY 25 MILES PER HOUR BUT,

WE DID HAVE SERIOUS IMPACT IN THE FRONT, AFTER HITTING A

TRAILER AND ALSO SERIOUS IMPACT FROM BEHIND WHEN HIT BY A

TRUCK AND TRAILER. NO AIRBAGS DEPLOYED. THE TRUCK

TRAVELING AHEAD OF US, THAT WE HIT, THE AIRBAGS DID DEPLOY.

MY FATHER AND BROTHER, WHO WERE ALSO BOTH DRIVING

CHEVY TRUCKS, AND ALSO HAD SERIOUS FRONT END DAMAGE

DURING THE SAME ACCIDENT, THEIR AIRBAGS DID NOT DEPLOY

EITHER. *TR”

            t.   NHTSA complaint #10576031 dated Monday, March 31, 2014,

reported an accident on Sunday, March 23, 2014 involving a 2012 CADILLAC SRX

in Kaplan, LA. The complaint states: “I FELL ASLEEP WHILE DRIVING,

JUMPED A LEVEE, RAN THROUGH A FENCE, AND WRECKED IN A

GRASSY WATERY AREA. MY ENGINE WAS SMASHED, THE MOTOR

MOUNT BROKE, AND MY TIRES ARE PUSHED BACK. MY AIR BAGS DID

NOT DEPLOY. MY FACE HIT THE STEERING WHEEL AND MY NOSE

IS BROKEN. I WOULD LIKE TO FIND OUT IF THERE IS ANY RECALLS ON

THIS CAR. *TR”

            u.   NHTSA complaint #10583703 dated Saturday, April 19, 2014,

reported an accident on Thursday, March 13, 2014 involving a 2012 GMC


                                    -55-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.63 Filed 08/05/21 Page 63 of 171




TERRAIN in Moneta, VA. The complaint states: “I INADVERTENTLY VEERED

OFF SIDE ROADWAY, (VA HIGHWAY 220) COLLIDING WITH A

TREE/ROADSIDE SHRUBS, ETC (WAS KNOCKED UNCONSCIOUS AS

FOREHEAD HIT STEERING WHEEL ON INITIAL IMPACT). AIRBAGS

DID NOT DEPLOY ALLOWING ME TO SUSTAIN A HEAD INJURY THAT

KNOCKED ME UNCONSCIOUS... FOREHEAD WAS GASHED WITH

SIGNIFICANT BLEEDING. I WAS TRANSPORTED BY AMBULANCE IN

UNCONSCIOUS STATE. DAMAGE TO VEHICLE IS IN EXCESS OF $8,000 SO

FAR AS VEHICLE STILL IN REPAIR SHOP WITH MASSIVE FRONT END

DAMAGE THAT AFFECTS STEERING LINKAGE, ETC. THE IMPACT OF

VEHICLE AGAINST FOLIAGE, TREES SHRUBS, SHOULD HAVE FORCED

AIR BAGS TO DEPLOY AND I BELIEVE THAT I WOULD NOT HAVE

SUSTAINED A HEAD INJURY THAT RENDERED ME UNCONSCIOUS WITH

MILD CONCUSSION AND COULD NOT CONTROL VEHICLE LEAVING

ROADWAY. *TR”

            v.   NHTSA complaint #10592423 dated Monday, May 19, 2014,

reported an accident on Thursday, May 8, 2014 involving a 2003 CHEVROLET

SILVERADO in Burtonsville, MD. The complaint states: “TRUCK COLIDED

WITH GUARD RAIL. BOUNCED OFF, HIT VEHICLE 1, THEN INTO

VEHICLE 2 THEN STOPPED AFTER HITTING VEHICLE 3 A SEMI TRUCK.


                                    -56-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.64 Filed 08/05/21 Page 64 of 171




ALL DAMAGE WAS DONE TO FRONT OF THE CHEVY SILVERADO. AT

NO TIME DID THE AIRBAGS DEPLOY.”

            w.    NHTSA complaint #10622016 dated Wednesday, August 13,

2014, reported an accident on Saturday, August 9, 2014 involving a 2012

CHEVROLET TAHOE in The Colony, TX. The complaint states: “WHILE

TURNING LEFT (TAHOE) WITH A PROTECTED GREEN ARROW AT AN X-

SHAPED INTERSECTION, VEHICLE (KIA SEDAN) AT FAULT FAILED TO

YIELD AND ENTERED THE INTERSECTION AT SPEEDS UPWARDS OF 40

MPH FROM THE LEFT OF THE TAHOE. FRONT-IMPACT COLLISION

OCCURRED . . . TAHOE STRUCK PASSENGER SIDE OF KIA SEDAN.

TRAJECTORY OF IMPACT CAUSED DIRECTIONAL CHANGES IN

UPWARDS OF 90* FOR BOTH VEHICLES; THE FORCE OF THE PRIMARY

ACCIDENT DESCRIBED ABOVE ALSO CAUSED MENTIONED VEHICLES

TO COLLIDE WITH LEFT REAR OF ANOTHER VEHICLE (HONDA SEDAN) .

. . DUE TO THE FORCE OF IMPACT, FRONT & SIDE AIRBAGS

DEPLOYED ON BOTH THE KIA SEDAN AND THE HONDA SEDAN, BUT

FAILED TO DEPLOY ON THE TAHOE . . . FORCE WAS SUCH THAT

AFTER THE COLLISION, TAHOE TRANSMISSION WAS IN DRIVE, BUT

REMAINED AT A COMPLETE STOP. DAMAGE SUSTAINED ON THE

TAHOE INCLUDE FRONT-END BODY DAMAGE, ENGINE DAMAGE


                                      -57-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.65 Filed 08/05/21 Page 65 of 171




(VEHICLE REQUIRED TOWING AND WAS INOPERABLE), AND FRAME

DAMAGE, AT A MINIMUM . . . MULTIPLE FIRST-RESPONDERS

COMMENTED ON THE ODDITY THAT, GIVEN THE DAMAGE

SUSTAINED BY THE TAHOE AND THE VELOCITY AT IMPACT, THE

AIRBAGS DEPLOYED ON ALL VEHICLES BUT THE TAHOE. *TR”

            x.    NHTSA complaint #10641399 dated Saturday, October 4, 2014,

reported an accident on Tuesday, June 7, 2011 involving a 2002 CHEVROLET

TAHOE in Cheney, WA. The complaint states: “THE CONTACT STATED THAT

WHILE THE DRIVER WAS DRIVING AT 45 MPH AND ATTEMPTED TO

AVOID A CRASH WITH ANOTHER VEHICLE. AS A RESULT, THE DRIVER

CRASHED INTO A GUARDRAIL AND THE AIR BAGS FAILED TO

DEPLOY. A POLICE REPORT WAS FILED. THE CONTACT WAS TAKEN TO

A HOSPITAL AND SUSTAINED INJURIES TO THE RIBS, THE COLLAR

BONES, A BRAIN TRAUMA AND A COLLAPSED LUNG. THE DRIVER

SUFFERED FROM FATAL INJURIES.”

            y.    NHTSA complaint #10767586 dated Tuesday, September 22,

2015, reported an accident on Saturday, August 1, 2015 involving a 2004

CHEVROLET TRAILBLAZER in Tallahassee, FL. The complaint states: “MY

MOTHER WAS INVOLVED IN A 1 CAR ACCIDENT ON BAUM RD

LOCATED IN TALLAHASSEE, FL. SHE WAS THE ONLY PASSENGER


                                      -58-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.66 Filed 08/05/21 Page 66 of 171




DETERMINED TO BE IN THE VEHICLE AT THE TIME OF THE ACCIDENT.

ACCORDING TO THE CRASH REPORT, D1 (DRIVER ONE) WAS

TRAVELING WESTBOUND ON BAUM RD GOING THE NORMAL POSTED

SPEED OF 55MPH, WHEN SHE VEERED TOWARDS THE CENTER OF THE

RD AND SUDDENLY TURNED RIGHT VEERING OF THE RIGHT

SHOULDER OF THE RD AND STRIKING SEVERAL TREES ON THE

DRIVERS SIDE AND FRONT END . . . WHEN I WENT TO RETRIEVE MY

MOTHERS THINGS FROM HER TRAILBLAZER, I NOTICED THAT NO AIR

BAGS HAD DEPLOYED. AND AS FAST AS MY MOM WAS GOING AND

THE TYPE OF IMPACT & DAMAGE HER SUV SUSTAINED, I WOULD

THINK AND HOPE THE AIRBAGS WOULD DEPLOY IN THIS TYPE OF

ACCIDENT, THUS PREVENTING SERIOUS INJURY OR DEATH. MY MOM

WAS NOT SO LUCKY, AND MYSELF AND MY FAMILY HAVE ENDURED

GREAT PAIN FROM LOOSING HER SO SUDDENLY.”

            z.    NHTSA complaint #10907149 dated Friday, September 16,

2016, reported an accident on Thursday, September 1, 2016 involving a 2006

CADILLAC SRX in Happy Valley, OR. The complaint states: “THE VEHICLE

HIT A CURB AND DROVE INTO A BUILDING. THE AIR BAGS FAILED TO

DEPLOY. THE CONTACT SUSTAINED INJURIES THAT REQUIRED




                                      -59-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.67 Filed 08/05/21 Page 67 of 171




MEDICAL ATTENTION . . . THE MANUFACTURER WAS NOTIFIED OF THE

FAILURE.”

      102. GM knew or had reason to know about these complaints, which are

publicly available on NHTSA’s website. Indeed, many complaints explicitly state

that GM was directly informed of and/or investigated these suspicious accidents. For

example:

             a.    A complaint about an August 2018 accident in a 2008 GMC

Acadia details that the airbags and seatbelt pretensioners did not deploy after the

complainant’s wife fell asleep at the wheel and struck a utility pole and then a large

dirt embankment—which caused her to “hit the steering column so hard . . . it broke

the column and broke her sternum,” and caused the granddaughter in the passenger

seat to break her back in two places. It continues that “GENERAL MOTORS . . .

SENT A MAN TO DOWNLOAD THE COMPUTER INFORMATION THEY

SENT ME A COPY OF THE INFO AND LATER CONTACTED ME SAYING

THE INFO SHOWED EVERYTHING WAS WORKING PROPERLY.” NHTSA

complaint #11066850.

             b.    After a July 2014 head on collision at 50 MPH where the airbags

did not deploy in a 2007 Silverado, totaling the vehicle, another driver was “TOLD

BY GM THAT CRASH DID NOT MEET CRITERIA FOR DEPLOYMENT.” The

driver expressed skepticism about this response, and in the complaint, stated “A


                                        -60-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.68 Filed 08/05/21 Page 68 of 171




HEAD ON COLLISION AT 50 MPH THAT TOTALED 2500 SERIES CHEVY

TRUCK. HARD FOR ME TO BELIEVE . . . DO I NEED TO [BE]

CONCERNED?” NHTSA complaint #10608220.

             c.     Another driver reported on a May 2014 accident in a 2012 GMC

Terrain in Moneta, VA. The driver struck “something” head on after veering off the

highway and proceeded through trees and brush. They were knocked unconscious

after hitting their head on the steering wheel upon the first impact, as the airbags had

failed to deploy. They were transported to a hospital by ambulance and spent two

days in inpatient care. The driver later “CONTACTED GMC CORPORATE . . . TO

ADVISE MY CONCERNS FOR SAFETY . . . RECEIVED A FOLLOW UP

TELEPHONE CALL FROM GMC REPRESENTATIVE . . . HE EXPRESSED NO

INTEREST IN MY COMPLAINT . . . REFUSED TO COMMENT ON MY

STATEMENT THAT AIR BAG FAILED TO DEPLOY RESULTING IN

EXTENSIVE DAMAGE TO FRONT OF VEHICLE AND SUSTAINING A HEAD

INJURY AS NO BAG DEPLOYED . . . I WAS ADVISED THAT GMC HAD NO

FURTHER INTEREST IN THIS MATTER AND WOULD NOT EVALUATE MY

SAFETY CONCERNS.” NHTSA complaint #10588334.

             d.     After a July 2012 accident involving a 2012 GMC Terrain in San

Clemente, CA in which the Terrain was hit multiple times in an intersection in the

driver’s front end, but no airbags deployed, resulting in whiplash and contusions to


                                         -61-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.69 Filed 08/05/21 Page 69 of 171




the driver, a GM representative responded to a complaint lodged by the driver’s

parents and stated that there was “NO NEED FOR DEPLOYMENT” because it was

a “LOW THRESHOLD EVENT.” NHTSA complaint #10466384.

             e.    After hitting a patch of black ice at 58 MPH in a Chevrolet

Silverado in January 2008, another complainant described that they lost control of

the vehicle, ran off the road, crashed into a telephone pole and ultimately into a

frozen embankment. The airbags did not deploy, causing the driver to hit the

steering wheel. As the complainant relates, they “FILED A COMPLAINT WITH

THE MANUFACTURER, BUT THE COMPLAINT WAS DENIED. THE

MANUFACTURER WAS UNABLE TO DIAGNOSE THE VEHICLE;

HOWEVER, AFTER INSPECTION OF THE VEHICLE, THE MANUFACTURER

CONFIRMED THAT THE AIR BAGS WERE ENABLED AT THE TIME OF

IMPACT. THEY DID NOT GIVE AN EXPLANATION FOR THE

DEPLOYMENT FAILURE.” NHTSA complaint #10238395.

             f.    In a report about a March 2006 accident involving a 2005

Cadillac Escalade in Louisville, KY, the complainant describes that after none of the

airbags deployed in a front end collision in their 4-week old vehicle, they “CALLED

CADILLAC CUSTOMER SERVICE AND WAS GIVEN AN AIRBAG HISTORY

LESSON VIA TELEPHONE FROM SOMEONE THAT HAD NEVER SEEN MY

VEHICLE OR INSPECTED IT FOR DAMAGE AFTER THE ACCIDENT. AT


                                         -62-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.70 Filed 08/05/21 Page 70 of 171




THE END OF OUR CONVERSATION I WAS TOLD ALL WAS OK, NONE OF

MY AIRBAGS SHOULD HAVE DEPLOYED AND NOT TO WORRY ABOUT

IT. THE ENTIRE FRONT END OF MY VEHICLE WAS KNOCKED OFF, THE

FRAME HAS MULTIPLE CRACKS AND IS BENT AS A RESULT OF THE

COLLISION AND THE COLLISION CENTER IS 90% CERTAIN THE

VEHICLE IS NOT REPAIRABLE. *JB” NHTSA complaint #10152376.

             g.    After an August 2004 accident involving a 1999 Chevrolet Astro

in Norfolk, Virginia in which the vehicle jumped a curb, struck and fire hydrant, and

then struck a tree without the airbags deploying, the driver was taken by ambulance

to the hospital for head and neck injuries. After the accident, the “CONSUMER

CONTACTED THE MANUFACTURER AND A REPRESENTATIVE CAME

DOWN TO MEET WITH THE DEALER AND CONSUMER. THE

REPRESENTATIVE INFORMED CONSUMER THAT THE VEHICLE WAS

FUNCTIONING AS DESIGNED.” NHTSA complaint # 10087718.

             h.    Another driver contacted GM after the airbags did not deploy in a

February 2004 front end collision at 25-30 MPH in their 2000 Isuzu Rodeo in

Westwood, NJ. “THE CONSUMER CONTACTED THE MANUFACTURER

ABOUT THE AIR BAGS BUT THE REPRESENTATIVE DID NOT SEEM TO

BE TOO CONCERNED ABOUT THE SITUATION.” NHTSA complaint

#10087550.


                                       -63-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.71 Filed 08/05/21 Page 71 of 171




             i.    Another driver described a head on collision at 39 MPH in their

2002 Chevrolet Tahoe in which the airbags did not deploy and the seatbelts did not

tighten. The driver hit their head on the steering wheel, knocking them unconscious.

A readout from the vehicle’s computer showed the seatbelts were in working order,

and GM responded by sending a representative to inspect the vehicle in person. The

complainant was awaiting a response from GM at the time of the report. NHTSA

complaint #10353935.

      103. More than eight hundred similar complaints—i.e. frontal crashes in the

Class Vehicles with airbag and seatbelt failures following multiple impacts, or,

potentially long-soft frontal impacts—are attached hereto as Exhibit A.45

      104. In addition to these consumer complaints, a separate, public dataset

from NHTSA, the Fatality Analysis Reporting System (“FARS”) provides a

nationwide census of crashes that resulted in fatal injuries. While the complaints

outlined above are reported to NHTSA by consumers and can include any type of

complaint or incident, FARS data is reported by state agencies responsible for

monitoring all qualifying fatal crashes in their states. To be included in FARS data, a

crash must involve a motor vehicle traveling on a public road and result in the death

of a person in one or more of the vehicles involved in the crash within 30 days of the



45
 The accidents in the preceding paragraph and Exhibit A include data for Class
Vehicles in model years 1999-2014.
                                        -64-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.72 Filed 08/05/21 Page 72 of 171




crash. The dataset collects information on over 100 different data elements that

characterize the crash, the vehicles, and the people involved—including whether or

not the airbags deployed.

      105. NHTSA’s FARS dataset also reveals a recurring pattern of suspicious

nondeployments during frontal crashes (i.e., the crash dynamics that can implicate

the SDM Calibration Defect) and reinforces the extremely high stakes of such

incidents. From 1999 to present, FARS data reflects at least 1,946 frontal crashes

where the airbags did not deploy in a Class Vehicle—1,167 of which occurred in

2009 or later, after New GM was formed. This same data reflects that at least 1,298

individual occupants (drivers or passengers) in a Class Vehicle were injured or killed

in these crashes.

       D.     Despite its knowledge, GM misrepresented and concealed
              important information about the SDM Calibration Defect and
              Class Vehicle safety.
      106. For many consumers, including Plaintiffs, safety is one of the most

important factors when buying or leasing a vehicle. GM capitalized on this fact in

advertising and other consumer-facing representations about the Class Vehicles and

touted the safety of the Class Vehicles in national marketing campaigns.

      107. In advertisements and promotional materials, GM maintained that the

Class Vehicles were safe and reliable, and it did not correct representations about the

Class Vehicles’ safety and reliability made by Old GM in the past. Instead, GM has


                                        -65-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.73 Filed 08/05/21 Page 73 of 171




repeatedly touted the Class Vehicles’ passenger safety systems and assured

consumers they could be relied upon to activate the airbags and seatbelts during a

crash. These representations are false and misleading because of what they fail to

say; GM uniformly failed to disclose that the SDM Calibration Defect could—at the

worst possible moment—prevent the airbags and seatbelts from activating.

      108. Plaintiffs, directly or indirectly, were exposed to these advertisements

and promotional materials prior to purchasing or leasing their Class Vehicles. If GM

had instead chosen to disclose the truth about the SDM Calibration Defect—

including at dealerships, on its website, in brochures, press releases or in other

promotional materials—Plaintiffs and Class members would have seen those

disclosures. The misleading statements about Class Vehicles’ safety in GM’s

advertisements and promotional materials, as well as GM’s omission of the truth

about the SDM Calibration Defect, influenced Plaintiffs and Class members’

decisions to purchase or lease Class Vehicles.

      1.     Labels and window stickers on the Class Vehicles stated that they
             were equipped with working airbags and seatbelts and failed to
             disclose the SDM Calibration Defect.

      109. To sell its vehicles in the United States, GM was required to “certify to

the distributor or dealer at delivery that the vehicle or equipment complies with

applicable motor vehicle safety standards prescribed” by NHTSA under Chapter 301

of Title 49 of the U.S. Code. GM “may not issue the certificate if, in exercising


                                         -66-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.74 Filed 08/05/21 Page 74 of 171




reasonable care,” they have “reason to know the certificate is false or misleading in a

material respect.” 49 U.S.C. § 30115; see also 49 U.S.C. § 30112.

      110. Because “[c]ertification of a vehicle must be shown by a label

permanently fixed to the vehicle,” all Class Vehicles have a permanent label

certifying compliance with the safety regulations prescribed by NHTSA. Since all

the Class Vehicles are passenger vehicles, the permanent label must state: “This

vehicle conforms to all applicable Federal motor vehicle safety, bumper, and theft

prevention standards in effect on the date of manufacture shown above.” 49 C.F.R.

§ 567.4(g)(5).

      111. These labels were false and misleading because they failed to warn

consumers about the risk that the SDM would fail during a frontal crash, and instead

indicated that the passenger safety system would function properly. See 49 C.F.R.

§ 571.208 (S4.1.5.4, S4.1.5.5) (Federal motor vehicle safety standards requiring

Occupant Restraint Systems with airbags and seatbelts).

      112. Vehicle manufacturers have a duty to disclose known safety defects to

the public and to NHTSA. When a vehicle manufacturer learns of a safety defect,

federal law requires it to disclose the defect to NHTSA and to the owners,

purchasers, and dealers of the vehicle. 49 U.S.C. § 30118(c). Indeed, GM Parent

acknowledges these obligations in its public SEC filings. In its Form 10-K for fiscal

year 2019, GM Parent states: “If we or NHTSA determine that either a vehicle or


                                        -67-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.75 Filed 08/05/21 Page 75 of 171




vehicle equipment does not comply with a safety standard or if a vehicle defect

creates an unreasonable safety risk, the manufacturer is required to notify owners

and provide a remedy.”

      113. The interiors of the Class Vehicles also contain prominent labels that

alert the driver and passengers to the vehicle’s airbag system. For example, steering

wheels and passenger dashboards typically have labels identifying the airbag and

safety restraint system (or “SRS”).

      114. GM was also specifically required to include in their vehicles warning

labels that alerted consumers of the need to perform airbag maintenance. For

example, S4.5.1 of 49 C.F.R. § 571.208 states:

             Air bag maintenance or replacement information. If the
             vehicle manufacturer recommends periodic maintenance or
             replacement of an inflatable restraint system, as that term
             is defined in S4.1.5.1(b) of this standard, installed in a
             vehicle, that vehicle shall be labeled with the
             recommended schedule for maintenance or replacement.
             The schedule shall be specified by month and year, or in
             terms of vehicle mileage, or by intervals measured from
             the date appearing on the vehicle certification label
             provided pursuant to 49 CFR Part 567. The label shall be
             permanently affixed to the vehicle within the passenger
             compartment and lettered in English in block capital and
             numerals not less than three thirty-seconds of an inch high.
             This label may be combined with the label required by
             S4.5.1(b) of this standard to appear on the sun visor.
      115. Plaintiffs are unaware of any label in any Class Vehicle that alerted

consumers to the SDM Calibration Defect or the need to perform maintenance to


                                        -68-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.76 Filed 08/05/21 Page 76 of 171




protect the SDM from preventing airbag deployment or seatbelt tightening when

they are needed.

      116. GM also distributed the Class Vehicles with so-called “Monroney”

labels (also known as “window stickers”) that described the equipment and safety

features of the vehicles, including airbags. Dealers sell Class Vehicles to consumers

with these labels visible. An image of a Monroney label for the 2012 Silverado is

included below as a representative example. In the center of the image, it features a

“Five Star” frontal crash rating for drivers. Under “Safety & Security” features, it

touts the “dual stage” airbags.




                                        -69-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.77 Filed 08/05/21 Page 77 of 171




      117. Monroney labels for many of the Class Vehicles are available at:

https://monroneylabels.com. Additional exemplars of Monroney labels from some of

the Class Vehicles are attached as Exhibit B.

      118. As demonstrated by these examples, Monroney labels uniformly

assured consumers that the Class Vehicles had working airbags and seatbelts. This

information would have suggested to any reasonable consumer that the passenger

safety system did not suffer from a defect and would perform its intended function

of activating the seatbelts and airbags during a frontal collision.

      119. Had GM disclosed the defective nature of the SDM software calibration

on the Monroney labels or other labels or marketing for the Class Vehicles, Plaintiffs

and Class members would have seen that disclosure.

      2.     GM published owners’ manuals for the Class Vehicles that detailed
             their safety features but did not disclose the SDM Calibration
             Defect.
      120. GM (and Old GM before it) published owners’ manuals for each of the

Class Vehicles. These manuals were directed at consumers and included misleading

statements regarding seatbelts, airbags, and passenger safety systems. These

statements uniformly omitted any warning to consumers that the SDM could

effectively shut off during a crash after just 45 milliseconds.




                                         -70-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.78 Filed 08/05/21 Page 78 of 171




      121. Representative examples of statements from owners’ manuals with

materially misleading omissions concerning the effectiveness of their airbags follow

in the paragraphs below.

      122. The manual for the 2002 Cadillac Escalade provides extensive detail

about the vehicle’s airbags, including the below details and images. In addition to

explaining the types of airbags and where they are located, the manual specifically

alerts consumers that the airbags “are designed to inflate in moderate to severe

frontal or near-frontal crashes” where “the impact speed is above the system’s

designed ‘threshold level.’” As to frontal airbags, it explains that they have been

“designed to help reduce the risk of injury from the force of an inflating airbag.”




                                         -71-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.79 Filed 08/05/21 Page 79 of 171




      123. The manuals for the 2009 Chevy Traverse and 2010 Buick Enclave

include similar details and images. Like the manual for the 2002 Cadillac Escalade,

they also assure consumers that the vehicle’s airbags are “designed to help reduce

the risk of injury from the force of an inflating bag” and, thus, that the aggressive

deployment problems that plagued first-generation airbags had been alleviated. It

also assures that the frontal airbags have been “designed to inflate in moderate to

severe frontal crashes to help reduce the potential for severe injuries….” It continues

that airbag “deployment thresholds are used to predict how severe a crash is likely to

be in time for the airbags to inflate and help restrain the occupants.” While it gives

very specific detail on the way the passenger safety systems should function, the

manual notably fails to say that the deployment thresholds are wholly and

                                         -72-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.80 Filed 08/05/21 Page 80 of 171




intentionally ignored just 45 milliseconds into a crash sequence, preventing the

airbags and seatbelts from functioning when they need to.




      124. The manual for the 2014 GMC Acadia provides additional detail about

how the passenger safety system functions. It explains that “Airbags are designed to

inflate if the impact exceeds the specific airbag system’s deployment thresholds.”

Yet again, however, the manual does not indicate that the SDM and its sensors are

                                        -73-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.81 Filed 08/05/21 Page 81 of 171




rendered useless in multi-impact crashes that endure for longer than a specific, 45

millisecond time frame.




      3.     GM marketed the Class Vehicles to be safe and reliable but failed
             to mention the SDM Calibration Defect.
      125. Like its other consumer-facing representations, GM’s advertisements

for the Class Vehicles left out a crucial part of the story. By uniformly omitting any


                                        -74-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.82 Filed 08/05/21 Page 82 of 171




information about the SDM Calibration Defect, GM misled consumers into

believing that their airbags would function properly in a crash, despite its knowledge

to the contrary.

      126. A 2013 press release about the 2014 Chevy Silverado 1500, GMC

Sierra, and Sierra Denali 1500 is further illustrative of GM’s misleading statements

about the Class Vehicles. Acknowledging that safety is “as important to truck buyers

as it is to car buyers,” Gay Kent, GM general director of Vehicle Safety and

Crashworthiness, stated that the “Silverado and Sierra set a benchmark for pickup

truck safety by offering a full array of advanced features designed to protect

occupants before, during and after a collision.” The press release noted the vehicle’s

“[s]ix standard air bags and 360-degree sensor system, including dual-stage frontal

air bags, head-curtain side-impact air bags with rollover protect, and front outboard

seat-mounted side-impact air bags.”

      127. Brochures and press releases for other Class Vehicles use similar

language to send a misleading message of safety. Illustrative examples are described

below.

             a.    Beginning with the 1999 Chevy Blazer, GM promised to go “to

the ends of the earth to bring you driving security,” assuring “peace of mind” with

its “mainstay features such as Next Generation driver and right-front-passenger

airbags.”


                                        -75-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.83 Filed 08/05/21 Page 83 of 171




              b.     “Because safety and security are so important to your family,”

the brochure for the 2002 Chevy Astro reads, “Astro features a comprehensive

system to help you feel secure while you’re driving.” Among other safety features,

“[s]tandard driver and front-passenger air bags . . . [are] designed to give you peace

of mind. Chevy Astro. It’s the midsize van that’s serious about safety and security.”

              c.     The brochure for the 2006 GMC Yukon promises, “should the

worst happen, your Yukon will protect you and your passengers with front and rear

crush zones, a sturdy steel safety cage, up to four air bags and a host of other

important safety features.”

              d.     The brochure for the 2008 Buick Enclave explains that “[s]afety

and protection were top priorities in the design of the Enclave” and touts the

vehicle’s “360° perimeter safety system [that] will deploy the appropriate airbags.”

              e.     Promising “[f]eelings of security and confidence,” the brochure

for the 2009 Chevy Equinox states the vehicle’s “dual-stage frontal and head-curtain

side-impact air bags” helped earn it “the highest possible government rating for

frontal crash tests – five stars.”

              f.     Declaring that “[s]afety never goes out of style,” the brochure for

the 2009 Chevy Traverse highlights the vehicle’s “five-star frontal and side-impact

crash test ratings” and its “six air bags that help protect all three rows of seating.”




                                          -76-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.84 Filed 08/05/21 Page 84 of 171




             g.     A press release for the 2009 Cadillac Escalade ESV goes further,

proclaiming that the “Escalade is designed to be among the industry’s safest and

most secure vehicles, with numerous safety systems and crash-avoidance

technologies.”

             h.      “Speaking of safety,” the brochure for the 2010 Buick Enclave

reads, “Enclave has earned an impressive five-star crash rating for both front and

side impacts . . . . Five-star rating is for the driver and front passenger seating

positions in the frontal crash test and for the front and rear seating positions in the

side-impact crash test.”

             i.     The brochure for the 2010 GMC Terrain describes the vehicle as

“the state of the art in air bags” and contends that “[s]egment-best safety is

anticipated, with features that include . . . six standard air bags: dual frontal airbags;

head curtain side air bags and pelvic/thorax seat-mounted side airbags.”

             j.     A press release for the 2011 Cadillac Escalade Hybrid explains,

“[f]ront-image airbags for the driver and passenger have been designed to protect the

head during a frontal crash.”

             k.     According to the brochure for the 2011 Cadillac SRX,

“[p]assenger safety is a primary consideration throughout the engineering process.”

If an incident occurs, “the SRX looks out for you and yours,” with its “six standard

airbags, including advanced, frontal dual-stage and seat mounted side-impact airbags


                                          -77-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.85 Filed 08/05/21 Page 85 of 171




for the driver and front-seat passenger, as well as first- and second- row outboard

head-curtain airbags.”

             l.       Describing Buick’s “holistic[]” approach to safety, the brochure

for the 2012 Enclave proclaims “Enclave’s approach to safety helps you and your

companions feel safe and secure before, during and after your travels.” Inside the

vehicle, “all rows have curtain side-impact air bags with rollover protection, along

with driver and front-passenger side-impact and dual-sage airbags.”

             m.       In a 2013 press release announcing that NHTSA gave “its highest

possible 5-star Overall Score” to a number of Chevrolet vehicles, including the

Traverse and the Silverado, Kent said “We design safety and crashworthiness into

our vehicles very early in development.” He continued, “We are committed to

offering advanced safety technologies on a broad range of models . . . . All of our

vehicles are designed to provide continuous protection for customers before, during

and after a crash.”

             n.       A press release for the 2013 Buick Enclave likewise publicized

Buick’s safety record: “In 2012, every Buick model was named a Top Safety Pick

by the Insurance Institute for Highway Safety, underscoring the brand’s commitment

to safety leadership. The 2013 builds on that distinction with the industry’s first front

center side air bag – a standard feature.”




                                          -78-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.86 Filed 08/05/21 Page 86 of 171




             o.     “With head curtain side-impact air bags reaching from the front

to the third row of seating for outboard passengers,” the 2014 brochure for the GMC

Yukon XL reads, “Yukon is engineered to help protect passengers regardless of

where they’re seated.”

             p.     Claiming to “set[] the standard . . . in everything from safety to

performance,” the brochure for the 2014 Cadillac Escalade touts the vehicle’s “eight

standard airbags,” including “[d]ual-stage driver and front passenger, front-impact,

Automatic Occupant Sensing System, driver and front passenger seat-mounted side-

impact airbags for thorax and pelvic protection and head-curtain side-impact airbags

with rollover protection for all outboard passenger rows.”

             q.     The brochure for the 2014 Buick Enclave promises that the

vehicle has “your back, front and sides, proclaiming that “in an industry first, the

standard driver’s seat side-mounted front center air bag adds another layer of

protection by providing cushioning between you and your front passenger to help

reduce injuries in side impacts.” The brochure includes the below picture, indicating

that the airbags will function as expected.




                                         -79-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.87 Filed 08/05/21 Page 87 of 171




      128. Based on information and belief, every single Class Vehicle

advertisement omitted any mention that the vehicles’ airbags and seatbelts could fail

in a serious frontal collision due to the SDM Calibration Defect.

                                        ***

      129. GM’s deceptive actions harmed Plaintiffs and the Class. As a result of

GM’s unfair, deceptive, and/or fraudulent business practices, and failure to disclose

that the Class Vehicles carried a dangerous safety defect that would cause the

passenger safety systems to shut off during certain types of accidents, owners and

lessees of the Class Vehicles have lost money and/or property.

V.    CLASS ACTION ALLEGATIONS

      130. This case is about GM’s legal responsibility for its knowledge, conduct,

and products. The proposed Class members’ claims all derive directly from a single

course of conduct by GM. The objective facts are the same for all Class members.

Within each Claim for Relief asserted by the respective proposed Classes, the same

                                        -80-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.88 Filed 08/05/21 Page 88 of 171




legal standards govern. Additionally, many states share the same legal standards and

elements of proof, facilitating the certification of multistate or nationwide classes for

some or all claims.

        131. Accordingly, Plaintiffs bring this lawsuit as a class action on their own

behalf, and on behalf of all other persons similarly situated, as members of the

proposed Classes pursuant to Federal Rules of Civil Procedure 23(a), (b)(2), and/or

(b)(3), and/or (c)(4). This action satisfies the numerosity, commonality, typicality,

adequacy, predominance, and superiority requirements of those provisions.

Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

Plaintiffs can prove the elements of their claims on a class-wide basis using the same

evidence as would be used in individual actions alleging the same claims.

        A.     The Class Definition

        132. The “Class Vehicles” herein include all vehicles in the United States

that contain the SDM Calibration Defect that were (1) manufactured, sold,

distributed, or leased by Defendants or (2) manufactured, sold, distributed, or leased

by Old GM and purchased or leased by Plaintiff or a Class member after July 10,

2009.

        133. On information and belief, the SDM Calibration Defect exists in all

GM trucks and SUVs starting with model year 1999. This would include, for

example, trucks and SUVs such as the Silverado, Tahoe, Astro, and Trailblazer.


                                         -81-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.89 Filed 08/05/21 Page 89 of 171




Discovery will reveal when, if ever, GM discontinued use of the SDM Calibration

Defect in its trucks and SUVs.

         134. The proposed Nationwide Class includes all persons and entities that

purchased or leased a Class Vehicle in the United States, including its territories.

Plaintiffs also propose separate Classes as follows: State Classes for California,

Florida, Louisiana, Michigan, North Carolina, Ohio, and Texas, each of which

includes all persons and entities that purchased or leased a Class Vehicle in that

state.

         135. Excluded from the Classes are:

               a.     Defendants’ officers, directors and employees and participants in

the Porsche Associate Lease Program; Defendants’ affiliates and affiliates’ officers,

directors, and employees; Defendants’ distributors and distributors’ officers,

directors, and employees; and

               b.     Judicial officers and their immediate family members and

associated court staff assigned to this case.

         136. Plaintiffs reserve the right to amend the Class definitions if discovery

and further investigation reveal that any Class should be expanded, reduced, divided

into additional subclasses under Rule 23(c)(5), or otherwise modified.




                                          -82-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.90 Filed 08/05/21 Page 90 of 171




       B.     Numerosity: Federal Rule of Civil Procedure 23(a)(1)

      137. The members of the Classes are so numerous and geographically

dispersed that individual joinder of all Class members is impracticable. There are

millions of Class Vehicles and Class members nationwide. The precise number and

identities of Nationwide Class and State Class members may be ascertained from

Defendants’ records and motor vehicle regulatory data. Class members may be

notified of the pendency of this action by recognized, Court-approved notice

dissemination methods.

       C.     Commonality and Predominance: Federal Rule of Civil Procedure
              23(a)(2) and 23(b)(3)

      138. This action involves common questions of law and fact, which

predominate over any questions affecting individual Class members. These include,

without limitation, the following:

             a.    Whether the Class Vehicles’ SDM software calibration is

defective, as described herein;

             b.    Whether Defendants knew, or should have known, about the

SDM Calibration Defect, and, if so, how long they have or should have known about

it;

             c.    Whether Defendants had a duty to disclose the defective nature

of the Class Vehicles to Plaintiffs and Class members;



                                        -83-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.91 Filed 08/05/21 Page 91 of 171




              d.    Whether Defendants’ concealment of the SDM Calibration

Defect caused Plaintiffs and Class members to act to their detriment by purchasing

or leasing the Class Vehicles;

              e.    Whether Defendants’ certifications concerning vehicle safety

were misleading considering the risk that the SDMs will not trigger airbags and

seatbelts during certain types of collisions;

              f.    Whether Defendants’ conduct tolls any or all applicable

limitations periods by acts of fraudulent concealment, application of the discovery

rule, or equitable estoppel;

              g.    Whether Defendants misrepresented that the Class Vehicles were

safe;

              h.    Whether the Defendants concealed that SDM Calibration Defect;

              i.    Whether Defendants’ statements, concealments, and omissions

regarding the Class Vehicles were material, in that a reasonable consumer could

consider them important in purchasing, selling, maintaining, or operating such

vehicles;

              j.    Whether Defendants engaged in unfair, deceptive, unlawful

and/or fraudulent acts or practices, in trade or commerce, by failing to disclose that

the Class Vehicles were designed, manufactured, and sold with defective airbag

components;


                                         -84-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.92 Filed 08/05/21 Page 92 of 171




             k.    Whether the Class Vehicles were unfit for the ordinary purposes

for which they were used, in violation of the implied warranty of merchantability;

             l.    Whether Defendants’ concealment of the true defective nature of

the Class Vehicles caused their market price to incorporate a premium reflecting the

assumption by consumers that the Class Vehicles were equipped with fully

functional passenger safety systems and, if so, the market value of that premium;

and

             m.    Whether Plaintiffs and the other Class members are entitled to

damages and other monetary relief and, if so, in what amount.

       D.     Typicality: Federal Rule of Civil Procedure 23(a)(3)

      139. Plaintiffs’ claims are typical of the claims of the Class members whom

they seek to represent under Fed. R. Civ. P. 23(a)(3), because Plaintiffs and each

Class member purchased or leased a Class Vehicle and were comparably injured

through Defendants’ wrongful conduct as described above. Plaintiffs and the other

Class members suffered damages as a direct proximate result of the same wrongful

practices by Defendants. Plaintiffs’ claims arise from the same practices and courses

of conduct that give rise to the claims of the other Class members. Plaintiffs’ claims

are based upon the same legal theories as the claims of the other Class members.




                                        -85-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.93 Filed 08/05/21 Page 93 of 171




       E.     Adequacy: Federal Rule of Civil Procedure 23(a)(4)

      140. Plaintiffs will fairly and adequately represent and protect the interests

of the Class members as required by Fed. R. Civ. P. 23(a)(4). Plaintiffs’ interests do

not conflict with the interests of the Class members. Plaintiffs have retained counsel

competent and experienced in complex class action litigation, including automobile

defect litigation and other consumer protection litigation. Plaintiffs intend to

prosecute this action vigorously. Neither Plaintiffs nor their counsel have interests

that conflict with the interests of the other Class members. Therefore, the interests of

the Class members will be fairly and adequately protected.

       F.     Declaratory and Injunctive Relief: Federal Rule of Civil Procedure
              23(b)(2)

      141. Defendants have acted or refused to act on grounds generally applicable

to Plaintiffs and the other members of the Class, thereby making appropriate final

injunctive relief and declaratory relief, as described below, with respect to the Class

as a whole.

       G.     Superiority: Federal Rule of Civil Procedure 23(b)(3)

      142. A class action is superior to any other available means for the fair and

efficient adjudication of this controversy, and no unusual difficulties are likely to be

encountered in its management. The damages or other financial detriment suffered

by Plaintiffs and the other Class members are relatively small compared to the

burden and expense that would be required to individually litigate their claims

                                         -86-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.94 Filed 08/05/21 Page 94 of 171




against Defendants such that it would be impracticable for members of the Classes

to individually seek redress for Defendants’ wrongful conduct.

      143. Even if Class members could afford individual litigation, the court

system could not. Individualized litigation creates a potential for inconsistent or

contradictory judgments and increases the delay and expense to all parties and the

court system. By contrast, the class action device presents far fewer management

difficulties and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court.

VI.   ANY APPLICABLE STATUTES OF LIMITATION ARE TOLLED

      144. Defendants have known of the SDM Calibration Defect since at least

2009, when GM learned, through books, records, and personnel, that Old GM had

launched the defective algorithm despite clear warnings of the risk of doing so, and

then continued to use that defective software thereafter. They obtained further

knowledge of the risks of the SDM Calibration Defect from lawsuits and multiple

suspicious accidents (involving airbag and seatbelt failures in frontal accidents)

occurring in practically every year since, which provided additional and

confirmatory notice of the continued risks of the SDM Calibration Defect.

      145. Despite this knowledge, for years, Defendants did not disclose the

seriousness of the issue and in fact concealed the prevalence of the problem. In so




                                         -87-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.95 Filed 08/05/21 Page 95 of 171




doing, Defendants have failed to warn consumers, initiate timely recalls, or inform

NHTSA, as GM is obligated to do.

      146. Defendants had a duty to disclose the SDM Calibration Defect to

consumers and NHTSA. Contrary to this duty, GM concealed the defect by

continuing to distribute, sell, and/or lease the Class Vehicles to Plaintiffs and the

Class members; to advertise the safety of the Class Vehicles; and to fail to notify

regulators or the Plaintiffs and the Class members about the true nature of the Class

Vehicles.

      147. Due to the highly technical nature of the SDM Calibration Defect,

Plaintiffs and Class members were unable to independently discover it using

reasonable diligence. Prior to the retention of counsel and without third-party

experts, Plaintiffs and Class members lack the necessary expertise to analyze the

software algorithm for the SDMs and to understand its defective nature.

      148. Accordingly: (1) Defendants’ fraudulent concealment tolls the statute

of limitations; (2) Defendants are estopped from relying on the statute of limitations;

and (3) the statute of limitations is tolled by the discovery rule.




                                          -88-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.96 Filed 08/05/21 Page 96 of 171




VII. CAUSES OF ACTION

       A.     Claims Asserted on Behalf of the Nationwide Class

                            NATIONWIDE COUNT I:
                           FRAUD BY CONCEALMENT
                                (Common Law)
      149. Plaintiffs re-allege and incorporate by reference all paragraphs as

though fully set forth herein.

      150. Plaintiffs bring this claim on behalf of themselves and the Nationwide

Class under the common law of fraudulent concealment, as there are no true

conflicts among various states’ laws of fraudulent concealment. Defendants are

liable for both fraudulent concealment and non-disclosure. See, e.g., Restatement

(Second) of Torts §§ 550-51 (1977). In the alternative, Plaintiffs bring this claim on

behalf of the State Classes.

      151. Defendants intentionally and knowingly concealed and suppressed

material facts from regulators and consumers regarding the SDM Calibration Defect

that causes the airbags and seatbelts to fail in prolonged onset, complex, or

otherwise multi-impact accidents, causing a serious risk or injury or death.

      152. A reasonable consumer would not have expected that the Class

Vehicles contained a software program that was calibrated to prevent seatbelt

tightening and airbag deployment during certain types of frontal crashes.

Defendants knew that reasonable consumers expect that their vehicle has working


                                        -89-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.97 Filed 08/05/21 Page 97 of 171




airbags and seatbelt pretensioners, and would rely on those facts in deciding whether

to purchase, lease, or retain a new or used motor vehicle. Whether a manufacturer’s

products are safe and reliable, and whether that manufacturer stands behind its

products, are material concerns to a consumer.

      153. Defendants ensured that Plaintiffs and the Class did not discover this

information through actively concealing it and misrepresenting the Class Vehicles’

safety systems without disclosing the truth. Defendants intended for Plaintiffs and

the Class to rely on their omissions—which they did by purchasing and leasing the

Class Vehicles at the prices they paid.

      154. Defendants had a duty to disclose the SDM Calibration Defect because:

             a.    GM had exclusive and/or far superior knowledge and access to

                   the facts about this hidden and complex safety defect. Defendants

                   also knew that these technical facts were not known to or

                   reasonably discoverable by Plaintiffs and the Class;

             b.    GM knew the SDM Calibration Defect (and its safety risks) was

                   a material fact that would affect Plaintiffs’ or Class members’

                   decisions to buy or lease Class Vehicles;

             c.    GM is subject to statutory duties to disclose known safety defects

                   to consumers and to NHTSA; and




                                          -90-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.98 Filed 08/05/21 Page 98 of 171




             d.     GM made incomplete representations about the safety and

                    reliability of the Class Vehicles and their passenger safety

                    systems, while purposefully withholding material facts about a

                    known safety defect. In uniform advertising and materials

                    provided with each Class Vehicle, Defendants intentionally

                    concealed, suppressed, and failed to disclose to Plaintiffs and the

                    Class that the Class Vehicles contained the dangerous SDM

                    Calibration Defect. Because they volunteered to provide

                    information about the Class Vehicles that they offered for sale to

                    Plaintiffs and the Class, Defendants had the duty to disclose the

                    whole truth. They did not.

      155. To this day, Defendants have not made full and adequate disclosure,

continue to defraud Plaintiffs and the Class, and continue to conceal material

information regarding the SDM Calibration Defect. The omitted and concealed facts

were material because reasonable person would find them important in purchasing,

leasing, or retaining a new or used motor vehicle, and because they directly impact

the value of the Class Vehicles purchased or leased by Plaintiffs and the Class.

      156. Defendants actively concealed or suppressed these material facts, in

whole or in part, to maintain a market for their vehicles, to protect profits, and to

avoid recalls that would hurt the brand’s image and cost money. They did so at the


                                         -91-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.99 Filed 08/05/21 Page 99 of 171




expense of Plaintiffs and the Class. Had they been aware of the SDM Calibration

Defect in the Class Vehicles, and Defendants’ callous disregard for safety, Plaintiffs

and the Class either would not have paid as much as they did for their Class

Vehicles, or they would not have purchased or leased them.

      157. Accordingly, Defendants are liable to Plaintiffs and the Class for their

damages in an amount to be proven at trial, including, but not limited to, their lost

overpayment for the Class Vehicles at the time of purchase or lease.

      158. Defendants’ acts were done maliciously, oppressively, deliberately,

with intent to defraud; in reckless disregard of Plaintiffs’ and the Class’ rights and

well-being; and to enrich themselves. Their misconduct warrants an assessment of

punitive damages in an amount sufficient to deter such conduct in the future, which

amount shall be determined according to proof at trial.

                             NATIONWIDE COUNT II:
                              UNJUST ENRICHMENT
                                 (Common Law)
      159. Plaintiffs re-allege and incorporate by reference all paragraphs as

though fully set forth herein.

      160. Plaintiffs assert this Unjust Enrichment count on behalf of themselves

and the Nationwide Class or, in the alternative, on behalf of the State Subclasses.

      161. By reason of their conduct, Defendants caused damages to Plaintiffs

and Class members.


                                         -92-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.100 Filed 08/05/21 Page 100 of 171




       162. Plaintiffs and Class members conferred a benefit on the Defendants by

 overpaying for Class Vehicles at prices that were artificially inflated by Defendants’

 concealment of the SDM Calibration Defect and misrepresentations regarding the

 Class Vehicles’ safety.

       163. As a result of Defendants’ fraud and deception, Plaintiffs and Class

 members were not aware of the true facts concerning the Class Vehicles and did not

 benefit from the Defendants’ misconduct.

       164. Defendants knowingly benefitted from their unjust conduct. They sold

 and leased Class Vehicles equipped with a SDM Calibration Defect for more than

 what the vehicles were worth, at the expense of Plaintiffs and Class members.

       165. Defendants readily accepted and retained these benefits from Plaintiffs

 and Class members.

       166. It is inequitable and unconscionable for Defendants to retain these

 benefits because they misrepresented that the Class Vehicles were safe, and

 intentionally concealed, suppressed, and failed to disclose the SDM Calibration

 Defect to consumers. Plaintiffs and Class members would not have purchased or

 leased the Class Vehicles, or would have paid less for them, had Defendants not

 concealed the SDM Calibration Defect.

       167. Plaintiffs and Class members do not have an adequate remedy at law.




                                         -93-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.101 Filed 08/05/21 Page 101 of 171




       168. Equity cannot in good conscience permit the Defendants to retain the

 benefits that they derived from Plaintiffs and Class members through unjust and

 unlawful acts, and therefore restitution or disgorgement of the amount of the

 Defendants’ unjust enrichment is necessary.

        B.     State-Specific Claims

              i.     California

                             CALIFORNIA COUNT I:
               Violation of California Consumers Legal Remedies Act
                            Cal. Civ. Code § 1750, et seq.
                      (On Behalf of the California State Class)

       169. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

       170. Plaintiffs Arthur Ray and Mark Silver (for the purposes of this count,

 “Plaintiffs”) bring this claim on behalf of themselves and the California State Class

 against the Defendants.

       171. Plaintiffs and California State Class members are “consumers” within

 the meaning of Cal. Civ. Code § 1761(d).

       172. Defendants, the California Plaintiffs, and California State Class

 members are “persons” within the meaning of Cal. Civ. Code § 1761(c).

       173. The Class Vehicles are “goods” within the meaning of Cal. Civ. Code §

 1761(a).




                                         -94-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.102 Filed 08/05/21 Page 102 of 171




       174. The California Legal Remedies Act (“CLRA”) prohibits “unfair

 methods of competition and unfair or deceptive acts or practices undertaken by any

 person in a transaction intended to result or that results in the sale or lease of goods

 or services to any consumer[.]” Cal. Civ. Code § 1770.

       175. Defendants engaged in unfair or deceptive acts or practices when, in the

 course of their business they, among other acts and practices, intentionally and

 knowingly made materially false representations regarding the reliability, safety, and

 performance of the Class Vehicles and/or the defective SDM software calibration, as

 detailed above.

       176. Specifically, by misrepresenting the Class Vehicles as safe and/or free

 from defects, and by failing to disclose and actively concealing the dangers and risk

 posed by the Class Vehicles, Defendants engaged in one or more of the following

 unfair or deceptive business practices as defined in Cal. Civ. Code § 1770(a):

              a.     Representing that the Class Vehicles have characteristics, uses,

                     benefits, and qualities which they do not have.

              b.     Representing that the Class Vehicles are of a particular standard,

                     quality, and grade when they are not.

              c.     Advertising the Class Vehicles and/or with the intent not to sell

                     or lease them as advertised.




                                           -95-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.103 Filed 08/05/21 Page 103 of 171




              d.    Representing that the subject of a transaction has been supplied

                    in accordance with a previous representation when it has not.

       Cal. Civ. Code §§ 1770(a)(5), (7), (9), and (16).

       177. Additionally, in the various channels of information through which

 Defendants sold and marketed Class Vehicles, Defendants failed to disclose material

 information concerning the Class Vehicles, which they had a duty to disclose.

 Defendants had a duty to disclose the defect because, as detailed above: (a)

 Defendants knew about the defect in the SDM software calibration in the Class

 Vehicles; (b) Defendants had exclusive knowledge of material facts not known to

 the general public or the other California State Class members; (c) Defendants

 actively concealed material facts concerning the software calibration from the

 general public and Plaintiffs and California State Class members; and (d)

 Defendants made partial representations about the Class Vehicles that were

 misleading because they did not disclose the full truth.

       178. Defendants’ unfair or deceptive acts or practices, including their

 misrepresentations, concealments, omissions, and/or suppressions of material facts,

 had a tendency or capacity to mislead and create a false impression in consumers,

 and were likely to and did in fact deceive reasonable consumers, including Plaintiffs

 and California State Class members, about the true safety and reliability of Class

 Vehicles, the quality of the Class Vehicles, and the true value of the Class Vehicles.


                                         -96-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.104 Filed 08/05/21 Page 104 of 171




       179. Plaintiffs and the other California State Class members have suffered

 injury in fact and actual damages resulting from Defendants’ material omissions.

       180. Defendants’ violations present a continuing risk to Plaintiffs and

 California State Class members, as well as to the general public, and therefore affect

 the public interest.

       181. Defendants are on notice of the issues raised in this count and this

 Complaint by way of notice letters sent by Plaintiffs to Defendants on May 12, 2021

 in accordance with Cal. Civ. Code § 1782(a) of the CLRA, notifying Defendants of

 their alleged violations of Cal. Civ. Code § 1770(a) and demanding that Defendants

 correct or agree to correct the actions described therein within thirty (30) days of the

 notice letter. Defendants failed to remedy their unlawful conduct within the requisite

 time period, and continue to fail to do so.46

       182. Pursuant to Cal. Civ. Code § 1780(a), Plaintiffs and California State

 Class members seek an order enjoining Defendants’ unfair or deceptive acts or

 practices and awarding actual damages, treble damages, restitution, attorneys’ fees,

 and any other just and proper relief available under the CLRA.




 46
   In addition to the May 12, 2021 certified mailing, Plaintiffs also personally served
 the notice letter on General Motors Company’s designated agent for service in
 Michigan via personal service on June 14, 2021, and sent certified mail copies to the
 registered agents for service in Delaware for General Motors Company and General
 Motors Holdings LLC on June 12, 2021.
                                          -97-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.105 Filed 08/05/21 Page 105 of 171




          183.       Attached hereto as Exhibit C are the venue affidavits required by

   CLRA, Cal. Civ. Code § 1780(d).

                                CALIFORNIA COUNT III:
                    Violations of the California Unfair Competition Law
                           Cal. Bus. & Prof. Code § 17200, et seq.
                          (On Behalf of the California State Class)

       184. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

       185. Plaintiffs Arthur Ray and Mark Silver (for the purposes of this count,

 “Plaintiffs”) bring this claim on behalf of themselves and the California State Class

 against all Defendants.

       186. The California Unfair Competition Law (“UCL”), Cal. Bus. and Prof.

 Code § 17200, prohibits any “unlawful, unfair, or fraudulent business act or

 practices.”

       187. Defendants’ knowing and intentional conduct described in this

 Complaint constitutes unlawful, fraudulent, and unfair business acts and practices in

 violation of the UCL. Specifically, Defendants’ conduct is unlawful, fraudulent, and

 unfair in at least the following ways:

               a.      by knowingly and intentionally concealing from Plaintiffs and

                       California State Class members that the Class Vehicles suffer

                       from the SDM Calibration Defect while obtaining money from

                       the California State Class members;

                                           -98-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.106 Filed 08/05/21 Page 106 of 171




              b.    by marketing Class Vehicles as possessing a functional, safe, and

                    defect-free passenger safety system.

              c.    by purposefully designing and manufacturing the Class Vehicles

                    to contain a defective SDM software calibration that causes

                    airbags and seatbelts to fail in certain accidents contrary to what

                    was disclosed to regulators and represented to consumers who

                    purchased or leased Class Vehicles, and failing to fix the SDM

                    Calibration Defect free of charge; and

              d.    by violating the other California laws alleged herein, including

                    the False Advertising Law, Consumers Legal Remedies Act,

                    California Commercial Code, and Song-Beverly Consumer

                    Warranty Act.

       188. Defendants’ misrepresentations, omissions, and concealment were

 material to the California Plaintiffs and California State Class members, and

 Defendants misrepresented, concealed, or failed to disclose the truth with the

 intention that consumers would rely on the misrepresentations, concealment, and

 omissions.

       189.   Defendants’ material misrepresentations and omissions alleged herein

 caused Plaintiffs and the California State Class members to make their purchases or

 leases of their Class Vehicles. Absent those misrepresentations and omissions,


                                         -99-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.107 Filed 08/05/21 Page 107 of 171




 Plaintiffs and California State Class members would not have purchased or leased

 these vehicles, or would not have purchased or leased these Class Vehicles at the

 prices they paid.

       190. Accordingly, Plaintiffs and California State Class members have

 suffered ascertainable loss and actual damages as a direct and proximate result of

 Defendants’ misrepresentations and their concealment of and failure to disclose

 material information.

       191. Defendants’ violations present a continuing risk to Plaintiffs and

 California State Class members, as well as to the general public. Defendants’

 unlawful acts and practices complained of herein affect the public interest.

       192. Plaintiffs requests that this Court enter an order enjoining Defendants

 from continuing their unfair, unlawful, and/or deceptive practices and restoring to

 members of the California State Class any money Defendants acquired by unfair

 competition, including restitution and/or restitutionary disgorgement, as provided in

 Cal. Bus. & Prof. Code § 17203 and Cal. Bus. & Prof. Code § 3345, and for such

 other relief set forth below.

                               CALIFORNIA COUNT IIIII:
                     Violations of the California False Advertising Law
                           Cal. Bus. & Prof. Code § 17500, et seq.
                          (On Behalf of the California State Class)

       193. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

                                         -100-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.108 Filed 08/05/21 Page 108 of 171




       194. Plaintiffs Arthur Ray and Mark Silver (for the purposes of this count,

 “Plaintiffs”) bring this claim on behalf of themselves and the California State Class

 against all Defendants.

       195. The California False Advertising Law (“FAL”), Cal. Bus. & Prof. Code

 § 17500, prohibits false advertising.

       196. Defendants, Plaintiffs, and California State Class members are

 “persons” within the meaning of Cal. Bus. & Prof. Code § 17506.

       197. Defendants violated the FAL by causing to be made or disseminated

 through California and the United States, through advertising, marketing and other

 publications, statements regarding the safety of the Class Vehicles that were untrue

 or misleading, and which were known, or which by the exercise of reasonable care

 should have been known to Defendants, to be untrue and misleading to consumers,

 including California State Class members. Numerous examples of these statements

 and advertisements appear in the preceding paragraphs throughout this Complaint

 and in Exhibit B.

       198. The misrepresentations and omissions regarding the reliability and

 safety of Class Vehicles as set forth in this Complaint were material and had a

 tendency or capacity to mislead and create a false impression in consumers, and

 were likely to and did in fact deceive reasonable consumers, including Plaintiffs and

 California State Class members, about the true safety and reliability of Class


                                         -101-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.109 Filed 08/05/21 Page 109 of 171




 Vehicles, the quality of the Defendants’ brands, and the true value of the Class

 Vehicles.

       199. In purchasing or leasing their Class Vehicles, the California State Class

 members relied on the misrepresentations and/or omissions of Defendants with

 respect to the safety and reliability of the Class Vehicles. Defendants’

 representations turned out not to be true because the Class Vehicles are distributed

 with a dangerous safety defect, rendering the vehicles’ airbags and seatbelts

 inoperative in certain types of accidents.

       200. Plaintiffs and the other California State Class members have suffered

 an injury in fact, including the loss of money or property, as a result of Defendants’

 unfair, unlawful, and/or deceptive practices. Had they known the truth, Plaintiffs and

 California State Class members would not have purchased or leased the Class

 Vehicles, or would have paid significantly less for them.

       201. The California Plaintiffs and California State Class members had no

 way of discerning that Defendants’ representations were false and misleading, or

 otherwise learning the facts that Defendants had concealed or failed to disclose.

 Plaintiffs and California State Class members did not, and could not, unravel

 Defendants’ deception on their own.

       202. Defendants had an ongoing duty to Plaintiffs and California State Class

 members to refrain from unfair or deceptive practices under the California False


                                         -102-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.110 Filed 08/05/21 Page 110 of 171




 Advertising Law in the course of their business. Specifically, the Defendants owed

 Plaintiffs and California State Class members a duty to disclose all the material facts

 concerning the SDM Calibration Defect in the Class Vehicles because they

 possessed exclusive knowledge, they intentionally concealed the defect from

 Plaintiffs and California State Class members, and/or they made misrepresentations

 that were rendered misleading because they were contradicted by withheld facts.

       203. All of the wrongful conduct alleged herein occurred, and continues to

 occur, in the conduct of Defendants business. Defendants’ wrongful conduct is part

 of a pattern or generalized course of conduct that is still perpetuated and repeated,

 both in the State of California and nationwide.

       204. Defendants’ violations present a continuing risk to Plaintiffs and

 California State Class members, as well as to the general public. Defendants’

 unlawful acts and practices complained of herein affect the public interest.

       205. Plaintiffs request that this Court enter an order enjoining Defendants

 from continuing their unfair, unlawful, and/or deceptive practices and restoring to

 the California State Class any money Defendants acquired by unfair competition,

 including restitution and/or restitutionary disgorgement, and for such other relief set

 forth below.

                             CALIFORNIA COUNT IVV:
                             Breach of Express Warranty



                                         -103-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.111 Filed 08/05/21 Page 111 of 171




                         Cal. Com. Code §§ 2313 and 10210
                       (On Behalf of the California State Class)
       206. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

       207. Plaintiffs Arthur Ray and Mark Silver (for the purposes of this count,

 “Plaintiffs”) bring this claim on behalf of themselves and the California State Class

 against all Defendants.

       208. Defendants are and were at all relevant times “merchant[s]” with

 respect to motor vehicles under Cal. Com. Code §§ 2104(1) and 10103(c), and

 “sellers” of motor vehicles under § 2103(1)(d).

       209. With respect to leases, Defendants are and were at all relevant times

 “lessors” of motor vehicles under Cal. Com. Code § 10103(a)(16).

       210. All California State Class members who purchased Class Vehicles in

 California are “buyers” within the meaning of Cal. Com. Code § 2103(1)(a).

       211. All California State Class members who leased Class Vehicles in the

 California are “lessees” within the meaning of Cal. Com. Code § 10103(a)(14).

       212. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Cal. Com. Code §§ 2105(1) and 10103(a)(8).

       213. In connection with the purchase or lease of Class Vehicles, Defendants

 provided Plaintiffs and California State Class members with written express



                                        -104-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.112 Filed 08/05/21 Page 112 of 171




 warranties covering the repair or replacement of components that are defective in

 materials or workmanship.

       214. Defendants’ warranties formed the basis of the bargain that was

 reached when Plaintiffs and California State Class members unknowingly purchased

 or leased Class Vehicles that came equipped with a SDM Calibration Defect.

       215. However, Defendants knew or should have known that the warranties

 were false and/or misleading. Specifically, Defendants were aware of the SDM

 Calibration Defect in the Class Vehicles, which made the vehicles inherently

 defective and dangerous at the time that they were sold and leased to Plaintiffs and

 California State Class members.

       216. Plaintiffs and California State Class members reasonably relied on

 Defendants’ express warranties when purchasing or leasing their Class Vehicles.

       217. Defendants knowingly breached their express warranties to repair

 defects in materials and workmanship by failing to repair the SDM Calibration

 Defect or replace the defective SDMs in the Class Vehicles. Defendants also

 breached their express warranties by providing a product containing defects that

 were never disclosed to Plaintiffs and California State Class members.

       218. Defendants were provided reasonable notice of these issues and an

 opportunity to cure the breaches of their express warranties by way of a letter sent by

 Plaintiffs on May 12, 2021.


                                        -105-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.113 Filed 08/05/21 Page 113 of 171




           219. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.

           220. As a direct and proximate result of Defendants’ breach of express

 warranties, Plaintiffs and California State Class members have been damaged in an

 amount to be proven at trial.

                                CALIFORNIA COUNT V:
                      Breach of Implied Warranty of Merchantability
                            Cal. Com. Code §§ 2314 and 10212
                         (On Behalf of the California State Class)
           221. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

           222. Plaintiffs Arthur Ray and Mark Silver (for the purposes of this count,

 “Plaintiffs”) bring this claim on behalf of themselves and the California State Class

 against all Defendants.

           223. Defendants are and were at all relevant times “merchant[s]” with

 respect to motor vehicles under Cal. Com. Code §§ 2104(1) and 10103(c), and

 “sellers” of motor vehicles under § 2103(1)(d).

           224. With respect to leases, Defendants are and were at all relevant times

 “lessors” of motor vehicles under Cal. Com. Code § 10103(a)(16).

           225. All California State Class members who purchased Class Vehicles in

 California are “buyers” within the meaning of Cal. Com. Code § 2103(1)(a).



                                           -106-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.114 Filed 08/05/21 Page 114 of 171




       226. All California State Class members who leased Class Vehicles in the

 California are “lessees” within the meaning of Cal. Com. Code § 10103(a)(14).

       227. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Cal. Com. Code §§ 2105(1) and 10103(a)(8).

       228. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Cal. Com. Code §§ 2105(1) and 10103(a)(8).

       229. A warranty that the Class Vehicles were in merchantable condition and

 fit for the ordinary purpose for which vehicles are used is implied by law pursuant to

 Cal. Com. Code §§ 2314 and 10212.

       230. The Class Vehicles did not comply with the implied warranty of

 merchantability because, at the time of sale and at all times thereafter, they were

 defective and not in merchantable condition, would not pass without objection in the

 trade, and were not fit for the ordinary purpose for which vehicles were used.

 Specifically, the Class Vehicles suffer from the SDM Calibration Defect, which may

 cause the airbags and seatbelt to fail to deploy during an accident, rendering the

 Class Vehicles inherently defective and dangerous.

       231. Defendants were provided reasonable notice of these issues and an

 opportunity to cure the breaches of their express warranties by way of a letter sent by

 Plaintiffs on May 12, 2021.




                                         -107-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.115 Filed 08/05/21 Page 115 of 171




           232. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.

           233. As a direct and proximate result of Defendants’ breach of the implied

 warranty of merchantability, Plaintiffs and California State Class members have

 been damaged in an amount to be proven at trial.

                                CALIFORNIA COUNT VI:
                    Violation of Song-Beverly Consumer Warranty Act,
                                Breach of Implied Warranty
                                Cal Civ. Code § 1790, et seq.
                          (On Behalf of the California State Class)

           234. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

           235. Plaintiffs Arthur Ray and Mark Silver (for the purposes of this count,

 “Plaintiffs”) bring this claim on behalf of themselves and the California State Class

 against all Defendants.

           236. All California State Class members who purchased Class Vehicles in

 California are “buyers” within the meaning of Cal. Civ. Code § 1791(b).

           237. All California State Class members who leased Class Vehicles in

 California are “lessors” within the meaning of Cal. Civ. Code § 1791(h).

           238. The Class Vehicles are “consumer goods” within the meaning of Cal.

 Civ. Code § 1791(a).




                                           -108-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.116 Filed 08/05/21 Page 116 of 171




          239. Defendants are the “manufacturer[s]” of the Class Vehicles within the

 meaning of Cal. Civ. Code § 1791(j).

          240. Defendants impliedly warranted to Plaintiffs and the other members of

 the California State Class that the Class Vehicles were “merchantable” within the

 meaning of Cal. Civ. Code §§ 1791.1(a) & 1792; however, the Class Vehicles do not

 have the quality that a buyer would reasonably expect.

          241. The Class Vehicles would not pass without objection in the automotive

 trade due to the SDM Calibration Defect. Because the Class Vehicles contain

 defective SDMs, the Class Vehicles are not in merchantable condition and thus not

 fit for ordinary purposes.

          242. The Class Vehicles are not adequately labeled because the labeling fails

 to disclose the SDM Calibration Defect. The Class Vehicles do not conform to the

 promises and affirmations made by the Defendants regarding safety.

          243. The Defendants’ breach of the implied warranty of merchantability

 caused damage to Plaintiffs and California State Class members who purchased or

 leased the defective Class Vehicles. The amount of damages due will be proven at

 trial.

          244. Pursuant to Cal. Civ. Code §§ 1791.1(d) and 1794, Plaintiffs and

 California State Class members seek an order enjoining Defendants’ unfair and/or




                                          -109-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.117 Filed 08/05/21 Page 117 of 171




 deceptive acts or practices, damages, punitive damages, and any other just and

 proper relief available under the Song-Beverly Consumer Warranty Act.

                             CALIFORNIA COUNT VII:
               Violation of the Song-Beverly Consumer Protection Act,
                             Breach of Express Warranty
                              Cal Civ. Code § 1790, et seq.
                       (On Behalf of the California State Class)

       245. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

       246. Plaintiffs Arthur Ray and Mark Silver (for the purposes of this count,

 “Plaintiffs”) bring this claim on behalf of themselves and the California State Class

 against all Defendants.

       247. All California State Class members who purchased Class Vehicles in

 California are “buyers” within the meaning of Cal. Civ. Code § 1791(b).

       248. All California State Class members who leased Class Vehicles in

 California are “lessors” within the meaning of Cal. Civ. Code § 1791(h).

       249. The Class Vehicles are “consumer goods” within the meaning of Cal.

 Civ. Code § 1791(a).

       250. Defendants are “manufacturer[s]” of the Class Vehicles within the

 meaning of California Civil Code § 1791(j).

       251. Defendants are and were at all relevant times “sellers” of motor

 vehicles under Cal. Civ. Code § 1791(l).


                                        -110-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.118 Filed 08/05/21 Page 118 of 171




       252. With respect to leases, Defendants are and were at all relevant times

 “lessors” of motor vehicles under Cal. Civ. Code § 1791(i).

       253. Defendants made express warranties to members of the California State

 Class within the meaning of California Civil Code §§ 1791.2 and 1793.2.

       254. In connection with the purchase or lease of Class Vehicles, Defendants

 provided Plaintiffs and California State Class members with written express

 warranties covering the repair or replacement of components that are defective in

 materials or workmanship.

       255. Defendants’ warranties formed the basis of the bargain that was

 reached when Plaintiffs and California State Class members unknowingly purchased

 or leased their Class Vehicles equipped with a SDM Calibration Defect.

       256. However, Defendants knew or should have known that their warranties

 were false and misleading. Specifically, Defendants were aware of the SDM

 Calibration Defect in the Class Vehicles which made the vehicles inherently

 defective and dangerous at the time that they were sold and leased to Plaintiffs and

 California State Class members.

       257. Plaintiffs and California State Class members reasonably relied on

 Defendants’ express warranties when purchasing or leasing the California Class

 Vehicles.




                                        -111-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.119 Filed 08/05/21 Page 119 of 171




           258. Defendants knowingly breached their express warranties to repair

 defects in materials and workmanship by failing to repair the SDM Calibration

 Defect or replace the defective SDMs in the Class Vehicles. Defendants also

 breached their express warranties by providing a product containing defects that

 were never disclosed to Plaintiffs and California State Class members.

           259. Plaintiffs and California State Class members have provided the

 Defendants with reasonable notice and opportunity to cure the breaches of their

 express warranties by way of letter sent on May 12, 2021.

           260. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.

           261. As a result of Defendants’ breach of their express warranties, members

 of the California State Class received goods whose defect substantially impairs their

 value to Plaintiffs and the other members of the California State Class. Plaintiffs and

 members of the California State Class have been damaged as a result of, inter alia,

 the diminished value of Defendants’ products.

           262. Pursuant to California Civil Code §§ 1793.2 & 1794, Plaintiffs and

 members of the California State Class are entitled to damages and other legal and

 equitable relief including, at their election, the purchase price of their Class

 Vehicles, or the overpayment or diminution in value of their Class Vehicles.




                                          -112-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.120 Filed 08/05/21 Page 120 of 171




       263. Pursuant to California Civil Code § 1794, the Class is entitled to costs

 and attorneys’ fees.

               ii.     Florida
                                FLORIDA COUNT I:
          Violations of the Florida Unfair & Deceptive Trade Practices Act
                              Fla. Stat. § 501.201, et seq.
                         (On Behalf of the Florida State Class)

       264. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

       265. Plaintiff William Garrison (for the purposes of this count, “Plaintiff”)

 brings this claim on behalf of himself and the Florida State Class against all

 Defendants.

       266. Plaintiff and members of the Florida State Class are “consumers”

 within the meaning of the Florida Unfair and Deceptive Trade Practices Act

 (“FUDTPA”), Fla. Stat. § 501.203(7).

       267. Defendants engaged in “trade or commerce” within the meaning of Fla.

 Stat. § 501.203(8).

       268. FUDTPA prohibits “[u]nfair methods of competition, unconscionable

 acts or practices, and unfair or deceptive acts or practices in the conduct of any trade

 or commerce . . .” Fla. Stat. § 501.204(1). Defendants participated in unfair and

 deceptive trade practices that violated the FUDTPA as described herein.



                                         -113-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.121 Filed 08/05/21 Page 121 of 171




       269. In the course of their business, Defendants violated the FUDTPA by

 knowingly and intentionally misrepresenting, omitting, concealing, and/or failing to

 disclose material facts regarding the reliability, safety, and performance of the Class

 Vehicles, as detailed above.

       270. Specifically, by misrepresenting the Class Vehicles as safe and/or free

 from defects, and by failing to disclose and actively concealing the dangers and risk

 posed by the Class Vehicles and/or the SDM Calibration Defect, Defendants

 engaged in unfair methods of competition, unconscionable acts or practices, and

 unfair or deceptive acts or practices in the conduct of any trade or commerce, as

 prohibited by Fla. Stat. § 501.204(1).

       271. Defendants’ unfair or deceptive acts or practices, including

 misrepresentations, concealments, omissions, and/or suppressions of material facts,

 had a tendency or capacity to mislead and create a false impression in consumers,

 and were likely to and did in fact deceive reasonable consumers, including Plaintiff

 and Florida State Class members, about the true safety and reliability of Class

 Vehicles, the quality of the Class Vehicles, and the true value of the Class Vehicles.

       272. Defendants’ scheme and concealment of the SDM Calibration Defect

 and true characteristics of the passenger safety systems in the Class Vehicles were

 material to Plaintiff and Florida State Class members, as the Defendants intended.

 Had they known the truth, Plaintiff and Florida State Class members would not have


                                          -114-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.122 Filed 08/05/21 Page 122 of 171




 purchased or leased the Class Vehicles, or would have paid significantly less for

 them.

         273. Plaintiff and Florida State Class members had no way of discerning that

 Defendants’ representations were false and misleading and/or otherwise learning the

 facts that Defendants had concealed or failed to disclose. Plaintiff and Florida State

 Class members did not, and could not, unravel Defendants’ deception on their own.

         274. Defendants had an ongoing duty to Plaintiff and Florida State Class

 members to refrain from unfair or deceptive practices under the FUDTPA in the

 course of their business. Specifically, Defendants owed Plaintiff and Florida State

 Class members a duty to disclose all the material facts concerning the SDM

 Calibration Defect in the Class Vehicles because they possessed exclusive

 knowledge, they intentionally concealed the defect from Plaintiff and Florida State

 Class members, and/or they made misrepresentations that were rendered misleading

 because they were contradicted by withheld facts.

         275. Defendants’ violations present a continuing risk to Plaintiff and Florida

 State Class members, as well as to the general public. Defendants’ unlawful acts and

 practices complained of herein affect the public interest.

         276. Pursuant to Fla. Stat. § 501.211, Plaintiff and Florida State Class

 members seek an order enjoining Defendants’ unfair or deceptive acts or practices




                                         -115-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.123 Filed 08/05/21 Page 123 of 171




 and awarding damages and any other just and proper relief available under the

 FUDTPA.

       277. Plaintiff and the Florida State Class suffered ascertainable loss and

 actual damages as a direct and proximate result of Defendants’ misrepresentations

 and concealment of and failure to disclose material information.

       278. Plaintiffs and the Florida State Class are entitled to recover their actual

 damages under Fla. Stat. § 501.211(2) and attorneys’ fees under Fla. Stat.

 § 501.2105(1).

       279. Plaintiffs and the Florida State Class also seek an order enjoining

 Defendants’ unfair, unlawful, and/or deceptive practices, declaratory relief,

 attorneys’ fees, and any other just and proper relief available under the FUDTPA.

                                 FLORIDA COUNT II:
                             Breach of Express Warranty
                           Fla. Stat. §§ 672.313 and 680.21
                         (On Behalf of the Florida State Class)
       280. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

       281. Plaintiff William Garrison (for the purposes of this count, “Plaintiff”)

 brings this claim on behalf of himself and the Florida State Class against all

 Defendants.




                                         -116-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.124 Filed 08/05/21 Page 124 of 171




       282. Defendants are and were at all relevant times “merchant[s]” with

 respect to motor vehicles under Fla. Stat. §§ 672.104(1) and 680.1031(3)(k), and a

 “seller” of motor vehicles under § 672.103(1)(d).

       283. With respect to leases, Defendants are and were at all relevant times

 “lessors” of motor vehicles under Fla. Stat. § 680.1031(1)(p).

       284. All Florida State Class members who purchased Class Vehicles in

 Florida are “buyers” within the meaning of Fla. Stat. §§ 672.103(1)(a).

       285. All Florida State Class members who leased Class Vehicles in Florida

 are “lessees” within the meaning of Fla. Stat. § 680.1031(1)(n).

       286. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Fla. Stat. §§ 672.105(1) and 680.1031(1)(h).

       287. In connection with the purchase or lease of Class Vehicles, Defendants

 provided Plaintiff and Florida State Class members with written express warranties

 covering the repair or replacement of components that are defective in materials or

 workmanship.

       288. Defendants’ warranties formed the basis of the bargain that was

 reached when Plaintiff and Florida State Class members unknowingly purchased or

 leased Class Vehicles that came equipped with a SDM Calibration Defect.

       289. However, Defendants knew or should have known that the warranties

 were false and/or misleading. Specifically, Defendants were aware of the SDM


                                        -117-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.125 Filed 08/05/21 Page 125 of 171




 Calibration Defect in the Class Vehicles, which made the vehicles inherently

 defective and dangerous at the time that they were sold and leased to Plaintiff and

 Florida State Class members.

           290. Plaintiff and Florida State Class members reasonably relied on the

 Defendants’ express warranties when purchasing or leasing their Class Vehicles.

           291. Defendants knowingly breached their express warranties to repair

 defects in materials and workmanship by failing to repair the SDM Calibration

 Defect or replace the defective SDMs in the Class Vehicles. Defendants also

 breached their express warranties by providing a product containing defects that

 were never disclosed to Plaintiff and Florida State Class members.

           292. Plaintiff and Florida State Class members have provided the

 Defendants with reasonable notice and opportunity to cure the breaches of their

 express warranties by way of letter sent by Plaintiff on May 12, 2021.

           293. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.

           294. As a direct and proximate result of the Defendants’ breach of express

 warranties, Plaintiff and Florida State Class members have been damaged in an

 amount to be proven at trial.

                                 FLORIDA COUNT III:
                      Breach of Implied Warranty of Merchantability



                                          -118-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.126 Filed 08/05/21 Page 126 of 171




                          Fla. Stat. §§ 672.314 and 680.212
                         (On Behalf of the Florida State Class)

       295. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

       296. Plaintiff William Garrison (for the purposes of this count, “Plaintiff”)

 brings this claim on behalf of himself and the Florida State Class against all

 Defendants.

       297. Defendants are and were at all relevant times “merchant[s]” with

 respect to motor vehicles under Fla. Stat. §§ 672.104(1) and 680.1031(3)(k), and a

 “seller” of motor vehicles under § 672.103(1)(d).

       298. With respect to leases, Defendants are and were at all relevant times

 “lessors” of motor vehicles under Fla. Stat. § 680.1031(1)(p).

       299. All Florida State Class members who purchased Class Vehicles in

 Florida are “buyers” within the meaning of Fla. Stat. §§ 672.103(1)(a).

       300. All Florida State Class members who leased Class Vehicles in Florida

 are “lessees” within the meaning of Fla. Stat. § 680.1031(1)(n).

       301. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Fla. Stat. §§ 672.105(1) and 680.1031(1)(h).

       302. A warranty that the Class Vehicles were in merchantable condition and

 fit for the ordinary purpose for which vehicles are used is implied by law pursuant to

 Fla. Stat. §§ 672.314 and 680.212.

                                         -119-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.127 Filed 08/05/21 Page 127 of 171




           303. The Class Vehicles did not comply with the implied warranty of

 merchantability because, at the time of sale and at all times thereafter, they were

 defective and not in merchantable condition, would not pass without objection in the

 trade, and were not fit for the ordinary purpose for which vehicles were used.

 Specifically, the Class Vehicles suffer from the SDM Calibration Defect, which may

 cause the airbags and seatbelt to fail to deploy during an accident, rendering the

 Class Vehicles inherently defective and dangerous.

           304. Defendants were provided reasonable notice of these issues by way of a

 letter sent by Plaintiffs on May 12, 2021.

           305. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.

           306. As a direct and proximate result of Defendants’ breach of the implied

 warranty of merchantability, Plaintiff and Florida State Class members have been

 damaged in an amount to be proven at trial.

                 iii.   Louisiana

                                  LOUISIANA COUNT I:
                  Violations of the Louisiana Unfair Trade Practices and
                                 Consumer Protection Law
                             La. Stat. Ann. § 51:1401, et seq.
                          (On Behalf of the Louisiana State Class)
           307. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.


                                           -120-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.128 Filed 08/05/21 Page 128 of 171




       308. Plaintiff Ashley DeGruy (for the purposes of this count, “Plaintiff”)

 brings this claim on behalf of herself and the Louisiana State Class against all

 Defendants.

       309. Defendants, Plaintiff, and the Louisiana State Class are “persons”

 within the meaning of the La. Rev. Stat. § 51:1402(8)

       310.    Plaintiff and Louisiana State Class members are “consumers” within

 the meaning of La. Rev. Stat. § 51:1402(1).

       311. Defendants engaged in “trade” or “commerce” within the meaning of

 La. Rev. Stat. § 51:1402(10).

       312. The Louisiana Unfair Trade Practices and Consumer Protection Law

 (“Louisiana CPL”) makes unlawful “deceptive acts or practices in the conduct of

 any trade or commerce.” La. Rev. Stat. § 51:1405(A). Defendants participated in

 misleading, false, or deceptive acts that violated the Louisiana CPL.

       313. In the course of their business, Defendants violated the Louisiana CPL

 by knowingly and intentionally misrepresenting, omitting, concealing, and/or failing

 to disclose material facts regarding the reliability, safety, and performance of the

 Class Vehicles, as detailed above.

       314. Specifically, by misrepresenting the Class Vehicles as safe and/or free

 from defects, and by failing to disclose and actively concealing the dangers and risk

 posed by the Class Vehicles and/or the SDM Calibration Defect, Defendants


                                         -121-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.129 Filed 08/05/21 Page 129 of 171




 engaged in one or more unfair or deceptive business practices prohibited by La. Rev.

 Stat. § 51:1405(A).

       315. Defendants’ unfair or deceptive acts or practices, including

 misrepresentations, concealments, omissions, and/or suppressions of material facts,

 had a tendency or capacity to mislead and create a false impression in consumers,

 and were likely to and did in fact deceive reasonable consumers, including the

 Plaintiff and Louisiana State Class members, about the true safety and reliability of

 Class Vehicles, the quality of the Class Vehicles, and the true value of the Class

 Vehicles.

       316. Defendants’ scheme and concealment of the SDM Calibration Defect in

 the Class Vehicles were material to the Plaintiff and Louisiana State Class members,

 as Defendants intended. Had they known the truth, Plaintiff and Louisiana State

 Class members would not have purchased or leased the Class Vehicles, or would

 have paid significantly less for them.

       317. Plaintiff and Louisiana State Class members had no way of discerning

 that the Defendants’ representations were false and misleading and/or otherwise

 learning the facts that the Defendants had concealed or failed to disclose. Plaintiff

 and Louisiana State Class members did not, and could not, unravel the Defendants’

 deception on their own.




                                          -122-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.130 Filed 08/05/21 Page 130 of 171




       318. Defendants had an ongoing duty to Plaintiff and Louisiana State Class

 members to refrain from unfair or deceptive practices under the Louisiana CPL in

 the course of their business. Specifically, Defendants owed Plaintiff and Louisiana

 State Class members a duty to disclose all the material facts concerning the SDM

 Calibration Defect in the Class Vehicles because they possessed exclusive

 knowledge, they intentionally concealed the defect from Plaintiff and Louisiana

 State Class members, and/or they made misrepresentations that were rendered

 misleading because they were contradicted by withheld facts.

       319. Defendants’ violations present a continuing risk to Plaintiff and

 Louisiana State Class members, as well as to the general public. Defendants’

 unlawful acts and practices complained of herein affect the public interest.

       320. Plaintiff and the Louisiana State Class suffered ascertainable loss and

 actual damages as a direct and proximate result of Defendants’ misrepresentations

 and concealment of and failure to disclose material information.

       321. Pursuant to La. Rev. Stat. § 51:1409, Plaintiff and the Louisiana State

 Class seek to recover actual damages in an amount to be determined at trial; treble

 damages for Defendants’ knowing violations of the Louisiana CPL; an order

 enjoining Defendants’ unfair, unlawful, and/or deceptive practices; declaratory

 relief; attorneys’ fees; and any other just and proper relief available under La. Rev.

 Stat. § 51:1409.


                                         -123-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.131 Filed 08/05/21 Page 131 of 171




                              LOUISIANA COUNT II:
                   Breach of Implied Warranty of Merchantability/
                        Warranty Against Redhibitory Defects
                            La. Civ. Code Art. 2520, 2524
                       (On Behalf of the Louisiana State Class)
       322. Plaintiffs incorporate by reference all allegations in this Complaint as

 though fully set forth herein.

       323. Plaintiff Ashley DeGruy (for the purposes of this count, “Plaintiff”)

 brings this claim on behalf of herself and the Louisiana State Class against all

 Defendants.

       324. Defendants are and were at all relevant times merchants with respect to

 motor vehicles.

       325. A warranty that the Class Vehicles were in merchantable condition is

 implied by law in the instant transactions.

       326. The Class Vehicles did not comply with the implied warranty of

 merchantability because, at the time of sale and at all times thereafter, they were

 defective and not in merchantable condition, would not pass without objection in the

 trade, and were not fit for the ordinary purpose for which vehicles were used.

 Specifically, the Class Vehicles suffer from the SDM Calibration Defect, which may

 cause the airbags and seatbelt to fail to deploy during an accident, rendering the

 Class Vehicles inherently defective and dangerous.




                                         -124-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.132 Filed 08/05/21 Page 132 of 171




           327. Defendants were provided reasonable notice of these issues by way of a

 letter sent by Plaintiffs on May 12, 2021.

           328. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.

           329. As a direct and proximate result of Defendants’ breach of the warranty

 of merchantability, Plaintiff and Louisiana State Class members have been damaged

 in an amount to be proven at trial.

                  iv.   Michigan

                                   MICHIGAN COUNT I:
                    Violations of the Michigan Consumer Protection Act
                            Mich. Comp. Laws § 445.903, et seq.
                           (On Behalf of the Michigan State Class)

           330. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

           331.   Plaintiff Kissy Elliott (for the purposes of this count, “Plaintiff”) brings

 this claim on behalf of herself and the Michigan State Class against all Defendants.

           332. Plaintiff and Michigan State Class members are “person[s]” within the

 meaning of the Mich. Comp. Laws § 445.902(1)(d).

           333. Defendants are “person[s]” engaged in “trade or commerce” within the

 meaning of the Mich. Comp. Laws § 445.902(1)(d) and (g).




                                             -125-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.133 Filed 08/05/21 Page 133 of 171




       334. The Michigan Consumer Protection Act (“Michigan CPA”) prohibits

 “[u]nfair, unconscionable, or deceptive methods, acts, or practices in the conduct of

 trade or commerce . . . .” Mich. Comp. Laws § 445.903(1).

       335. In the course of their business, Defendants violated the Michigan CPA

 by knowingly and intentionally misrepresenting, omitting, concealing, and/or failing

 to disclose material facts regarding the reliability, safety, and performance of the

 Class Vehicles, as detailed above.

       336. Specifically, by misrepresenting the Class Vehicles as safe and/or free

 from defects, and by failing to disclose and actively concealing the dangers and risk

 posed by the Class Vehicles and/or the SDM Calibration Defect, Defendants

 engaged in one or more of the following unfair or deceptive business practices

 prohibited by Mich. Comp. Laws § 445.903:

              a.     Representing that the Class Vehicles have characteristics, uses,

                     benefits, and qualities which they do not have;

              b.     Representing that the Class Vehicles are of a particular standard,

                     quality, and grade when they are not;

              c.     Advertising the Class Vehicles with the intent not to sell or lease

                     them as advertised;

              d.     Failing to reveal the defective SDM calibration, which could not

                     reasonably be known by the consumer;


                                           -126-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.134 Filed 08/05/21 Page 134 of 171




              e.     Making a representation of fact or statement of fact regarding the

                     safety of the Class Vehicles, which is material to the lease or

                     purchase of the Class Vehicles, such that consumers reasonably

                     believe the represented or suggested state of affairs to be other

                     than it actually is; and

              f.     Failing to reveal the SDM Calibration Defect in light of

                     representations of fact regarding the safety of the Class Vehicles

                     made in a positive manner.

 Mich. Comp. Laws §§ 445.903(1)(c), (e), (g), (s), (bb), and (cc).

       337. Defendants’ unfair or deceptive acts or practices, including

 misrepresentations, concealments, omissions, and/or suppressions of material facts,

 had a tendency or capacity to mislead and create a false impression in consumers,

 and were likely to and did in fact deceive reasonable consumers, including Plaintiff

 and Michigan State Class members, about the true safety and reliability of Class

 Vehicles, the quality of the Class Vehicles, and the true value of the Class Vehicles.

       338. Defendants’ scheme and concealment of the SDM Calibration Defect in

 the Class Vehicles were material to Plaintiff and Michigan State Class members, as

 Defendants intended. Had they known the truth, Plaintiff and Michigan State Class

 members would not have purchased or leased the Class Vehicles, or would have paid

 significantly less for them.


                                          -127-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.135 Filed 08/05/21 Page 135 of 171




       339. Plaintiff and Michigan State Class members had no way of discerning

 that the Defendants’ representations were false and misleading and/or otherwise

 learning the facts that the Defendants had concealed or failed to disclose. Plaintiff

 and Michigan State Class members did not, and could not, unravel the Defendants’

 deception on their own.

       340. Defendants had an ongoing duty to Plaintiff and Michigan State Class

 members to refrain from unfair or deceptive practices under the Michigan CPA in

 the course of their business. Specifically, Defendants owed Plaintiff and Michigan

 State Class members a duty to disclose all the material facts concerning the SDM

 Calibration Defect in the Class Vehicles because they possessed exclusive

 knowledge, they intentionally concealed the defect from Plaintiff and Michigan

 State Class members, and/or they made misrepresentations that were rendered

 misleading because they were contradicted by withheld facts.

       341. Defendants’ violations present a continuing risk to Plaintiff and

 Michigan State Class members, as well as to the general public. Defendants’

 unlawful acts and practices complained of herein affect the public interest.

       342. Plaintiff and the Michigan State Class suffered ascertainable loss and

 actual damages as a direct and proximate result of Defendants’ misrepresentations

 and concealment of and failure to disclose material information.




                                         -128-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.136 Filed 08/05/21 Page 136 of 171




       343. Plaintiff and the Michigan State Class seek injunctive relief to enjoin

 Defendants from continuing its unfair and deceptive acts; monetary relief against

 Defendants measured as the greater of (a) actual damages in an amount to be

 determined at trial, and (b) statutory damages in the amount of $250 for each

 Michigan State Class member; reasonable attorneys’ fees; and any other just and

 proper relief available under Mich. Comp. Laws § 445.911.

       344. Plaintiff and the Michigan State Class also seeks punitive damages

 against Defendants because they carried out despicable conduct with willful and

 conscious disregard of the rights of others. Defendants intentionally and willfully

 misrepresented the reliability and safety of the Class Vehicles and concealed

 material facts that only they knew—all to avoid the expense and public relations

 nightmare of correcting a flaw in the Class Vehicles. Defendants’ unlawful conduct

 constitutes oppression and fraud warranting punitive damages.

                             MICHIGAN COUNT II:
                            Breach of Express Warranty
                    Mich. Comp. Laws §§ 440.2313 and 440.2860
                       (On Behalf of the Michigan State Class)

       345. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

       346.    Plaintiff Kissy Elliott (for the purposes of this count, “Plaintiff”) brings

 this claim on behalf of herself and the Michigan State Class against all Defendants.



                                         -129-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.137 Filed 08/05/21 Page 137 of 171




       347. Defendants are and were at all relevant times “merchant[s]” with

 respect to motor vehicles under Mich. Comp. Laws § 440.2104(1) and “sellers” of

 motor vehicles under § 440.2103(1)(d).

       348. With respect to leases, Defendants are and were at all relevant times

 “lessors” of motor vehicles under Mich. Comp. Laws § 440.2803(1)(p).

       349. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Mich. Comp. Laws §§ 440.2105(1) and 440.2803(1)(h).

       350. All Michigan State Class members who purchased Class Vehicles in

 Michigan are “buyers” within the meaning of Mich. Comp. Laws § 440.2103(1)(a).

       351.   All Michigan State Class members who leased Class Vehicles in

 Michigan are “lessees” within the meaning of Mich. Comp. Laws § 440.2803(1)(n).

       352. In connection with the purchase or lease of Class Vehicles, Defendants

 provided Plaintiff and Michigan State Class members with written express

 warranties covering the repair or replacement of components that are defective in

 materials or workmanship.

       353. Defendants’ warranties formed the basis of the bargain that was

 reached when Plaintiff and Michigan State Class members unknowingly purchased

 or leased Class Vehicles that came equipped with a SDM Calibration Defect.

       354. However, Defendants knew or should have known that the warranties

 were false and/or misleading. Specifically, Defendants were aware of the SDM


                                       -130-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.138 Filed 08/05/21 Page 138 of 171




 Calibration Defect in the Class Vehicles, which made the vehicles inherently

 defective and dangerous at the time that they were sold and leased to Plaintiff and

 Michigan State Class members.

           355. Plaintiff and Michigan State Class members reasonably relied on the

 Defendants’ express warranties when purchasing or leasing their Class Vehicles.

           356. Defendants knowingly breached their express warranties to repair

 defects in materials and workmanship by failing to repair the SDM Calibration

 Defect or replace the defective SDMs in the Class Vehicles. Defendants also

 breached their express warranties by providing a product containing defects that

 were never disclosed to Plaintiff and Michigan State Class members.

           357. Plaintiff and Michigan State Class members have provided the

 Defendants with reasonable notice and opportunity to cure the breaches of their

 express warranties by way of letter sent by Plaintiff on May 12, 2021.

           358. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.

           359. As a direct and proximate result of the Defendants’ breach of express

 warranties, Plaintiff and Michigan State Class members have been damaged in an

 amount to be proven at trial.

                                 MICHIGAN COUNT III:
                      Breach of Implied Warranty of Merchantability



                                          -131-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.139 Filed 08/05/21 Page 139 of 171




                    Mich. Comp. Laws §§ 440.2314 and 440.2860
                       (On Behalf of the Michigan State Class)

       360. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

       361.    Plaintiff Kissy Elliott (for the purposes of this count, “Plaintiff”) brings

 this claim on behalf of herself and the Michigan State Class against all Defendants.

       362. Defendants are and were at all relevant times “merchant[s]” with

 respect to motor vehicles under Mich. Comp. Laws § 440.2104(1) and “sellers” of

 motor vehicles under § 440.2103(1)(d).

       363. With respect to leases, Defendants are and were at all relevant times

 “lessors” of motor vehicles under Mich. Comp. Laws § 440.2803(1)(p).

       364. All Michigan State Class members who purchased Class Vehicles in

 Michigan are “buyers” within the meaning of Mich. Comp. Laws § 440.2103(1)(a).

       365.    All Michigan State Class members who leased Class Vehicles in

 Michigan are “lessees” within the meaning of Mich. Comp. Laws § 440.2803(1)(n).

       366. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Mich. Comp. Laws §§ 440.2105(1) and 440.2803(1)(h).

       367. A warranty that the Class Vehicles were in merchantable condition and

 fit for the ordinary purpose for which vehicles are used is implied by law pursuant to

 Mich. Comp. Laws §§ 440.2314 and 440.2862.



                                         -132-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.140 Filed 08/05/21 Page 140 of 171




           368. The Class Vehicles did not comply with the implied warranty of

 merchantability because, at the time of sale and at all times thereafter, they were

 defective and not in merchantable condition, would not pass without objection in the

 trade, and were not fit for the ordinary purpose for which vehicles were used.

 Specifically, the Class Vehicles suffer from the SDM Calibration Defect, which may

 cause the airbags and seatbelt to fail to deploy during an accident, rendering the

 Class Vehicles inherently defective and dangerous.

           369. Defendants were provided reasonable notice of these issues by way of a

 letter sent by Plaintiffs on May 12, 2021.

           370. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.

           371. As a direct and proximate result of Defendants’ breach of the implied

 warranty of merchantability, Plaintiff and Michigan State Class members have been

 damaged in an amount to be proven at trial.

                 v.    North Carolina

                         NORTH CAROLINA COUNT V:
   Violations of the North Carolina Unfair and Deceptive Acts and Practices Act
                           N.C. Gen. Stat. § 75-1.1, et seq.
                    (On Behalf of the North Carolina State Class)
           372. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.




                                           -133-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.141 Filed 08/05/21 Page 141 of 171




       373. Plaintiff Jamar Chism (for the purposes of this count, “Plaintiff”) brings

 this claim on behalf of himself and the North Carolina State Class against all

 Defendants.

       374. Plaintiff and North Carolina State Class members are persons under the

 North Carolina Unfair and Deceptive Trade Practices Act, N.C. Gen. Stat. § 75-1.1,

 et seq. (“NCUDTPA”).

       375. Defendants’ acts and practices complained of herein were performed in

 the course of Defendants’ trade or business and thus occurred in or affected

 “commerce,” as defined in N.C. Gen. Stat. § 75-1.1(b).

       376. The NCUDTPA makes unlawful “[u]nfair methods of competition in or

 affecting commerce, and unfair or deceptive acts or practices in or affecting

 commerce[.]” The NCUDTPA provides a private right of action for any person

 injured “by reason of any act or thing done by any other person, firm or corporation

 in violation of” the NCUDTPA. N.C. Gen. Stat. § 75-16.

       377. In the course of their business, Defendants violated the NCUDTPA by

 knowingly and intentionally misrepresenting, omitting, concealing, and/or failing to

 disclose material facts regarding the reliability, safety, and performance of the Class

 Vehicles, as detailed above.

       378. Specifically, by misrepresenting the Class Vehicles as safe and/or free

 from defects, and by failing to disclose and actively concealing the dangers and risk


                                         -134-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.142 Filed 08/05/21 Page 142 of 171




 posed by the Class Vehicles and/or the SDM Calibration Defect, Defendants

 engaged in the unfair methods of competition in or affecting commerce, and unfair

 or deceptive acts or practices in or affecting commerce prohibited by N.C. Gen § 75-

 16.

       379. Defendants’ unfair or deceptive acts or practices, including

 misrepresentations, concealments, omissions, and/or suppressions of material facts,

 had a tendency or capacity to mislead and create a false impression in consumers,

 and were likely to and did in fact deceive reasonable consumers, including Plaintiff

 and North Carolina State Class members, about the true safety and reliability of

 Class Vehicles, the quality of the Class Vehicles, and the true value of the Class

 Vehicles.

       380. Defendants’ scheme and concealment of the SDM Calibration Defect in

 the Class Vehicles were material to Plaintiff and North Carolina State Class

 members, as the Defendants intended. Had they known the truth, Plaintiff and North

 Carolina State Class members would not have purchased or leased the Class

 Vehicles, or would have paid significantly less for them.

       381. Plaintiff and North Carolina State Class members had no way of

 discerning that the Defendants’ representations were false and misleading and/or

 otherwise learning the facts that the Defendants had concealed or failed to disclose.




                                         -135-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.143 Filed 08/05/21 Page 143 of 171




 Plaintiff and North Carolina State Class members did not, and could not, unravel the

 Defendants’ deception on their own.

       382. Defendants had an ongoing duty to Plaintiff and North Carolina State

 Class members to refrain from unfair or deceptive practices under the NCUDTPA in

 the course of their business. Specifically, Defendants owed Plaintiff and North

 Carolina State Class members a duty to disclose all the material facts concerning the

 SDM Calibration Defect in the Class Vehicles because they possessed exclusive

 knowledge, they intentionally concealed the defect from Plaintiff and North Carolina

 State Class members, and/or they made misrepresentations that were rendered

 misleading because they were contradicted by withheld facts.

       383. Defendants’ violations present a continuing risk to Plaintiff and North

 Carolina State Class members, as well as to the general public. Defendants’ unlawful

 acts and practices complained of herein affect the public interest.

       384. Plaintiff and the North Carolina State Class suffered ascertainable loss

 and actual damages as a direct and proximate result of Defendants’

 misrepresentations and concealment of and failure to disclose material information.

       385. Pursuant to N.C. Gen. Stat. § 75-16, Plaintiff and the North Carolina

 State Class members and seek all just and proper remedies, including but not limited

 to treble damages, an order enjoining Defendants’ deceptive and unfair conduct,




                                         -136-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.144 Filed 08/05/21 Page 144 of 171




 court costs and reasonable attorneys’ fees, and any other just and proper relief

 available.

                          NORTH CAROLINA COUNT II:
                             Breach of Express Warranty
                       N.C. Gen. Stat. §§ 25-2-313 and 252A-210
                     (On Behalf of the North Carolina State Class)

       386. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

       387. Plaintiff Jamar Chism (for the purposes of this count, “Plaintiff”) brings

 this claim on behalf of himself and the North Carolina State Class against all

 Defendants.

       388. Defendants are and were at all relevant times “merchant[s]” with

 respect to motor vehicles under N.C. Gen. Stat. § 25-2-104(1) and “sellers” of motor

 vehicles under § 25-2-103(1)(d).

       389. With respect to leases, Defendants are and were at all relevant times

 “lessors” of motor vehicles under N.C. Gen. Stat. § 25-2A-103(1)(p).

       390. All North Carolina State Class members who purchased Class Vehicles

 are “buyers” within the meaning of N.C. Gen. Stat. § 25-2-103(1)(a).

       391. All North Carolina State Class members who leased Class Vehicles are

 “lessees” within the meaning of N.C. Gen. Stat. § 25-2A-103(1)(n).

       392. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of N.C. Gen. Stat. §§ 25-2-105(1) and 25-2A-103(1)(h).

                                         -137-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.145 Filed 08/05/21 Page 145 of 171




       393. In connection with the purchase or lease of Class Vehicles, the

 Defendants provided Plaintiff and North Carolina State Class members with written

 express warranties covering the repair or replacement of components that are

 defective in materials or workmanship.

       394. Defendants’ warranties formed the basis of the bargain that was

 reached when Plaintiff and North Carolina State Class members unknowingly

 purchased or leased Class Vehicles that came equipped with a SDM Calibration

 Defect.

       395. However, Defendants knew or should have known that the warranties

 were false and/or misleading. Specifically, Defendants were aware of the SDM

 Calibration Defect in the Class Vehicles, which made the vehicles inherently

 defective and dangerous at the time that they were sold and leased to Plaintiff and

 North Carolina State Class members.

       396. Plaintiff and North Carolina State Class members reasonably relied on

 the Defendants’ express warranties when purchasing or leasing their Class Vehicles.

       397. Defendants knowingly breached their express warranties to repair

 defects in materials and workmanship by failing to repair the SDM Calibration

 Defect or replace the defective SDMs in the Class Vehicles. Defendants also

 breached their express warranties by providing a product containing defects that

 were never disclosed to Plaintiff and North Carolina State Class members.


                                          -138-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.146 Filed 08/05/21 Page 146 of 171




           398. Plaintiff and North Carolina State Class members have provided the

 Defendants with reasonable notice and opportunity to cure the breaches of their

 express warranties by way of letter sent by Plaintiff on May 12, 2021.

           399. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.

           400. As a direct and proximate result of the Defendants’ breach of express

 warranties, Plaintiff and North Carolina State Class members have been damaged in

 an amount to be proven at trial.

                            NORTH CAROLINA COUNT III:
                      Breach of Implied Warranty of Merchantability
                         N.C. Gen. Stat. §§ 25-2-314 and 252A-212
                       (On Behalf of the North Carolina State Class)

           401. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

           402. Plaintiff Jamar Chism (for the purposes of this count, “Plaintiff”) brings

 this claim on behalf of himself and the North Carolina State Class against all

 Defendants.

           403. Defendants are and were at all relevant times “merchant[s]” with

 respect to motor vehicles under N.C. Gen. Stat. § 25-2-104(1) and “sellers” of motor

 vehicles under § 25-2-103(1)(d).

           404. With respect to leases, Defendants are and were at all relevant times

 “lessors” of motor vehicles under N.C. Gen. Stat. § 25-2A-103(1)(p).

                                           -139-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.147 Filed 08/05/21 Page 147 of 171




           405. All North Carolina State Class members who purchased Class Vehicles

 are “buyers” within the meaning of N.C. Gen. Stat. § 25-2-103(1)(a).

           406. All North Carolina State Class members who leased Class Vehicles are

 “lessees” within the meaning of N.C. Gen. Stat. § 25-2A-103(1)(n).

           407. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of N.C. Gen. Stat. §§ 25-2-105(1) and 25-2A-103(1)(h).

           408. A warranty that the Class Vehicles were in merchantable condition and

 fit for the ordinary purpose for which vehicles are used is implied by law pursuant to

 N.C. Gen. Stat. §§ 25-2-314 and 25-2A-212.

           409. The Class Vehicles did not comply with the implied warranty of

 merchantability because, at the time of sale and at all times thereafter, they were

 defective and not in merchantable condition, would not pass without objection in the

 trade, and were not fit for the ordinary purpose for which vehicles were used.

 Specifically, the Class Vehicles suffer from the SDM Calibration Defect, which may

 cause the airbags and seatbelt to fail to deploy during an accident, rendering the

 Class Vehicles inherently defective and dangerous.

           410. Defendants were provided reasonable notice of these issues by way of a

 letter sent by Plaintiffs on May 12, 2021.

           411. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.


                                          -140-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.148 Filed 08/05/21 Page 148 of 171




       412. As a direct and proximate result of Defendants’ breach of the implied

 warranty of merchantability, Plaintiff and North Carolina State Class members have

 been damaged in an amount to be proven at trial.

               vi.      Ohio
                                       OHIO COUNT I:
                     Violations of the Ohio Consumer Sales Practices Act
                               Ohio Rev. Code § 1345.01, et seq.
                              (On Behalf of the Ohio State Class)
       413. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

       414. Plaintiff Matthew Mastracci (for the purposes of this count, “Plaintiff”)

 brings this claim on behalf of himself and the Ohio State Class against all

 Defendants.

       415. Defendants, Plaintiff, and Ohio State Class members are “persons”

 within the meaning of Ohio Rev. Code § 1345.01(B).

       416. Each Defendant is a “supplier” as defined by Ohio Rev. Code §

 1345.01(C).

       417. Plaintiff and the Ohio State Class are “consumers” as that term is

 defined in Ohio Rev. Code § 1345.01(D), and their purchase and leases of the Class

 Vehicles are “consumer transactions” within the meaning of Ohio Rev. Code §

 1345.01(A).




                                          -141-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.149 Filed 08/05/21 Page 149 of 171




          418. Ohio Rev. Code § 1345.02, prohibits unfair or deceptive acts or

 practices in connection with a consumer transaction.

          419. In the course of their business, Defendants concealed and suppressed

 material facts concerning the Class Vehicles and/or the defective SDMs, as detailed

 above. Specifically, Defendants misrepresented the Class Vehicles as safe and/or

 free from defects and failed to disclose and actively concealed the dangers and risk

 posed by the Class Vehicles and/or the SDM Calibration Defect, including serious

 injury or death.

          420. Defendants thus violated the CSPA by, at minimum:

                a.    representing that Class Vehicles have characteristics, uses,

                      benefits, and qualities which they do not have;

                b.    representing that Class Vehicles are of a particular standard,

                      quality, and grade when they are not; and

                c.    representing that the subject of a transaction involving Class

                      Vehicles has been supplied in accordance with a previous

                      representation when it has not.

 Ohio Rev. Code § 1345.02(A), (B)(1), (2), and (4).

          421. Defendants intentionally and knowingly misrepresented material facts

 regarding the Class Vehicles with intent to mislead Plaintiff and the Ohio State

 Class.


                                          -142-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.150 Filed 08/05/21 Page 150 of 171




       422. Defendants knew or should have known that their conduct violated the

 Ohio CSPA.

       423. Plaintiff and Ohio State Class members had no way of discerning that

 the Defendants’ representations were false and misleading and/or otherwise learning

 the facts that the Defendants had concealed or failed to disclose. Plaintiff and Ohio

 State Class members did not, and could not, unravel the Defendants’ deception on

 their own.

       424. The Ohio Attorney General has made available for public inspection

 prior state court decisions which have held that the types of acts and omissions of

 Defendants in this Complaint—including, but not limited to, the failure to honor

 both implied warranties and express warranties, the making and distribution of false,

 deceptive, and/or misleading representations, and the concealment and/or non-

 disclosure of a substantial defect—constitute deceptive sales practices in violation of

 the CSPA. These cases include, but are not limited to, the following:

              a.    Mason v. Mercedes Benz USA, LLC (OPIF #10002382);

              b.    State ex rel. Betty D. Montgomery v. Ford Motor Co. (OPIF

                    #10002123);

              c.    State ex rel. Betty D. Montgomery v. Bridgestone/Firestone, Inc.

                    (OPIF #10002025);




                                         -143-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.151 Filed 08/05/21 Page 151 of 171




              d.    Bellinger v. Hewlett-Packard Co., No. 20744, 2002 Ohio App.

                    LEXIS 1573 (Ohio Ct. App. Apr. 10, 2002) (OPIF #10002077);

              e.    Borror v. MarineMax of Ohio, No. OT-06-010, 2007 Ohio App.

                    LEXIS 525 (Ohio Ct. App. Feb. 9, 2007) (OPIF #10002388);

              f.    State ex rel. Jim Petro v. Craftmatic Organization, Inc. (OPIF

                    #10002347);

              g.    Cranford v. Joseph Airport Toyota, Inc. (OPIF #10001586);

              h.    Brown v. Spears (OPIF #10000403);

              i.    Brinkman v. Mazda Motor of America, Inc. (OPIF #10001427);

              j.    Mosley v. Performance Mitsubishi aka Automanage (OPIF

                    #10001326); and

              k.    Walls v. Harry Williams dba Butch’s Auto Sales (OPIF

                    #10001524).

       425. Defendants owed Plaintiff and the Ohio State Class a duty to disclose

 the safety risks associated with the SDM Calibration Defect, the true nature of the

 Class Vehicles, because Defendants possessed exclusive knowledge that they were

 manufacturing, selling, and distributing vehicles throughout the United States that

 did not perform as advertised; intentionally concealed the foregoing from regulators,

 Plaintiff, and Ohio State Class members; and/or made incomplete representations




                                        -144-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.152 Filed 08/05/21 Page 152 of 171




 about the Class Vehicles’ true airbag and seatbelt safety features while purposefully

 withholding material facts that contradicted these representations.

       426. Defendants’ concealment of the true characteristics of the Class

 Vehicles’ safety systems was material to Plaintiff and the Ohio State Class.

       427. Defendants’ unfair or deceptive acts or practices were likely to and did

 in fact deceive regulators and reasonable consumers, including Plaintiff and the Ohio

 State Class, about the true safety features of the Class Vehicles, the quality of the

 Defendants’ brands, and the true value of the Class Vehicles.

       428. Defendants’ violations present a continuing risk to Plaintiff and the

 Ohio State Class as well as to the general public. Defendants’ unlawful acts and

 practices complained of herein affect the public interest.

       429. Plaintiff and Ohio State Class members suffered ascertainable loss and

 actual damages as a direct and proximate result of Defendants’ misrepresentations

 and concealment of and failure to disclose material information.

       430. Pursuant to Ohio Rev. Code § 1345.09, Plaintiff and the Ohio State

 Class members seek an order enjoining Defendants’ unfair and/or deceptive acts or

 practices, actual damages - trebled, and attorneys’ fees, costs, and any other just and

 proper relief under the Ohio CSPA.




                                         -145-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.153 Filed 08/05/21 Page 153 of 171




                                   OHIO COUNT II:
                 Violations of the Ohio Deceptive Trade Practices Act
                           Ohio Rev. Code § 4165.01, et seq.
                          (On Behalf of the Ohio State Class)

       431. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

       432. Plaintiff Matthew Mastracci (for the purposes of this count, “Plaintiff”)

 brings this claim on behalf of himself and the Ohio State Class against all

 Defendants.

       433. Defendants, Plaintiff, and the Ohio State Class are “persons” within the

 meaning of Ohio Rev. Code § 4165.01(D).

       434. Defendants engaged in “the course of [its] business” within the

 meaning of Ohio Rev. Code § 4165.02(A) with respect to the acts alleged herein.

       435. The Ohio Deceptive Trade Practices Act, Ohio Rev. Code

 § 4165.02(A) (“Ohio DTPA”) prohibits deceptive trade practices.

       436. In the course of their business, Defendants concealed and suppressed

 material facts concerning the Class Vehicles and/or the defective SDMs, as detailed

 above. Specifically, Defendants misrepresented the Class Vehicles as safe and/or

 free from defects and failed to disclose and actively concealed the dangers and risk

 posed by the Class Vehicles and/or the SDM Calibration Defect, including serious

 injury or death.

       437. Defendants thus violated the Act by, at minimum:

                                        -146-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.154 Filed 08/05/21 Page 154 of 171




                  a. representing that Class Vehicles have characteristics, uses,

                      benefits, and qualities which they do not have;

                  b. representing that Class Vehicles are of a particular standard,

                      quality, and grade when they are not; advertising Class Vehicles

                      with the intent not to sell or lease them as advertised; and

                  c. advertising the Class Vehicles as safe with the intent not to sell

                      them as advertised.

 Ohio Rev. Code § 4165.02(A)(7), (9), and (11).

          438. Defendants intentionally and knowingly misrepresented material facts

 regarding the Class Vehicles with intent to mislead Plaintiff and the Ohio State

 Class.

          439. Defendants knew or should have known that their conduct violated the

 Ohio DTPA.

          440. Defendants owed Plaintiff and the Ohio State Class a duty to disclose

 the safety risks associated with the SDM Calibration Defect, the true nature of the

 Class Vehicles, because Defendants possessed exclusive knowledge that they were

 manufacturing, selling, and distributing vehicles throughout the United States that

 did not perform as advertised; intentionally concealed the foregoing from regulators,

 Plaintiff, and Ohio State Class members; and/or made incomplete representations




                                            -147-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.155 Filed 08/05/21 Page 155 of 171




 about the Class Vehicles’ true airbag and seatbelt safety features while purposefully

 withholding material facts that contradicted these representations.

       441. Defendants’ concealment of the true characteristics of the Class

 Vehicles’ safety systems was material to Plaintiff and the Ohio State Class.

       442. Plaintiff and Ohio State Class members had no way of discerning that

 the Defendants’ representations were false and misleading and/or otherwise learning

 the facts that the Defendants had concealed or failed to disclose. Plaintiff and Ohio

 State Class members did not, and could not, unravel the Defendants’ deception on

 their own.

       443. Defendants’ unfair or deceptive acts or practices were likely to and did

 in fact deceive regulators and reasonable consumers, including Plaintiff and the Ohio

 State Class, about the true safety features of the Class Vehicles, the quality of the

 Defendants’ brands, and the true value of the Class Vehicles.

       444. Defendants’ violations present a continuing risk to Plaintiff and the

 Ohio State Class, as well as to the general public. Defendants’ unlawful acts and

 practices complained of herein affect the public interest.

       445. Plaintiff and Ohio State Class members suffered ascertainable loss and

 actual damages as a direct and proximate result of Defendants’ misrepresentations

 and concealment of and failure to disclose material information. Defendants had an

 ongoing duty to all their customers to refrain from unfair and deceptive practices


                                         -148-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.156 Filed 08/05/21 Page 156 of 171




 under the Ohio DTPA. All owners of Class Vehicles suffered ascertainable loss as a

 result of Defendants’ deceptive and unfair acts and practices made in the course of

 Defendants’ business.

       446. Pursuant to Ohio Rev. Code § 4165.03, Plaintiff and the Ohio State

 Class members seek an order enjoining Defendants’ unfair and/or deceptive acts or

 practices, damages, punitive damages, and attorneys’ fees, costs, and any other just

 and proper relief available under the Ohio DTPA.

                                OHIO COUNT III:
                            Breach of Express Warranty
                 Ohio. Rev. Code § 1302.26, et seq. / U.C.C. § 2-313
                         (On Behalf of the Ohio State Class)

       447. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

       448. Plaintiff Matthew Mastracci (for the purposes of this count, “Plaintiff”)

 brings this claim on behalf of himself and the Ohio State Class against all

 Defendants.

       449. Defendants are and were at all relevant times “merchant[s]” with

 respect to motor vehicles under Ohio Rev. Code §§ 1302.01(5) and 1310.01(A)(20),

 and “sellers” of motor vehicles under § 1302.01(4).

       450. With respect to leases, Defendants are and were at all relevant times

 “lessors” of motor vehicles under Ohio Rev. Code § 1310.01(A)(20).



                                        -149-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.157 Filed 08/05/21 Page 157 of 171




       451. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Ohio Rev. Code §§ 1302.01(8), and 1310.01(A)(8).

       452. In connection with the purchase or lease of Class Vehicles, the

 Defendants provided Plaintiff and Ohio State Class members with written express

 warranties covering the repair or replacement of components that are defective in

 materials or workmanship.

       453. Defendants’ warranties formed the basis of the bargain that was

 reached when Plaintiff and Ohio State Class members unknowingly purchased or

 leased Class Vehicles that came equipped with a SDM Calibration Defect.

       454. However, Defendants knew or should have known that the warranties

 were false and/or misleading. Specifically, Defendants were aware of the SDM

 Calibration Defect in the Class Vehicles, which made the vehicles inherently

 defective and dangerous at the time that they were sold and leased to Plaintiff and

 Ohio State Class members.

       455. Plaintiff and Ohio State Class members reasonably relied on the

 Defendants’ express warranties when purchasing or leasing their Class Vehicles.

       456. Defendants knowingly breached their express warranties to repair

 defects in materials and workmanship by failing to repair the SDM Calibration

 Defect or replace the defective SDMs in the Class Vehicles. Defendants also




                                        -150-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.158 Filed 08/05/21 Page 158 of 171




 breached their express warranties by providing a product containing defects that

 were never disclosed to Plaintiff and Ohio State Class members.

           457. Plaintiff and Ohio State Class members have provided the Defendants

 with reasonable notice and opportunity to cure the breaches of their express

 warranties by way of letter sent by Plaintiff on May 12, 2021.

           458. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.

           459. As a direct and proximate result of the Defendants’ breach of express

 warranties, Plaintiff and Ohio State Class members have been damaged in an

 amount to be proven at trial.

           460. Finally, because of Defendants’ breach of warranty as set forth herein,

 Plaintiff and Ohio State Class members assert, as additional and/or alternative

 remedies, the revocation of acceptance of the goods and the return to them of the

 purchase or lease price of all Class Vehicles currently owned or leased, and for such

 other incidental and consequential damages as allowed.

                                   OHIO COUNT IV:
                      Breach of Implied Warranty of Merchantability
                        Ohio Rev. Code §§ 1302.27 and 1310.19
                           (On Behalf of the Ohio State Class)
           461. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.



                                           -151-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.159 Filed 08/05/21 Page 159 of 171




       462. Plaintiff Matthew Mastracci (for the purposes of this count, “Plaintiff”)

 brings this claim on behalf of himself and the Ohio State Class against all

 Defendants.

       463. Defendants are and were at all relevant times “merchant[s]” with

 respect to motor vehicles under Ohio Rev. Code §§ 1302.01(5) and 1310.01(A)(20),

 and “sellers” of motor vehicles under § 1302.01(4).

       464. With respect to leases, Defendants are and were at all relevant times

 “lessors” of motor vehicles under Ohio Rev. Code § 1310.01(A)(20).

       465. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Ohio Rev. Code §§ 1302.01(8), and 1310.01(A)(8).

       466. A warranty that the Class Vehicles were in merchantable condition and

 fit for the ordinary purpose for which vehicles are used is implied by law pursuant to

 Ohio Rev. Code §§ 1302.27 and 1310.19.

       467. The Class Vehicles did not comply with the implied warranty of

 merchantability because, at the time of sale and at all times thereafter, they were

 defective and not in merchantable condition, would not pass without objection in the

 trade, and were not fit for the ordinary purpose for which vehicles were used.

 Specifically, the Class Vehicles suffer from the SDM Calibration Defect, which may

 cause the airbags and seatbelt to fail to deploy during an accident, rendering the

 Class Vehicles inherently defective and dangerous.


                                         -152-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.160 Filed 08/05/21 Page 160 of 171




           468. Defendants were provided reasonable notice of these issues by way of a

 letter sent by Plaintiffs on May 12, 2021.

           469. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.

           470. As a direct and proximate result of Defendants’ breach of the implied

 warranty of merchantability, Plaintiff and Ohio State Class members have been

 damaged in an amount to be proven at trial.

                  vii.   Texas

                                        TEXAS COUNT I:
                         Violations of the Deceptive Trade Practices Act
                            Tex. Bus. & Com. Code § 17.41, et seq.
                              (On Behalf of the Texas State Class)

           471. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

           472. Plaintiff Kenith Yates (for the purposes of this count, “Plaintiff”) brings

 this claim on behalf of himself and the Texas State Class against all Defendants.

           473. Plaintiff and the Texas State Class are “consumers” pursuant to Tex.

 Bus. & Com. Code § 17.45(4); Tex. Bus. & Com. Code § 17.41.

           474.    Defendants are “person[s]” within the meaning of Tex. Bus. & Com.

 Code § 17.45(3).

           475. Defendants engaged in “trade” or “commerce” or “consumer

 transactions” within the meaning Tex. Bus. & Com. Code § 17.46(a).

                                            -153-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.161 Filed 08/05/21 Page 161 of 171




       476. The Texas Deceptive Trade Practices – Consumer Protection Act

 (“Texas DTPA”) prohibits “false, misleading, or deceptive acts or practices in the

 conduct of any trade or commerce,” Tex. Bus. & Com. Code § 17.46(a), and an

 “unconscionable action or course of action,” which means “an act or practice which,

 to a consumer’s detriment, takes advantage of the lack of knowledge, ability,

 experience, or capacity of the consumer to a grossly unfair degree.” Tex. Bus. &

 Com. Code §§ 17.45(5) and 17.50(a)(3).

       477. In the course of their business, Defendants concealed and suppressed

 material facts concerning the Class Vehicles, as detailed above. Specifically,

 Defendants misrepresented the Class Vehicles as safe and/or free from defects and

 failed to disclose and actively concealed the dangers and risk posed by the Class

 Vehicles and/or the SDM Calibration Defect, including serious injury or death.

 These acts and practices were unconscionable, and to the Texas Plaintiffs’ and Texas

 State Class members’ detriment, took advantage of their lack of knowledge, ability,

 experience, or capacity to a grossly unfair degree.

       478. Defendants thus violated the Act by, at minimum:

              a.    representing that Class Vehicles have characteristics, uses,

                    benefits, and qualities which they do not have;

              b.    representing that Class Vehicles are of a particular standard,

                    quality, and grade when they are not;


                                         -154-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.162 Filed 08/05/21 Page 162 of 171




                c.    advertising Class Vehicles with the intent not to sell or lease

                      them as advertised.

          Tex. Bus. & Com. Code Ann. §§ 17.46(5), (7), and (9).

          479. Defendants intentionally and knowingly misrepresented material facts

 regarding the Class Vehicles with intent to mislead Plaintiff and the Texas State

 Class.

          480. Defendants knew or should have known that their conduct violated the

 Texas DTPA.

          481. Plaintiff and Texas State Class members had no way of discerning that

 the Defendants’ representations were false and misleading and/or otherwise learning

 the facts that the Defendants had concealed or failed to disclose. Plaintiff and Texas

 State Class members did not, and could not, unravel the Defendants’ deception on

 their own.

          482. Defendants owed Plaintiff and the Texas State Class a duty to disclose

 the safety risks associated with the SDM Calibration Defect, the true nature of the

 Class Vehicles, because Defendants possessed exclusive knowledge that they were

 manufacturing, selling, and distributing vehicles throughout the United States that

 did not perform as advertised; intentionally concealed the foregoing from regulators

 and Texas State Class members; and/or made incomplete representations about the




                                            -155-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.163 Filed 08/05/21 Page 163 of 171




 Class Vehicles’ airbag and safety features while purposefully withholding material

 facts that contradicted these representations.

       483. Defendants’ concealment of the true characteristics of the Class

 Vehicles’ safety systems was material to Plaintiff and the Texas State Class.

       484. Defendants’ unfair or deceptive acts or practices were likely to and did

 in fact deceive regulators and reasonable consumers, including Plaintiff and the

 Texas State Class, about the true safety features of the Class Vehicles, the quality of

 the Defendants’ brands, and the true value of the Class Vehicles.

       485. Defendants’ violations present a continuing risk to Plaintiff and the

 Texas State Class as well as to the general public. Defendants’ unlawful acts and

 practices complained of herein affect the public interest.

       486. Plaintiff and Texas State Class members suffered ascertainable loss and

 actual damages as a direct and proximate result of Defendants’ misrepresentations

 and concealment of and failure to disclose material information.

       487. Pursuant to Tex. Bus. & Com. Code § 17.50, the Texas State Class

 seeks an order enjoining Defendants’ unfair and/or deceptive acts or practices,

 damages, multiple damages for knowing and intentional violations, pursuant to

 § 17.50(b)(1), punitive damages, and attorneys’ fees, costs, and any other just and

 proper relief available under the Texas DTPA.




                                         -156-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.164 Filed 08/05/21 Page 164 of 171




        488. Pursuant to Tex. Bus. & Com. Code Ann. § 17.505, Plaintiff sent notice

 letters to Defendants informing them of the issues raised in this count and this

 Complaint on May 12, 2021. The Texas State Class seeks all damages and relief to

 which it is entitled.

                                    TEXAS COUNT II:
                                Breach of Express Warranty
                         Tex. Bus. & Com. Code §§ 2.313 and 2A.210
                             (On Behalf of the Texas State Class)
        489. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

        490. Plaintiff Kenith Yates (for the purposes of this count, “Plaintiff”) brings

 this claim on behalf of himself and the Texas State Class against all Defendants.

        491. Defendants are and were at all relevant times “merchant[s]” with

 respect to motor vehicles under Tex. Bus. & Com. Code §§ 2.104(1) and

 2A.103(a)(20), and “sellers” of motor vehicles under § 2.103(a)(4)

        492. With respect to leases, Defendants are and were at all relevant times

 “lessors” of motor vehicles under Tex. Bus. & Com. Code § 2A.103(a)(16).

        493. All Texas State Class members who purchased Class Vehicles are

 “buyers” within the meaning of Tex. Bus. & Com. Code Ann. § 2.103(a)(1).

        494. All Texas State Class members who leased Class Vehicles “lessees”

 within the meaning of Tex. Bus. & Com. Code Ann. § 2A.103(a)(14).



                                         -157-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.165 Filed 08/05/21 Page 165 of 171




       495. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Tex. Bus. & Com. Code §§ 2.105(a) and 2A.103(a)(8).

       496. In connection with the purchase or lease of Class Vehicles, the

 Defendants provided Plaintiff and Texas State Class members with written express

 warranties covering the repair or replacement of components that are defective in

 materials or workmanship.

       497. Defendants’ warranties formed the basis of the bargain that was

 reached when Plaintiff and Texas State Class members unknowingly purchased or

 leased Class Vehicles that came equipped with a SDM Calibration Defect.

       498. However, Defendants knew or should have known that the warranties

 were false and/or misleading. Specifically, Defendants were aware of the SDM

 Calibration Defect in the Class Vehicles, which made the vehicles inherently

 defective and dangerous at the time that they were sold and leased to Plaintiff and

 Texas State Class members.

       499. Plaintiff and Texas State Class members reasonably relied on the

 Defendants’ express warranties when purchasing or leasing their Class Vehicles.

       500. Defendants knowingly breached their express warranties to repair

 defects in materials and workmanship by failing to repair the SDM Calibration

 Defect or replace the defective SDMs in the Class Vehicles. Defendants also




                                        -158-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.166 Filed 08/05/21 Page 166 of 171




 breached their express warranties by providing a product containing defects that

 were never disclosed to Plaintiff and Texas State Class members.

           501. Plaintiff and Texas State Class members have provided the Defendants

 with reasonable notice and opportunity to cure the breaches of their express

 warranties by way of letter sent by Plaintiff on May 12, 2021.

           502. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.

           503. As a direct and proximate result of Defendants’ breach of express

 warranties, Plaintiff and Texas State Class members have been damaged in an

 amount to be proven at trial.

                                  TEXAS COUNT III:
                      Breach of Implied Warranty of Merchantability
                      Tex. Bus. & Com. Code §§ 2.314 and 2A.212
                           (On Behalf of the Texas State Class)
           504. Plaintiffs reallege and incorporate by reference all preceding allegations

 as though fully set forth herein.

           505. Plaintiff Kenith Yates (for the purposes of this count, “Plaintiff”) brings

 this claim on behalf of himself and the Texas State Class against all Defendants.

           506. Defendants are and were at all relevant times “merchant[s]” with

 respect to motor vehicles under Tex. Bus. & Com. Code §§ 2.104(1) and

 2A.103(a)(20), and “sellers” of motor vehicles under § 2.103(a)(4)



                                            -159-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.167 Filed 08/05/21 Page 167 of 171




       507. With respect to leases, Defendants are and were at all relevant times

 “lessors” of motor vehicles under Tex. Bus. & Com. Code § 2A.103(a)(16).

       508. All Texas State Class members who purchased Class Vehicles are

 “buyers” within the meaning of Tex. Bus. & Com. Code Ann. § 2.103(a)(1).

       509. All Texas State Class members who leased Class Vehicles “lessees”

 within the meaning of Tex. Bus. & Com. Code Ann. § 2A.103(a)(14).

       510. The Class Vehicles are and were at all relevant times “goods” within

 the meaning of Tex. Bus. & Com. Code §§ 2.105(a) and 2A.103(a)(8).

       511. A warranty that the Class Vehicles were in merchantable condition and

 fit for the ordinary purpose for which vehicles are used is implied by law pursuant to

 Tex. Bus. & Com. Code §§ 2.314 and 2A.212.

       512. The Class Vehicles did not comply with the implied warranty of

 merchantability because, at the time of sale and at all times thereafter, they were

 defective and not in merchantable condition, would not pass without objection in the

 trade, and were not fit for the ordinary purpose for which vehicles were used.

 Specifically, the Class Vehicles suffer from the SDM Calibration Defect, which may

 cause the airbags and seatbelt to fail to deploy during an accident, rendering the

 Class Vehicles inherently defective and dangerous.

       513. Defendants were provided reasonable notice of these issues by way of a

 letter sent by Plaintiffs on May 12, 2021.


                                         -160-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.168 Filed 08/05/21 Page 168 of 171




           514. Alternatively, any opportunity to cure the breach is unnecessary and

 futile.

           515. As a direct and proximate result of Defendants’ breach of the implied

 warranty of merchantability, Plaintiff and Texas State Class members have been

 damaged in an amount to be proven at trial.

 VIII. PRAYER FOR RELIEF

           Plaintiffs, on behalf of themselves and all others similarly situated, request the

 Court to enter judgment against the Defendants, as follows:

                 A.     An order certifying the proposed Class(es), designating Plaintiffs

 as the named representatives of the Class(es), designating the undersigned as Class

 Counsel, and making such further orders for the protection of Class members as the

 Court deems appropriate, under Fed. R. Civ. P. 23;

                 B.     An order enjoining the Defendants to desist from further

 deceptive distribution, sales, and lease practices with respect to the Class Vehicles

 and such other injunctive relief that the Court deems just and proper;

                 C.     An award to Plaintiffs and Class Members of compensatory,

 exemplary, and punitive remedies and damages and statutory penalties, including

 interest, in an amount to be proven at trial;

                 D.     A declaration that Defendants are financially responsible for all

 Class notice and the administration of Class relief;


                                             -161-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.169 Filed 08/05/21 Page 169 of 171




              E.        Costs, restitution, compensatory damages for economic loss and

 out-of-pocket costs, multiple damages under applicable states’ laws, punitive and

 exemplary damages under applicable law; and disgorgement, in an amount to be

 determined at trial;

              F.        Any applicable statutory and civil penalties;

              G.        An award of costs and attorneys’ fees, as allowed by law;

              H.        An order requiring Defendants to pay both pre- and post-

 judgment interest on any amounts awarded.

              I.        Leave to amend this Complaint to conform to the evidence

 produced at trial; and

              J.        Such other or further relief as the Court may deem appropriate,

 just, and equitable under the circumstances.

 IX.   DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by

 jury of any and all issues in this action triable by a jury.




                                            -162-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.170 Filed 08/05/21 Page 170 of 171




  Dated: August 5, 2021       Respectfully Submitted,

                              By: /s/ E. Powell Miller
                              E. Powell Miller (P39487)
                              Sharon S. Almonrode (P33938)
                              Dennis A. Lienhardt (P81118)
                              William Kalas (P82113)
                              THE MILLER LAW FIRM, P.C.
                              950 West University Drive, Suite 300
                              Rochester, MI 48307
                              Telephone: (248) 841-2200
                              Facsimile: (248) 652-2852
                              epm@millerlawpc.com
                              ssa@millerlawpc.com
                              dal@millerlawpc.com
                              wk@millerlawpc.com

                              David S. Stellings
                              Katherine I. McBride
                              Jessica A. Moldovan
                              LIEFF CABRASER HEIMANN &
                              BERNSTEIN, LLP
                              250 Hudson Street, 8th Floor
                              New York, NY 10013
                              Telephone: 212.355.9500
                              Facsimile: 212.355.9592
                              dstellings@lchb.com
                              kmcbride@lchb.com
                              jmoldovan@lchb.com

                              Richard Heimann (application for admission
                              forthcoming)
                              Nimish R. Desai
                              LIEFF CABRASER HEIMANN &
                              BERNSTEIN, LLP
                              275 Battery St., 29th Fl
                              San Francisco, CA 94111-3339
                              Telephone: 415-956-1000
                              Facsimile: 415-956-1008
                              rheimann@lchb.com

                                     -163-
Case 3:21-cv-11802-RHC-APP ECF No. 1, PageID.171 Filed 08/05/21 Page 171 of 171




                              ndesai@lchb.com

                              Roland Tellis
                              David Fernandes
                              Adam Tamburelli
                              BARON & BUDD, P.C.
                              15910 Ventura Boulevard, Suite 1600
                              Encino, California 91436
                              Telephone: (818) 839-2333
                              Facsimile: (214) 520-1181
                              rtellis@baronbudd.com
                              dfernandes@baronbudd.com
                              atamburelli@baronbudd.com

                              David M. Birka-White
                              BIRKA-WHITE LAW OFFICES
                              178 E. Prospect Avenue
                              Danville, CA 94526
                              Telephone: (925) 362-9999
                              dbw@birka-white.com

                              Counsel for Plaintiffs and the Class




                                     -164-
